EXECUTION VERSION


FIRST LIEN CREDIT AGREEMENT
Dated as of August 30, 2019
Among
QUESO HOLDINGS INC.,
as Holdings,
CEC ENTERTAINMENT, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,
_________________
CREDIT SUISSE LOAN FUNDING LLC,
DEUTSCHE BANK SECURITIES INC.,
UBS SECURITIES LLC,
BMO CAPITAL MARKETS CORP.,
CITIGROUP GLOBAL MARKETS INC.,
JEFFERIES FINANCE LLC
and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners,
and

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent
_________________
APOLLO GLOBAL SECURITIES, LLC,
as Co-Manager

TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    58

Section 1.03
Effectuation of Transactions    58

Section 1.04
Exchange Rates; Currency Equivalents    58

Section 1.05
Additional Alternate Currencies for Loans    59

Section 1.06
Change of Currency    59

Section 1.07
Timing of Payment or Performance    60

Section 1.08
Times of Day    60

Section 1.09
Holdings    60

Section 1.10
Election Date    60

ARTICLE II The Credits
60

Section 2.01
Commitments    60

Section 2.02
Loans and Borrowings    61

Section 2.03
Requests for Borrowings    61

Section 2.04
[Reserved]    62

Section 2.05
Letters of Credit    62

Section 2.06
Funding of Borrowings    68

Section 2.07
Interest Elections    68

Section 2.08
Termination and Reduction of Commitments    69

Section 2.09
Repayment of Loans; Evidence of Debt    70

Section 2.10
Repayment of Term Loans and Revolving Facility Loans    71

Section 2.11
Prepayment of Loans    72

Section 2.12
Fees    74

Section 2.13
Interest    75

Section 2.14
Alternate Rate of Interest    75

Section 2.15
Increased Costs    76

Section 2.16
Break Funding Payments    77

Section 2.17
Taxes    78

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs    81

Section 2.19
Mitigation Obligations; Replacement of Lenders    83

Section 2.20
Illegality    84

Section 2.21
Incremental Commitments    84

Section 2.22
Defaulting Lender    93

ARTICLE III Representations and Warranties
95

Section 3.01
Organization; Powers    95

Section 3.02
Authorization    95

Section 3.03
Enforceability    95

Section 3.04
Governmental Approvals    96

Section 3.05
Financial Statements    96

Section 3.06
No Material Adverse Effect    96

Section 3.07
Title to Properties; Possession Under Leases    96

Section 3.08
Subsidiaries    97

Section 3.09
Litigation; Compliance with Laws    97

Section 3.10
Federal Reserve Regulations    97

Section 3.11
Investment Company Act    97

Section 3.12
Use of Proceeds    97

Section 3.13
Tax Returns    98

Section 3.14
No Material Misstatements    98

Section 3.15
Employee Benefit Plans    98

Section 3.16
Environmental Matters    99

Section 3.17
Security Documents    99

Section 3.18
Location of Real Property    100

Section 3.19
Solvency    100

Section 3.20
Labor Matters    101

Section 3.21
Insurance    101

Section 3.22
No Default    101

Section 3.23
Intellectual Property; Licenses, Etc.    101

Section 3.24
Senior Debt    101

Section 3.25
USA PATRIOT Act; OFAC    101

Section 3.26
Foreign Corrupt Practices Act    102

ARTICLE IV Conditions of Lending
102

Section 4.01
All Credit Events    102

Section 4.02
First Credit Event    103

ARTICLE V Affirmative Covenants
105

Section 5.01
Existence; Business and Properties    105

Section 5.02
Insurance    106

Section 5.03
Taxes    107

Section 5.04
Financial Statements, Reports, etc.    107

Section 5.05
Litigation and Other Notices    109

Section 5.06
Compliance with Laws    109

Section 5.07
Maintaining Records; Access to Properties and Inspections    109

Section 5.08
Use of Proceeds    110

Section 5.09
Compliance with Environmental Laws    110

Section 5.10
Further Assurances; Additional Security    110

Section 5.11
Rating    112

Section 5.12
Post-Closing    113

ARTICLE VI Negative Covenants
113

Section 6.01
Indebtedness    113

Section 6.02
Liens    119

Section 6.03
Sale and Lease-Back Transactions    124

Section 6.04
Investments, Loans and Advances    125

Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions    129

Section 6.06
Dividends and Distributions    132

Section 6.07
Transactions with Affiliates    135

Section 6.08
Business of the Borrower and the Subsidiaries    138

Section 6.09
Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.    138

Section 6.10
Fiscal Year    140

Section 6.11
Financial Covenant    141

ARTICLE VII Events of Default
141

Section 7.01
Events of Default    141

Section 7.02
Treatment of Certain Payments    144

Section 7.03
Right to Cure    144

ARTICLE VIII The Agents
145

Section 8.01
Appointment    145

Section 8.02
Delegation of Duties    145

Section 8.03
Exculpatory Provisions    146

Section 8.04
Reliance by Agents    146

Section 8.05
Notice of Default    147

Section 8.06
Non-Reliance on Agents and Other Lenders    147

Section 8.07
Indemnification    148

Section 8.08
Agent in Its Individual Capacity    148

Section 8.09
Successor Administrative Agent    148

Section 8.10
Arrangers, Syndication Agent, and Co-Manager    149

Section 8.11
Security Documents and Collateral Agent    149

Section 8.12
Right to Realize on Collateral and Enforce Guarantees    150

Section 8.13
Withholding Tax    150

Section 8.14
Certain ERISA Matters.    151

ARTICLE IX Miscellaneous
152

Section 9.01
Notices; Communications    152

Section 9.02
Survival of Agreement    153

Section 9.03
Binding Effect    153

Section 9.04
Successors and Assigns    153

Section 9.05
Expenses; Indemnity    158

Section 9.06
Right of Set-off    160

Section 9.07
Applicable Law    160

Section 9.08
Waivers; Amendment    160

Section 9.09
Interest Rate Limitation    164

Section 9.10
Entire Agreement    164

Section 9.11
WAIVER OF JURY TRIAL    164

Section 9.12
Severability    164

Section 9.13
Counterparts    164

Section 9.14
Headings    164

Section 9.15
Jurisdiction; Consent to Service of Process    164

Section 9.16
Confidentiality    165

Section 9.17
Platform; Borrower Materials    166

Section 9.18
Release of Liens and Guarantees    166

Section 9.19
Judgment Currency    168

Section 9.20
USA PATRIOT Act Notice    168

Section 9.21
Affiliate Lenders    168

Section 9.22
Agency of the Borrower for the Loan Parties    169

Section 9.23
No Liability of the Issuing Banks    169

Section 9.24
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    170

Section 9.25
Acknowledgement Regarding Any Supported QFCs    170



Exhibits, Schedules and Annex


Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Solvency Certificate
Exhibit D    Form of Borrowing Request
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Mortgage
Exhibit G    Form of Permitted Loan Purchase Assignment and Acceptance
Exhibit H    Form of First Lien/First Lien Intercreditor Agreement
Exhibit I    Form of First Lien/Second Lien Intercreditor Agreement
Exhibit J    Form of Non-Bank Tax Certificate
Exhibit K    Form of Intercompany Subordination Terms




Schedule 1.01(A)    Certain Excluded Equity Interests
Schedule 1.01(B)    Immaterial Subsidiaries
Schedule 1.01(C)    Existing Roll-Over Letters of Credit
Schedule 1.01(D)    Closing Date Unrestricted Subsidiaries
Schedule 1.01(E)    Closing Date Mortgaged Properties
Schedule 1.01(F)    Specified L/C Sublimit
Schedule 1.01(G)    Cash Management Banks and Hedge Banks
Schedule 2.01    Commitments
Schedule 3.01    Organization and Good Standing
Schedule 3.04    Governmental Approvals
Schedule 3.05    Financial Statements
Schedule 3.07(c)    Notices of Condemnation
Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions
Schedule 3.13    Taxes
Schedule 3.16    Environmental Matters
Schedule 3.21    Insurance
Schedule 3.23    Intellectual Property
Schedule 5.12    Post-Closing Items
Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens
Schedule 6.04    Investments
Schedule 6.07    Transactions with Affiliates
Schedule 9.01    Notice Information







FIRST LIEN CREDIT AGREEMENT dated as of August 30, 2019 (this “Agreement”),
among QUESO HOLDINGS INC., a Delaware corporation (“Holdings”), CEC
ENTERTAINMENT, INC., a Kansas corporation (the “Company” or the “Borrower”), the
LENDERS party hereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders.
WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Term B Loans on the Closing Date in an aggregate principal amount of
$760,000,000 and (b) Revolving Facility Loans and Letters of Credit at any time
and from time to time prior to the Revolving Facility Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of
$114,000,000;
WHEREAS, the proceeds of the Facilities will be used by the Borrower, on the
Closing Date, (i) to repay all amounts outstanding under the Borrower’s existing
First Lien Credit Agreement, dated as of February 14, 2014, as amended by the
Incremental Assumption Agreement (Extended Revolving Facility Commitment), dated
as of May 8, 2018 (as amended, supplemented or otherwise modified from time to
time), (the “Existing Credit Agreement”), among Holdings, the Borrower, the
lenders party thereto and Deutsche Bank AG New York, as administrative agent for
such lenders, (ii) to pay the Transaction Expenses and (iii) for general
corporate purposes.
NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:
Article I

Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any; provided that the Adjusted
LIBO Rate shall be no less than 1.00%.
“Adjustment Date” shall have the meaning ascribed thereto in the definition of
“Pricing Grid”.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fee Letter” shall mean that certain Agent Fee Letter dated
as of August 30, 2019 by and between the Borrower and the Administrative Agent.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. For
purposes of this Agreement and the other Loan Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.
“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
and customary consent fees for an amendment paid generally to consenting
lenders.
“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pound Sterling, New Zealand Dollars and Australian
Dollars and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the Issuing Bank with respect thereto in their sole
discretion and (ii) with respect to any Loan, any currency other than Dollars
that is approved in accordance with Section 1.05.
“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternate Currency with Dollars.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.
“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.50% per
annum; provided, however, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by
Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Commitment Fee” will be determined
pursuant to the Pricing Grid; or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.
“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).
“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.50% per annum in the case of any Eurocurrency Loan and 5.50% per annum in the
case of any ABR Loan; (ii) with respect to any Initial Revolving Loan, 6.50% per
annum in the case of any Eurocurrency Loan and 5.50% per annum in the case of
any ABR Loan; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Margin” with respect to an Initial
Revolving Loan will be determined pursuant to the Pricing Grid; and (iii) with
respect to any Other Term Loan or Other Revolving Loan, the “Applicable Margin”
set forth in the Incremental Assumption Agreement relating thereto.
“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Arrangers” shall mean, collectively, Credit Suisse Loan Funding LLC, Deutsche
Bank Securities Inc., UBS Securities LLC, BMO Capital Markets Corp., Citigroup
Global Markets Inc., Jefferies Finance LLC and BofA Securities, Inc.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignor” shall have the meaning assigned to such term in Section 9.04(b)(iii).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings and Letters of Credit, the date of termination of the Revolving
Facility Commitments of such Class.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the applicable
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the applicable Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership of the Borrower as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.
“Benefit Plan” means any (a) “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) “plan” as defined in and subject to Section
4975 of the Code or (c) Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the first recital of
this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(a).
“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, and (b) in the case of ABR Loans, $1,000,000.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or another form
approved by the Administrative Agent.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in Dollars in the London
interbank market and (b) when used in connection with a Eurocurrency Loan
denominated in any Alternate Currency, the term “Business Day” shall mean any
day on which dealings in such Alternate Currency between banks may be carried on
in London and the principal financial center of such Alternate Currency.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital
lease, a finance lease or other lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) in accordance with GAAP.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Securitization Financing or any amendment of this Agreement.
“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is (a) an Agent, an
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement or (b) listed on Schedule
1.01(G).
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
A “Change in Control” shall be deemed to occur if:
(a)    (i) at any time prior to a Qualified IPO, (x) the Permitted Holders in
the aggregate shall at any time cease to have, directly or indirectly, the power
to vote or direct the voting of at least 35% of the Voting Stock of the Borrower
or (y) any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person, entity or “group” and its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Holders, shall at any time have acquired
direct or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act) of a percentage of the voting power of the outstanding
Voting Stock of the Borrower that is greater than the percentage of such voting
power of such Voting Stock in the aggregate, directly or indirectly,
beneficially owned by the Permitted Holders or (ii) at any time on and after a
Qualified IPO, any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person, entity or “group” and its subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (or any
holding company parent of the Borrower owned directly or indirectly by the
Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of the Borrower having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of the Borrower and (B) the percentage of the ordinary voting power
for the election of directors of the Borrower owned in the aggregate, directly
or indirectly, beneficially, by the Permitted Holders; unless in the case of
either clause (i) or (ii) of this clause (a), the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the members of the Board
of Directors of the Borrower; or
(b)    a “Change of Control” (as defined in (i) the Existing Senior Unsecured
Notes Indenture, (ii) any indenture or credit agreement in respect of Permitted
Refinancing Indebtedness with respect to the Existing Senior Unsecured Notes
constituting Material Indebtedness or (iii) any indenture or credit agreement in
respect of any Junior Financing constituting Material Indebtedness) shall have
occurred; or
(c)    Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower
(other than in connection with or after a Qualified IPO of the Borrower).
In addition, notwithstanding the foregoing, a transaction in which the Borrower
or a Parent Entity of the Borrower becomes a subsidiary of another person (such
person, the “New Parent”) shall not constitute a Change of Control if (a) the
equityholders of the Borrower or such Parent Entity immediately prior to such
transaction beneficially own, directly or indirectly through one or more
intermediaries, at least a majority of the total voting power of the Voting
Stock of the Borrower or such New Parent immediately following the consummation
of such transaction, substantially in proportion to their holdings of the equity
of the Borrower or such Parent Entity prior to such transaction or (b)
immediately following the consummation of such transaction, no person, other
than a Permitted Holder, the New Parent or any subsidiary of the New Parent,
beneficially owns, directly or indirectly through one or more intermediaries,
more than the greater of (A) 35% of the ordinary voting power of the Voting
Stock of the Borrower or the New Parent and (B) the percentage of the ordinary
voting power for the election of directors of the Borrower owned in the
aggregate, directly or indirectly, beneficially, by the Permitted Holders.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided, however, that notwithstanding anything herein to the
contrary, (x) all requests, rules, guidelines or directives under or issued in
connection with the Dodd‑Frank Wall Street Reform and Consumer Protection Act,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under United States of America cash flow term loan credit facilities.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Other Term
Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used in
respect of any Commitment, whether such Commitment is in respect of a commitment
to make Term B Loans, Other Term Loans, Initial Revolving Loans or Other
Revolving Loans. Other Term Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans or the Initial Revolving Loans, respectively, or from other Other
Term Loans or other Other Revolving Loans, as applicable, shall be construed to
be in separate and distinct Classes.
“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).
“Closing Date” shall mean August 30, 2019.
“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of “Mortgaged Properties”.
“Co-Manager” shall mean Apollo Global Securities, LLC.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Document.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.
“Collateral Agreement” shall mean the Collateral Agreement (First Lien) dated as
of the Closing Date as may be amended, restated, supplemented or otherwise
modified from time to time, among the Borrower, each Subsidiary Loan Party and
the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of Section 4.02, Sections 5.10(d), (e) and
(g) and Schedule 5.12):
(a)on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower, and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (ii) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement and (ii) from Holdings, a counterpart of the
Holdings Guarantee and Pledge Agreement, in each case duly executed and
delivered on behalf of such person;
(b)    on the Closing Date, (i)(x) all outstanding Equity Interests of the
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged pursuant to the Collateral Agreement and (ii) the Collateral Agent
shall have received certificates or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered
pursuant to the applicable Security Documents, together with stock powers, note
powers or other instruments of transfer with respect thereto endorsed in blank;
(c)    in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement and (ii) supplements
to the other Security Documents, if applicable, in the form specified therefor
or otherwise reasonably acceptable to the Administrative Agent, in each case,
duly executed and delivered on behalf of such Subsidiary Loan Party;
(d)    after the Closing Date, (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.10(g), all Equity Interests directly acquired by a Loan
Party after the Closing Date, other than Excluded Securities, shall have been
pledged pursuant to the Collateral Agreement, together with stock powers or
other instruments of transfer with respect thereto endorsed in blank;
(e)    except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Collateral Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(f)    within (x) 120 days after the Closing Date with respect to each Closing
Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as
the Collateral Agent may agree in its reasonable discretion) and (y) within the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Collateral Agent may reasonably request, in form and
substance reasonably acceptable to the Collateral Agent, (iii) with respect to
each such Mortgaged Property, the Flood Documentation and (iv) such other
documents as the Collateral Agent may reasonably request that are available to
the Borrower without material expense with respect to any such Mortgage or
Mortgaged Property;
(g)    within (x) 120 days after the Closing Date with respect to each Closing
Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as
the Collateral Agent may agree in its reasonable discretion) and (y) within the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies of, marked-up unconditional binder of or
commitment for title insurance with respect to properties located in the United
States of America, or a date-down and modification endorsement, if available,
paid for by the Borrower, issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens, in
such amounts and together with such customary endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located and (ii) a survey of each Mortgaged
Property (including all improvements, easements and other customary matters
thereon reasonably required by the Collateral Agent), as applicable, for which
all necessary fees (where applicable) have been paid with respect to properties
located in the United States of America, which is (A) complying in all material
respects with the minimum detail requirements of the American Land Title
Association and American Congress of Surveying and Mapping as such requirements
are in effect on the date of preparation of such survey and (B) sufficient for
such title insurance company to remove all standard survey exceptions from the
title insurance policy relating to such Mortgaged Property and issue the
customary endorsements required in clause (i) above or otherwise reasonably
acceptable to the Collateral Agent;
(h)    the Collateral Agent shall have received evidence of the insurance
required by the terms of Section 5.02 hereof; and
(i)    after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall have the meaning assigned to such term in the first recital of
this Agreement.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed money and Disqualified Stock of
the Borrower and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charge (less all fees and expenses relating thereto),
any severance, relocation or other restructuring expenses, any expenses related
to any New Project or any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to facility or store closing costs, store rebranding costs,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, acquisition integration costs, facility or store
opening costs, signing, retention or completion bonuses, and expenses or charges
related to any offering of Equity Interests or debt securities of the Borrower,
Holdings or any Parent Entity, any Investment, acquisition, Disposition,
recapitalization or incurrence, issuance, repayment, repurchase, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, any transition-related expenses, and Transaction Expenses incurred
before, on or after the Closing Date), in each case, shall be excluded,
(ii)    any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,
(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,
(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or buy-back of
indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,
(v)    (A)    the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),
(vi)    the cumulative effect of a change in accounting principles during such
period shall be excluded,
(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its subsidiaries and including
the effects of adjustments to (A) deferred rent, (B) deferred franchise fees,
(C) Capitalized Lease Obligations or other obligations or deferrals attributable
to capital spending funds with suppliers or (D) any other deferrals of income)
in component amounts required or permitted by GAAP, resulting from the
application of purchase accounting or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,
(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,
(ix)    any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,
(x)    accruals and reserves that are established or adjusted within twelve
months after the Closing Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded,
(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,
(xii)    any gain, loss, income, expense or charge resulting from the
application of any LIFO method shall be excluded,
(xiii)    any non-cash charges for deferred tax asset valuation allowances shall
be excluded,
(xiv)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,
(xv)    any deductions attributable to minority interests shall be excluded,
(xvi)    (A) the non-cash portion of “straight-line” rent expense shall be
excluded, (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included, (C) the
non-cash amortization of tenant allowances shall be excluded, (D) cash received
from landlords for tenant allowances shall be included and (E) to the extent not
already included in Net Income, the cash portion of sublease rentals received
shall be included (for the avoidance of doubt, the net effect of the adjustments
in this clause (xvi) as well as any related adjustments pursuant to clause (vii)
above shall be to compute rent expense and rental income on a cash basis for
purposes of determining Consolidated Net Income),
(xvii)    (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),
(xviii) (A) franchise development fees received during the relevant period in
advance of revenue recognition, for which recognition has been deferred under
GAAP, shall be included in the relevant period and (B) the amount of deferred
franchise development fees recognized under GAAP during the relevant period
shall be excluded to the extent such revenues were recognized in a prior period,
and
(xix)    without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any impairment or amortization of the amount of intangible assets
since the Closing Date, determined on a consolidated basis in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 4.02(e), 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma
Basis after giving effect to any acquisition or Disposition of a person or
assets that may have occurred on or after the last day of such fiscal quarter.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto. For the
avoidance of doubt, neither the Borrower nor any Subsidiary will be deemed to
Control a franchisee that is not a Subsidiary.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    [reserved], plus
(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)    (i) the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof, except for the operation of clause (x) or (y) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”) and (ii)
the aggregate amount of any Declined Proceeds, plus
(d)    (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of Equity Interests of the Borrower, Holdings or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options), which proceeds have been contributed as common equity to
the capital of the Borrower, and (ii) common Equity Interests of Holdings, the
Borrower or any Parent Entity issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations in right
of payment) of the Borrower or any Subsidiary owed to a person other than the
Borrower or a Subsidiary not previously applied for a purpose other than use in
the Cumulative Credit; provided, that this clause (d) shall exclude Permitted
Cure Securities, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of
“EBITDA” and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b), plus
(e)    100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(d) above); plus
(f)    100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus
(g)    100% of the aggregate amount received by the Borrower or any Subsidiary
in cash (and the fair market value (as determined in good faith by the Borrower)
of property other than cash received by the Borrower or any Subsidiary) after
the Closing Date from:
(A)    the issuance or sale (other than to the Borrower or any Subsidiary) of
the Equity Interests of an Unrestricted Subsidiary, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary, plus
(h)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus
(i)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale or other disposition,
repayments, repurchases, redemptions, income and similar amounts) actually
received by the Borrower or any Subsidiary in respect of any Investments made
pursuant to Section 6.04(j)(Y), minus
(j)    any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus
(k)    the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus
(l)    any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above);
provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (i) and (k) above,
and (B) Cumulative Credit shall only be increased pursuant to clause (a) above
to the extent that Excess Cash Flow for any Excess Cash Flow Period exceeds the
ECF Threshold Amount (or, with respect to any Excess Cash Flow Interim Period, a
pro rata portion of such amount).
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:
(a)    the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Closing Date and prior to
such date, plus
(b)    for each Excess Cash Flow Interim Period ended prior to such date but as
to which the corresponding Excess Cash Flow Period has not ended, an amount
equal to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow
Interim Period, minus
(c)    the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03.
“Cure Right” shall have the meaning assigned to such term in Section 7.03.
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv), (a)(v), and (a)(vii) of the definition of
such term.
“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and for which
no personnel making investment decisions in respect of any equity fund which has
a direct or indirect equity investment in Holdings, the Borrower or the
Subsidiaries has the right to make any investment decisions.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
the portion of any cash payment allocable to principal amortization with respect
to Capitalized Lease Obligations and obligations that resulted from any Sale and
Lease-Back Transaction provided that such obligations were accounted for using
the financing method for GAAP purposes, plus scheduled principal amortization of
Consolidated Debt for such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(i).
“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(i).
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, Administrative Agent or any Issuing Bank in writing that
it does not intend or expect to comply with its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (e) has become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Lender.
“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.
“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to dispose of any property, business or asset to a
Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):
(i)    provision for Taxes based on income, profits or capital of the Borrower
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period,
(iii)    depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, original issue discount and Capitalized Software
Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits,
(iv)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, facility or store closure, facility or store
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and
Pre-Opening Expenses,
(v)    any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(vi)    the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period not
in contravention of this Agreement,
(vii)    any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to any issuance of
Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to the Existing Senior Unsecured Notes and this Agreement, (y) any
amendment or other modification of the Obligations or other Indebtedness and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Securitization Financing,
(viii)    the amount of loss or discount in connection with a Permitted
Securitization Financing,
(ix)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),
(x)    [reserved],
(xi)    the amount of any loss attributable to a New Project, until the date
that is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this clause (xi),
(xii)    with respect to any joint venture that is not a Subsidiary and solely
to the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and
(xiii)    one-time costs associated with commencing Public Company Compliance;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).
“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning assigned to such term in Section 1.10.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any Hazardous Material or to public or employee
health and safety matters (to the extent relating to the environment or
Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA, or
in “endangered” or “critical” status, within the meaning of Section 432 of the
Code or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):
(a)    Debt Service for such Applicable Period,
(b)    the amount of any voluntary payment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Term Loans, which shall be the subject of Section 2.11(c)(ii)(A)) and the
amount of any voluntary payments of revolving Indebtedness to the extent
accompanied by permanent reductions of any revolving facility commitments during
such Applicable Period (other than any voluntary prepayments of the Revolving
Facility Commitment, which shall be the subject of Section 2.11(c)(ii)(B)), so
long as the amount of such prepayment is not already reflected in Debt Service,
(c)    (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions, New Project expenditures and other
Investments permitted hereunder (excluding Permitted Investments, intercompany
Investments in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)
(unless made pursuant to clause (b) of the definition of “Cumulative Credit”))
and payments in respect of restructuring activities,
(d)    Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries), or payments in respect of planned
restructuring activities, that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make or otherwise anticipated to make
payments with respect thereto but that are not made during such Applicable
Period; provided, that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later than the date required for the delivery of the
certificate pursuant to Section 2.11(c), signed by a Responsible Officer of the
Borrower and certifying that payments in respect of such Capital Expenditures,
Permitted Business Acquisitions, New Project expenditures or other permitted
Investments or planned restructuring activities are expected to be made in the
following Excess Cash Flow Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,
(e)    Taxes paid in cash by Holdings and its Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period and the amount of any distributions made
pursuant to Section 6.06(b)(iii) and Section 6.06(b)(v) during such Applicable
Period or that will be made within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid or
distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,
(f)    an amount equal to any increase in Working Capital (other than any
increase arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period and, at the Borrower’s
option, any anticipated increase, estimated by the Borrower in good faith, for
the following Excess Cash Flow Period,
(g)    cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,
(h)    permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than the Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e) (unless made pursuant to clause (a) of the definition of
“Cumulative Credit”)),
(i)    amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(j)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,
(k)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period, or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period, and
(l)     the amount of (A) any deductions attributable to minority interests that
were added to or not deducted from Net Income in calculating Consolidated Net
Income and (B) EBITDA of joint ventures and minority investees added to
Consolidated Net Income in calculating EBITDA,
plus, without duplication, (B):
(a)    an amount equal to any decrease in Working Capital (other than any
decrease arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period,
(b)    all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,
(c)    to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions, New Project expenditures or permitted Investments or payments in
respect of planned restructuring activities referred to in clause (A)(d) above
do not occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or permitted Investments or payments in respect of planned
restructuring activities that were not so made in such following Applicable
Period,
(d)    cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
(e)    any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and
(f)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 29, 2019.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” shall mean the cash and Permitted Investments received
by the Borrower after the Closing Date from: (a) contributions to its common
Equity Interests, and (b) the sale (other than to a Subsidiary of the Borrower
or to any Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Qualified Equity Interests
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate of a Responsible Officer of Holdings or the Borrower on or promptly
after the date such capital contributions are made or the date such Equity
Interest is sold, as the case may be.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).
“Excluded Resale” shall have the meaning assigned to such term in Section
6.05(o).
“Excluded Securities” shall mean any of the following:
(a)    any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;
(b)    in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;
(c)    in the case of any pledge of voting Equity Interests of any FSHCO (in
each case, that is owned directly by the Borrower or a Subsidiary Loan Party) to
secure the Obligations, any voting Equity Interest of such FSHCO in excess of
65% of the outstanding Equity Interests of such class;
(d)    any Equity Interests or Indebtedness to the extent the pledge thereof
would be prohibited by any Requirement of Law;
(e)    any Equity Interests of any person that is not a Wholly Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by (i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), customary non-assignment provisions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
Requirements of Law), (B) any organizational documents, joint venture agreement
or shareholder agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);
(f)    any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary or any Special Purpose Securitization Subsidiary;
(g)    any Equity Interests of any Subsidiary of, or other Equity Interests
owned by, a Foreign Subsidiary;
(h)    any Equity Interests of any Subsidiary to the extent that the pledge of
such Equity Interests could reasonably be expected to result in material adverse
tax consequences to the Borrower or any Subsidiary as determined in good faith
by the Borrower;
(i)    any Equity Interests that are set forth on Schedule 1.01(A) to this
Agreement or that have been identified on or prior to the Closing Date in
writing to the Agent by a Responsible Officer of the Borrower and agreed to by
the Administrative Agent;
(j)    (x) any Equity Interests owned by Holdings, other than Equity Interests
in the Borrower and (y) any Indebtedness owned by Holdings; and
(k)    any Margin Stock.
“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):
(a)each Immaterial Subsidiary,
(b)each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),
(d)each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),
(e)any Special Purpose Securitization Subsidiary,
(f)any Foreign Subsidiary,
(g)any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary,
(h)any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in material adverse tax consequences as determined in good faith by the
Borrower,
(i)each Unrestricted Subsidiary, and
(j)with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated), and franchise (and similar) Taxes imposed on it, in each
case by a jurisdiction (including any political subdivision thereof) as a result
of such recipient being organized in, having its principal office in, or in the
case of any Lender, having its applicable lending office in, such jurisdiction,
or as a result of any other present or former connection with such jurisdiction
(other than any such connection arising solely from this Agreement or any other
Loan Documents or any transactions contemplated thereunder), (ii) in the case of
a Lender, U.S. federal withholding Tax imposed on any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
that is required to be imposed on amounts payable to such Lender (other than to
the extent such Lender is an assignee pursuant to a request by the Borrower
under Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iii) any withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document that is attributable to the
Administrative Agent’s, any Lender’s or any other recipient’s failure to comply
with Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.
“Excluded Transaction Debt” shall mean, for the first four fiscal quarters
following the Closing Date only, all Indebtedness incurred by the Borrower in
connection with the Transactions consisting of, or incurred to fund the payment
of, any original issue discount or upfront fees in respect of the Term B Loans
and/or the Revolving Facility.
“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“Existing Credit Agreement” shall have the meaning assigned to such term in the
second recital hereto.
“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(C), which shall each be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date.
“Existing Senior Unsecured Note Documents” shall mean the Existing Senior
Unsecured Notes Indenture and the other “Note Documents” under and as defined in
the Existing Senior Unsecured Notes Indenture, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.
“Existing Senior Unsecured Notes” shall mean the $255,000,000 in the aggregate
principal amount of the Borrower’s 8.000% Senior Unsecured Notes due 2022.
“Existing Senior Unsecured Notes Indenture” shall mean the Indenture dated as of
February 19, 2014, among the Borrower, as issuer, the Subsidiary Loan Parties
party thereto and Wilmington Trust, National Association, as indenture trustee,
as such document may be amended, restated, supplemented or otherwise modified
from time to time.
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder) and thereafter, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
Regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
calculated by the Federal Reserve Bank of New York based on such day’s federal
funds transactions by depository institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.
“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit I hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.
“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.
“Fund” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC.
“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P. or Apollo Management VIII, L.P.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties other than the Borrower.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) (a) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement or (b) listed in Schedule 1.01(G). For the avoidance
of doubt, any Hedge Bank under clause (a) above shall continue to be a Hedge
Bank with respect to the applicable Hedging Agreement even if it ceases to be an
Agent, Arranger, Lender or Affiliate thereof after the Closing Date.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (First Lien) dated as of the Closing Date as may be amended,
restated, supplemented or otherwise modified from time to time, between Holdings
and the Collateral Agent.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(e), 5.04(a) or 5.04(b), have assets with a value in excess of 5.0%
of the Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of the Borrower and the Subsidiaries on a consolidated basis as
of such date, and (b) taken together with all Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 10% of Consolidated Total
Assets or revenues representing in excess of 10% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date; provided,
that the Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof. Each
Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01(B), and the Borrower shall update such Schedule from time to time
after the Closing Date as necessary to reflect all Immaterial Subsidiaries at
such time (the selection of Subsidiaries to be added to or removed from such
Schedule to be made as the Borrower may determine).
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount or deferred
financing fees, the payment of interest or dividends in the form of additional
Indebtedness or in the form of Equity Interests, as applicable, the accretion of
original issue discount, deferred financing fees or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the sum of:
(i)    the excess (if any) of (a) $55,000,000 over (b) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case established after the Closing Date
and prior to such time pursuant to Section 2.21 utilizing this clause (i) (other
than Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) and (y) the aggregate principal amount of Indebtedness outstanding
pursuant to Section 6.01(z) at such time; plus
(ii)    any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof utilizing this clause (ii)
(and assuming such Incremental Revolving Facility Commitments are fully drawn)
and the use of proceeds of the loans thereunder, (a) in the case of Incremental
Loans that rank pari passu in right of security with the Term B Loans or the
Initial Revolving Loans, the Net First Lien Leverage Ratio on a Pro Forma Basis
is not greater than 2.75 to 1.00 and (b) in the case of Incremental Loans that
rank junior in right of security to the Term B Loans and the Initial Revolving
Loans, the Net Secured Leverage Ratio on a Pro Forma Basis is not greater than
5.00 to 1.00; provided that, for purposes of this clause (ii) net cash proceeds
of Incremental Loans incurred at such time shall not be netted against the
applicable amount of Consolidated Debt for purposes of such calculation of the
Net First Lien Leverage Ratio or the Net Secured Leverage Ratio.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.
“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.
“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.
“Incremental Revolving Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Loans.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.
“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.
“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary course
of business), to the extent that the same would be required to be shown as a
long term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP, (E) obligations in respect
of Third Party Funds or (F) in the case of the Borrower and its Subsidiaries,
(I) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (II) intercompany liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness limits the liability of
such person in respect thereof. To the extent not otherwise included,
Indebtedness shall include the amount of any Receivables Net Investment.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by Holdings or the Borrower on or prior to
the Closing Date, and (ii) the persons as may be identified in writing to the
Administrative Agent by the Borrower from time to time thereafter (in the case
of this clause (ii)) in respect of bona fide business competitors of the
Borrower (in the good faith determination of the Borrower), by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.
“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.
“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Interest Expense, in each case, for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding additional interest expense in respect of the Existing Senior
Unsecured Notes, amortization of deferred financing fees and original issue
discount, debt issuance costs, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market of obligations in respect of Hedging
Agreements or other derivatives (in each case permitted hereunder) under GAAP),
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted
Securitization Financing which are payable to any person other than the Borrower
or a Subsidiary Loan Party, minus interest income for such period. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Hedging Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or, if agreed to
by the Administrative Agent in connection with a material transaction, any
shorter period), as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
“Interpolated Rate” shall mean, in relation to any Eurocurrency Borrowing, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“IPO Entity” shall have the meaning set forth in the definition of “Qualified
IPO”.
“Issuing Bank” shall mean (i) the Administrative Agent, (ii) for purposes of the
Existing Roll-Over Letters of Credit, the Issuing Bank set forth on Schedule
1.01(C), and (iii) each other Issuing Bank designated pursuant to Section
2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity. An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
Jefferies Finance LLC will cause Letters of Credit to be issued by unaffiliated
financial institutions and such Letters of Credit shall be treated as issued by
Jefferies Finance LLC for all purposes under the Loan Documents.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Joint Bookrunners” shall mean, collectively, Credit Suisse Loan Funding LLC,
Deutsche Bank Securities Inc., UBS Securities LLC, BMO Capital Markets Corp.,
Citigroup Global Markets Inc., Jefferies Finance LLC and BofA Securities, Inc.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.
“Junior Financing” shall mean any Indebtedness that is subordinated in right of
payment to the Loan Obligations.
“Junior Liens” means Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu with the Term B Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens).
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.
“Lender Presentation” shall mean the Lender Presentation dated August 1, 2019,
as modified or supplemented prior to the Closing Date
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.
“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an aggregate amount not to exceed
$50,000,000 (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof) or such larger amount not to exceed the
Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
Dollar deposits or applicable Alternate Currency (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or its successor) as an authorized information vendor
for the purpose of displaying such rates) for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the Interpolated Rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Intercreditor Agreement, (vi) any Note issued under
Section 2.09(e), (vii) the Letters of Credit and (viii) solely for the purposes
of Sections 4.02 and 7.01 hereof, the Administrative Agent Fee Letter.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.
“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean the Term Loans and the Revolving Facility Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that, with respect to any Alternate Currency Loan, “Local
Time” shall mean the local time of the applicable Lending Office.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, Holdings or any Parent Entity, as
the case may be, was approved by a vote of a majority of the directors of the
Borrower, Holdings or any Parent Entity, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Capitalization” shall means an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the IPO Entity on the date of the declaration of the relevant Restricted
Payment multiplied by (ii) the arithmetic mean of the closing prices per share
of the common (or common equivalent) Equity Interests for the 30 consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50,000,000; provided that in no event shall any
Permitted Securitization Financing be considered Material Indebtedness.
“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith;
provided, that “Material Real Property” shall not include (i) any Real Property
in respect of which the Borrower or a Subsidiary Loan Party does not own the
land in fee simple or (ii) any Real Property which the Borrower or a Subsidiary
Loan Party leases to a third party or franchisee.
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are identified as such on
Schedule 1.01(E) (the “Closing Date Mortgaged Properties”) and each additional
Material Real Property encumbered by a Mortgage pursuant to Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit F (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters) or in such other form as is reasonably satisfactory to the
Collateral Agent and the Borrower, in each case, as amended, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“Net First Lien Leverage Ratio” shall mean on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date (other than Excluded
Transaction Debt and other than Loan Obligations secured only by Junior Liens)
and (y) the aggregate principal amount of any other Consolidated Debt of the
Borrower and its Subsidiaries as of the last day of such Test Period that is
then secured by Liens on Collateral that are Other First Liens (other than
Excluded Transaction Debt) less (ii) without duplication, the Unrestricted Cash
and unrestricted Permitted Investments of the Borrower and its Subsidiaries as
of the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net First Lien Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale under Section 6.05(g) (or Sale and Lease-Back Transactions under
Section 6.03(b)(x)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset to the extent such debt or obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents) on such asset,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) Taxes paid or payable (in the
good faith determination of the Borrower) as a result thereof and (iii) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (ii) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if Holdings or the Borrower shall deliver a
certificate of a Responsible Officer of Holdings or the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth Holdings’ or the Borrower’s intention to use any portion of such proceeds,
within 12 months of such receipt, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make Permitted Business Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale giving rise to such proceeds was
contractually committed, such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 12 month period but within such 12
month period are contractually committed to be used, then such remaining portion
if not so used within six months following the end of such 12 month period shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds) and (y) no net cash proceeds calculated in
accordance with the foregoing shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such net cash proceeds otherwise constituting
Net Proceeds pursuant to the foregoing clause (x) in such fiscal year shall
exceed $50,000,000 (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds); and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.
“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date (other than Excluded
Transaction Debt) and (y) the aggregate principal amount of any other
Consolidated Debt of the Borrower and its Subsidiaries as of the last day of
such Test Period that is then secured by Liens on Collateral (other than
Excluded Transaction Debt) less (ii) without duplication, the Unrestricted Cash
and unrestricted Permitted Investments of the Borrower and its Subsidiaries as
of the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net Secured Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.
“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) without
duplication, the aggregate principal amount of any Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date (other than Excluded Transaction Debt) less
(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrower and its Subsidiaries as of the last day of such Test
Period, to (B) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Net Total Leverage Ratio shall
be determined for the relevant Test Period on a Pro Forma Basis.
“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).
“New Parent” shall have the meaning assigned to such term in the definition of
the term “Change of Control”.
“New Project” shall mean (x) each plant, facility, branch or store which is
either a new plant, facility, branch or store or an expansion, relocation,
remodeling or substantial modernization of an existing plant, facility, branch
or store owned by the Borrower or the Subsidiaries and (y) each creation (in one
or a series of related transactions) of a business unit (including, without
limitation, individual stores) or each expansion (in one or a series of related
transactions) of business into a new market, in each case, which is under
development or otherwise in process.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.
“OFAC” shall have the meaning provided in Section 3.25(b).
“Other First Lien Debt” means obligations secured by Other First Liens.
“Other First Liens” means Liens on the Collateral that are pari passu with the
Liens thereon securing the Term B Loans (and other Loan Obligations that are
pari passu with the Term B Loans) pursuant to a Permitted Pari Passu
Intercreditor Agreement.
“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.
“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).
“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).
“Parent Entity” shall mean any direct or indirect parent of the Borrower.
“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.
“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division, line of business or individual store of a person (or any
subsequent investment made in a person or division, line of business or
individual store previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default under clause
(b), (c), (h) or (i) of Section 7.01 shall have occurred and be continuing or
would result therefrom, provided, however, that with respect to a proposed
acquisition pursuant to an executed acquisition agreement, at the option of the
Borrower, the determination of whether such an Event of Default shall exist
shall be made solely at the time of the execution of the acquisition agreement
related to such Permitted Business Acquisition; (ii) all transactions related
thereto shall be consummated in accordance with applicable laws; (iii) with
respect to any such acquisition or investment with cash consideration in excess
of $50,000,000, the Borrower shall be in Pro Forma Compliance immediately after
giving effect to such acquisition or investment and any related transaction;
(iv) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (v) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower or a Domestic Subsidiary, shall be merged into the
Borrower or a Subsidiary Loan Party or become upon consummation of such
acquisition a Subsidiary Loan Party; and (vi) the aggregate cash consideration
in respect of such acquisitions and investments in assets that are not owned by
the Borrower or Subsidiary Loan Parties or in Equity Interests in persons that
are not Subsidiary Loan Parties or do not become Subsidiary Loan Parties, in
each case upon consummation of such acquisition, shall not exceed $15,000,000
(excluding for purposes of the calculation in this clause (vi), (A) any such
assets or Equity Interests that are no longer owned by the Borrower or any of
its Subsidiaries and (B) acquisitions and investments made at a time when,
immediately after giving effect thereto, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed 3.25 to 1.00, which acquisitions and investments
shall be permitted under this clause (vi) without regard to such calculation).
“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or any Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.
“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”
“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of the Borrower, and of which
no other person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders, beneficially owns more than 50% (or, following a Qualified
IPO, the greater of 35% and the percentage beneficially owned by the Permitted
Holders specified in clause (i) and this clause (ii)) on a fully diluted basis
of the voting Equity Interests thereof, and any New Parent and its subsidiaries,
(iii) any person who is acting solely as an underwriter in connection with a
public or private offering of Equity Interests of the Borrower or any Parent
Entity, acting in such capacity and (iv) any “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date)
the members of which include any of the other Permitted Holders and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as (1) no
member of the Permitted Holder Group (other than Permitted Holders specified in
clause (i), (ii) or (iii)) has the right to elect a number of directors that is
greater than such member’s proportional share of directors (with such member’s
proportional share of directors being determined based on the total number of
directors on the applicable board of directors multiplied by the percentage of
voting Equity Interests held or acquired by such member) and (2) no person or
other “group” (other than the other Permitted Holders) beneficially owns more
than 50% (or, following a Qualified IPO, the greater of 35% and the percentage
beneficially owned by the Permitted Holders) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;
(b)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));
(e)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(h)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and
(j)    instruments equivalent to those referred to in clauses (a) through (i)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to the Liens on the Collateral
securing the Term B Loans (and other Loan Obligations that are secured by Liens
on the Collateral that are pari passu with the Liens thereon securing the Term B
Loans) (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii) or (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such liens,
as determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).
“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, as accepted by the Administrative Agent (if required by Section 9.04)
in the form of Exhibit G or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed).
“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term B Loans (and other Loan Obligations that are
secured by Liens on the Collateral that are pari passu with the Liens thereon
securing the Term B Loans), either (as the Borrower shall elect) (x) the First
Lien/First Lien Intercreditor Agreement, (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such pari passu Liens than
the First Lien/First Lien Intercreditor Agreement (as determined by the Borrower
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
liens, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the earlier of (x) the final maturity date of the
Indebtedness being Refinanced and (y)  the Latest Maturity Date in effect at the
time of incurrence thereof and (ii) the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the lesser
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) on
terms in the aggregate that are substantially similar to, or not materially less
favorable to the Secured Parties than, the Indebtedness being refinanced or on
terms otherwise permitted by Section 6.02.
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold to or
financed by one or more Special Purpose Securitization Subsidiaries, and
(ii) such Special Purpose Securitization Subsidiaries finance their acquisition
of such Securitization Assets or interests therein, or the financing thereof, by
selling or borrowing against Securitization Assets and any Obligations in
respect of any Secured Hedge Agreement entered into in connection with such
Securitization Assets; provided, that recourse to the Borrower or any Subsidiary
(other than the Special Purpose Securitization Subsidiaries) in connection with
such transactions shall be limited to the extent customary (as determined by the
Borrower in good faith) for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary).
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) that is (i) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA,
(ii) sponsored, maintained or contributed to (at the time of determination or at
any time within the five years prior thereto) by Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate, and (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.17(a).
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to stores which
are classified as “pre-opening expenses” or “store-opening costs” (or any
similar or equivalent caption) in the applicable financial statements of the
Borrower and the Subsidiaries for such period, prepared in accordance with GAAP.
“Pricing Grid” shall mean, with respect to the Revolving Facility Loans and
Revolving Facility Commitments, the table set forth below:
Pricing Grid for Revolving Facility Loans
Net Total Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin for Eurocurrency Loans
Greater than 4.80 to 1.00
5.50%
6.50%
Less than or equal to 4.80 to 1.00 but greater than 4.30 to 1.00
5.25%
6.25%
Less than or equal to 4.30 to 1.00
5.00%
6.00%



Pricing Grid for Revolving Facility Commitments
Net Total Leverage Ratio
Applicable Commitment Fee
Greater than 4.30 to 1.00
0.50%
Less than or equal to 4.30 to 1.00
0.375%



For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Net Total Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Lenders pursuant to Section 5.04 for each fiscal quarter
beginning with the first full fiscal quarter of the Borrower ended after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at
its principal office in New York City.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of the
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Securitization Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (z) in giving effect to
clause (i) above with respect to each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the Reference
Period, the operating results of such New Project shall be annualized on a
straight line basis during such period, taking into account any seasonality
adjustments determined by the Borrower in good faith, and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions), (2) all adjustments of the type used in
connection with the calculation of “Adjusted EBITDA” as set forth in the Lender
Presentation to the extent such adjustments, without duplication, continue to be
applicable to such Reference Period and (3) anticipated run-rate EBITDA
reasonably expected to be achieved (in the good faith determination of the
Borrower) from New Projects (and the achievement of related operating expense
reductions and other operating improvements, synergies or cost savings
associated therewith) so long as such New Project is then under development or
is otherwise in process; provided that the adjustments pursuant to clause (1)
and (3) above (x) shall not exceed 25% of EBITDA for the Reference Period
(calculated prior to giving effect to such capped adjustments (but, for the
avoidance of doubt, after giving effect to other uncapped pro forma
adjustments)) and (y) shall only be included to the extent that the actions
resulting in such operating expense reductions and other operating improvements,
synergies or costs savings are taken or commenced or expected to be taken or
commenced (in the good faith determination of the Borrower) within 18 months
after the date any such calculation is performed. The Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such operating expense reductions, other operating improvements or
synergies and adjustments pursuant to clause (2) above, and information and
calculations supporting them in reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered. For the avoidance of doubt, Pro Forma Compliance shall be tested
without regard to whether or not the Financial Covenant was or was required to
be tested on the applicable quarter-end date.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).
“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Lender Presentation and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean (i) an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates
(individually or in the aggregate together with any prior underwritten public
offering) gross cash proceeds of at least $50,000,000 or (ii) the merger of the
Borrower, Holdings or any Parent Entity into an entity that has, or whose direct
or indirect parent has, previously consummated a public offering of Equity
Interests and is a public company at the applicable time (any such entity
referred to in clause (i) or (ii), the “IPO Entity”).
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Securitization Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Securitization Documents (but excluding any such
collections used to make payments of items included in clause (c) of the
definition of “Interest Expense”); provided, however, that if all or any part of
such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).
“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the remaining
Weighted Average Life to Maturity of the Term Loans so reduced or the Revolving
Facility Commitments so replaced, as applicable; (e) in the case of Refinancing
Notes in the form of notes issued under an indenture, the terms thereof do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the Term Facility Maturity Date of the Term Loans so
reduced or the Revolving Facility Maturity Date of the Revolving Facility
Commitments so replaced, as applicable (other than customary offers to
repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) the other terms of such Refinancing Notes (other than interest
rates, fees, floors, funding discounts and redemption or prepayment premiums and
other pricing terms), taken as a whole, are substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than the terms,
taken as a whole, applicable to the Term B Loans (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date in effect
at the time such Refinancing Notes are issued or those that are otherwise
reasonably acceptable to the Administrative Agent), as determined by the
Borrower in good faith (or, if more restrictive, the Loan Documents are amended
to contain such more restrictive terms to the extent required to satisfy the
foregoing standard); (g) there shall be no obligor in respect of such
Refinancing Notes that is not a Loan Party; and (h) Refinancing Notes that are
secured by Collateral shall be subject to the provisions of a Permitted Pari
Passu Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable.
“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, agents and advisors of such person and such
person’s Controlled or Controlling Affiliates.
“Related Sections” shall have the meaning assigned to such term in Section 6.04.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.21(l).
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders having (a)  Loans
outstanding, (b) Revolving L/C Exposures and (c) Available Unused Commitments
that, taken together, represent more than 50% of the sum of (w) all Loans
outstanding, (x) all Revolving L/C Exposures and (y)  the total Available Unused
Commitments at such time; provided, that (i) the Loans, Revolving L/C Exposures
and Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time and (ii) the portion of any Term Loans
held by Debt Fund Affiliate Lenders in the aggregate in excess of 49.9% of the
Required Amount of Loans shall be disregarded in determining Required Lenders at
any time. For purposes of the foregoing, “Required Amount of Loans” means, at
any time, the amount of Loans required to be held by Lenders in order for such
Lenders to constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).
“Required Percentage” shall mean, with respect to an Applicable Period, 75%;
provided, that if (a) if the Net Total Leverage Ratio as at the end of the
Applicable Period is less than or equal to 4.50 to 1.00 but greater than 4.25 to
1.00, such percentage shall be 50%, (b) if the Net Total Leverage Ratio as at
the end of the Applicable Period is less than or equal to 4.25 to 1.00 but
greater than 4.00 to 1.00, such percentage shall be 25% and (c) if the Net Total
Leverage Ratio as at the end of the Applicable Period is less than or equal to
4.00 to 1.00, such percentage shall be 0%.
“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).
“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) Revolving
L/C Exposures and (c)  Available Unused Commitments that, taken together,
represent more than 50% of the sum of (w) all Revolving Facility Loans
outstanding, (x) all Revolving L/C Exposures and (y) the total Available Unused
Commitments at such time; provided, that the Revolving Facility Loans, Revolving
L/C Exposures and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Revolving Facility Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).
“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Bank under any Alternate Currency Letter of Credit, and (iv) such additional
dates as the Administrative Agent or the Issuing Bank shall determine or the
Required Lenders shall require and (b) with respect to any Alternate Currency
Loans, each of the following: (i) each date of a Borrowing of Eurocurrency
Revolving Loans denominated in an Alternate Currency, (ii) each date of a
continuation of a Eurocurrency Revolving Loan denominated in an Alternate
Currency pursuant to Section 2.07, and (iii) such additional dates as the
Administrative Agent shall determine or the Majority Lenders under the Revolving
Facility shall require.
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Closing Date is $114,000,000. On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and (b)  the Revolving L/C Exposure applicable to such Class
at such time minus, for the purpose of Sections 6.11 and 7.03, the amount of
Letters of Credit that have been Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount at such time. The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.
“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, August
30, 2024 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement; provided that in the event more than $50,000,000 in
principal amount of Existing Senior Unsecured Notes remain outstanding on the
date that is 91 days prior to the stated maturity thereof (such date, the
“Revolving Facility Springing Maturity Date”), the Revolving Facility Maturity
Date in respect of the Revolving Facility shall be the Revolving Facility
Springing Maturity Date.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving Facility Termination Event” shall have the meaning ascribed thereto
in Section 2.05(k).
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, or similar regulations, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“Revolving Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.
“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, or any Guarantee by any Loan
Party of any Hedging Agreement entered into by and between any Subsidiary and
any Hedge Bank, in each case to the extent that such Hedging Agreement or such
Guarantee, as applicable, is not otherwise designated in writing by the Borrower
and such Hedge Bank to the Administrative Agent to not be included as a Secured
Hedge Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.  
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fee payments and
other revenues related to franchise agreements, (c) royalty and other similar
payments made related to the use of trade names and other Intellectual Property,
business support, training and other services, (d) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (e) rents, real estate taxes and other non-royalty amounts due
from franchisees, (f) Intellectual Property rights relating to the generation of
any of the foregoing types of assets, (g) parcels of or interests in real
property, together with all easements, hereditaments and appurtenances thereto,
all improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof, and (h) any other assets and property to
the extent customarily included in securitization transactions of the relevant
type in the applicable jurisdictions (as determined by the Borrower in good
faith).
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement), and each of the security agreements, pledge
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.10.
“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries (other than Special Purpose Securitization
Subsidiaries) in the event Holdings (prior to a Qualified IPO), the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law) and (ii) any subsidiary of a Special Purpose
Securitization Subsidiary.
“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amounts set forth beside such Issuing Bank’s name on Schedule 1.01(F) hereto or,
in each case, such other amount as specified in the agreement pursuant to which
such person becomes an Issuing Bank hereunder or, in each case, such larger
amount not to exceed the Revolving Facility Commitment as the Administrative
Agent and the applicable Issuing Bank may agree or, with respect to the Issuing
Bank under an Existing Roll-Over Letter of Credit, the additional amount of such
Existing Roll-Over Letter of Credit.
“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., Local Time on the date
three Business Days prior to the date as of which the foreign exchange
computation is made or if such rate cannot be computed as of such date such
other date as the Administrative Agent or the Issuing Bank shall reasonably
determine is appropriate under the circumstances; provided, that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.
“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(First Lien) dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between each Subsidiary
Loan Party and the Collateral Agent.
“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Subsidiary of
the Borrower that may be designated by the Borrower (by way of delivering to the
Collateral Agent a supplement to the Collateral Agreement and a supplement to
the Subsidiary Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Obligations and the obligations in respect of the Loan Documents,
whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Successor Borrower” shall have the meaning assigned to such term in Section
6.05(n).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” shall mean Credit Suisse Securities (USA) LLC.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority, whether computed on a
separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.
“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.
“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.
“Term B Facility Maturity Date” shall mean August 30, 2026; provided that in the
event more than $50,000,000 in principal amount of Existing Senior Unsecured
Notes remain outstanding on the date that is 91 days prior to the stated
maturity thereof (such date, the “Term B Facility Springing Maturity Date”), the
Term B Facility Maturity Date in respect of the Term B Facility shall be the
Term B Facility Springing Maturity Date.
“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$760,000,000.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).
“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.
“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.
“Term Facility Commitment” means the commitment of a Lender to make Term Loans,
including Term B Loans and/or Other Term Loans.
“Term Facility Lender” shall mean a Lender (including Incremental Term Lender)
with a Term Facility Commitment or with outstanding Term Loans.
“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.
“Testing Condition” shall be satisfied at any time if as of such time (i) the
aggregate principal amount of outstanding Revolving Facility Loans at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof and excluding, for the avoidance of doubt, any Letter of
Credit) exceeds (ii) an amount equal to 30% of the aggregate amount of the
Revolving Facility Commitments at such time.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ending September 30, 2018.
“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transaction Documents” shall mean the Loan Documents.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents, and the initial borrowings hereunder and the use of proceeds thereof;
(b) the repayment in full of, and the termination of all obligations and
commitments under, the Existing Credit Agreement; and (c) the payment of all
fees and expenses to be paid and owing in connection with the foregoing.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).
“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrower shall be in Pro Forma Compliance with the Financial Covenant as of
the last day of the then most recently ended Test Period, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04, and any prior or concurrent Investments in such Subsidiary
by the Borrower or any of its Subsidiaries shall be deemed to have been made
under Section 6.04, and (d) without duplication of clause (c), any net assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof shall be treated as Investments pursuant to Section 6.04; and (3) any
subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i)  no Default or Event of
Default has occurred and is continuing or would result therefrom, and (ii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clause (i).
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.
“U.S. Lender” shall mean any Lender other than a Foreign Lender.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.
Section 1.04    Exchange Rates; Currency Equivalents. 1.%2.%3. The
Administrative Agent shall determine the Spot Rate as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Alternate Currency
Letters of Credit and Alternate Currency Loans. Such Spot Rate shall become
effective as of such Revaluation Date and shall be the Spot Rate employed in
converting any amounts between the Dollars and each Alternate Currency until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as determined by the Administrative Agent in accordance with
this Agreement. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or clause (f) or (j)
of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Bank, as
applicable.
Section 1.05    Additional Alternate Currencies for Loans.
(a)    The Borrower may from time to time request that Eurocurrency Revolving
Loans be made in a currency other than Dollars; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. Such request shall be subject
to the approval of the Administrative Agent.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent, in its
sole discretion). The Administrative Agent shall promptly notify each Revolving
Facility Lender thereof. Each Revolving Facility Lender shall notify the
Administrative Agent, not later than 11:00 a.m., 10 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Loans in such requested currency.
(c)    Any failure by a Revolving Facility Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Revolving Facility Lender to permit Eurocurrency Revolving
Loans to be made in such requested currency. If the Administrative Agent and all
the Revolving Facility Lenders consent to making Eurocurrency Revolving Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowings of Eurocurrency Revolving
Loans. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Administrative Agent
shall promptly so notify the Borrower.
Section 1.01    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.02    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.
Section 1.03    Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.04    Holdings. From time to time after the Closing Date, Holdings may
form one or more new Subsidiaries to become direct or indirect parent companies
of the Borrower; provided that, prior to a Qualified IPO, contemporaneously with
the formation of the new direct parent company of the Borrower (an “Intermediate
Holdings”), such person enters into a supplement to the Holdings Guarantee and
Pledge Agreement (or, at the option of such person, a new Holdings Guarantee and
Pledge Agreement in substantially similar form or such other form reasonably
satisfactory to the Administrative Agent) duly executed and delivered on behalf
of such person. Immediately after any Intermediate Holdings complying with the
proviso in the foregoing sentence, the Guarantee incurred by the then existing
Holdings of the Obligations shall automatically terminate and Holdings shall be
released from its obligations under the Loan Documents, shall cease to be a Loan
Party and any Liens created by any Loan Documents on any assets or Equity
Interests owned by Holdings shall automatically be released (unless, in each
case, the Borrower shall elect in its sole discretion that such release of
Holdings shall not be effective), and thereafter Intermediate Holdings shall be
deemed to be Holdings for all purposes of this Agreement (until any additional
Intermediate Holdings shall be formed in accordance with this Section 1.09).
Section 1.05    Election Date. In connection with any commitment, definitive
agreement or similar event relating to a Restricted Payment, Investment or
Disposition, the Borrower or applicable Subsidiary may designate such Restricted
Payment, Investment or Disposition as having occurred on the date of the
commitment, definitive agreement or similar event relating thereto (such date,
the “Election Date”) if, after giving pro forma effect to such Restricted
Payment, Investment or Disposition and all related transactions in connection
therewith and any related pro forma adjustments, the Borrower or any of its
Subsidiaries would have been permitted to make such Restricted Payment,
Investment or Disposition on the relevant Election Date in compliance with this
Agreement, and any related subsequent actual making of such Restricted Payment,
Investment or Disposition will be deemed for all purposes under this Agreement
to have been made on such Election Date, including, without limitation, for
purposes of calculating any ratio, compliance with any test, usage of any
baskets hereunder (if applicable) and EBITDA and for purposes of determining
whether there exists any Default or Event of Default (and all such calculations
on and after such Election Date until the termination, expiration, passing,
rescission, retraction or rescindment of such commitment, definitive agreement
or similar event shall be made on a Pro Forma Basis giving effect thereto and
all related transactions in connection therewith).
ARTICLE II    

The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:
(a)    each Lender agrees to make Term B Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment,
(b)    each Lender agrees to make Revolving Facility Loans of a Class in Dollars
(or, subject to Section 1.05, in an Alternate Currency) to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Facility Credit Exposure of
such Class exceeding such Lender’s Revolving Facility Commitment of such Class
or (ii) the Revolving Facility Credit Exposure of such Class exceeding the total
Revolving Facility Commitments of such Class. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Facility Loans,
(c)    each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment, and
(d)    amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.
Section 2.02    Loans and Borrowings. 2.%2.%3.  Each Loan shall be made as part
of a Borrowing consisting of Loans under the same Facility and of the same Type
made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
of any Class shall be made by the Revolving Facility Lenders of such Class
ratably in accordance with their respective Revolving Facility Percentages on
the date such Loans are made hereunder. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(a)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused available balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrower
shall not be entitled to request any Borrowing that, if made, would result
in more than (i) 10 Eurocurrency Borrowings outstanding under all Term
Facilities at any time and (ii) 10 Eurocurrency Borrowings outstanding under all
Revolving Facilities at any time. Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.
Section 2.03    Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request electronically (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 10:00 a.m. Local Time, on the Business Day of the proposed Borrowing (or,
in each case, such shorter period as the Administrative Agent may agree);
provided, that, (i) to request a Eurocurrency Borrowing or ABR Borrowing on the
Closing Date, the Borrower shall notify the Administrative Agent of such request
electronically not later than 12:00 p.m., Local Time, one Business Day prior to
the Closing Date (or such later time as the Administrative Agent may agree),
(ii) any such notice of an ABR Revolving Facility Borrowing to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may be
given not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing and (iii) any such notice of an Incremental Revolving Borrowing or
Incremental Term Borrowing may be given at such time as provided in the
applicable Incremental Assumption Agreement. Each such electronic Borrowing
Request shall be irrevocable (other than in the case of any notice given in
respect of the Closing Date or, in the case of notice given in respect of
Incremental Commitments, which may be conditioned as provided in the applicable
Incremental Assumption Agreement) and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such electronic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans as applicable;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)    in the case of a Eurocurrency Revolving Facility Borrowing, the currency
in which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and
(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    [Reserved].
Section 2.05    Letters of Credit. 3.%2.%3. General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of one or
more letters of credit or bank guarantees in Dollars or any Alternate Currency
in the form of (x) trade letters of credit in support of trade obligations of
the Borrower and its Subsidiaries incurred in the ordinary course of business
(such letters of credit issued for such purposes, “Trade Letters of Credit”) and
(y) standby letters of credit or bank guarantees issued for any other lawful
purposes of the Borrower and its Subsidiaries (such letters of credit or bank
guarantees issued for such purposes, “Standby Letters of Credit”; each such
letter of credit or bank guarantee, issued hereunder, a “Letter of Credit” and
collectively, the “Letters of Credit”) for its own account or for the account of
any Subsidiary (subject to the applicable Issuing Bank’s review and satisfaction
of compliance with all applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, with respect to any such
Subsidiary) in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the applicable Availability Period and
prior to the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date; provided that no Issuing Bank shall be required to issue
any Trade Letter of Credit or bank guarantees hereunder without its consent. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. For the avoidance of doubt: (i)
no Issuing Bank shall be obligated to issue a Trade Letter of Credit if such
Issuing Bank does not otherwise issue Trade Letters of Credit, (ii) the
Administrative Agent shall not obligated to issue any Letter of Credit in New
Zealand Dollars, (iii) Deutsche Bank AG New York Branch or its Affiliates shall
have no obligation to issue or maintain Trade Letters of Credit and (iv)
Jefferies Finance LLC or its Affiliates shall not be required to issue any
Letter of Credit in a currency other than Dollars.
(a)    Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section
2.05) or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (at least three Business
Days in advance of the requested date of issuance, amendment or extension or
such shorter period as the Administrative Agent and the Issuing Bank in their
sole discretion may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section 2.05), the amount and currency (which
may be Dollars or any Alternate Currency) of such Letter of Credit, the name and
address of the beneficiary thereof, whether such Letter of Credit constitutes a
Standby Letter of Credit or a Trade Letter of Credit and such other information
as shall be necessary to issue, amend or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension, (i) the Revolving
Facility Credit Exposure shall not exceed the applicable Revolving Facility
Commitments, (ii) the Revolving L/C Exposure shall not exceed the Letter of
Credit Sublimit and (iii) with respect to the applicable Issuing Bank, the
stated amount of all outstanding Letters of Credit issued by such Issuing Bank
shall not exceed the applicable Specified L/C Sublimit of such Issuing Bank then
in effect. For the avoidance of doubt, no Issuing Bank shall be obligated to
issue an Alternate Currency Letter of Credit if such Issuing Bank does not
otherwise issue letters of credit in such Alternate Currency.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Borrower and the Issuing Bank in their sole discretion) after
the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Borrower and
the Issuing Bank in their sole discretion) after such renewal or extension) and
(ii) the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date; provided, that any Letter of Credit with a one year
tenor may provide for automatic renewal or extension thereof for additional one
year periods (which, in no event, shall extend beyond the date referred to in
clause (ii) of this paragraph (c)) so long as such Letter of Credit permits the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof within a time period during such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued; provided, further, that if the Issuing Bank consents in its sole
discretion, the expiration date on any Letter of Credit may extend beyond the
date referred to in clause (ii) above, provided, that if any such Letter of
Credit is outstanding or is issued under the Revolving Facility Commitments of
any Class after the date that is five Business Days prior to the Revolving
Facility Maturity Date for such Class the Borrower shall provide Cash Collateral
pursuant to documentation reasonably satisfactory to the Collateral Agent and
the relevant Issuing Bank in an amount equal to the face amount of each such
Letter of Credit on or prior to the date that is five Business Days prior to
such Revolving Facility Maturity Date or, if later, such date of issuance.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (calculated, in the case
of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(d)    Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section 2.05 of such L/C Disbursement (or the second Business Day,
if such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Loans of the applicable Class; provided, that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Facility
Borrowing of the applicable Class in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Facility Borrowing. If the Borrower
fails to reimburse any L/C Disbursement when due, then the Administrative Agent
shall promptly notify the applicable Issuing Bank and each other applicable
Revolving Facility Lender of the applicable L/C Disbursement, the payment then
due from the Borrower in respect thereof (the “Unreimbursed Amount”) and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender with a Revolving Facility Commitment of the applicable Class shall pay to
the Administrative Agent in Dollars (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof) its
Revolving Facility Percentage of the Unreimbursed Amount in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are determined by final and binding decision of a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.
(g)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Revolving Loans of the applicable
Class; provided, that, if such L/C Disbursement is not reimbursed by the
Borrower when due pursuant to paragraph (e) of this Section 2.05, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender pursuant to
paragraph (e) of this Section 2.05 to reimburse such Issuing Bank shall be for
the account of such Revolving Facility Lender to the extent of such payment.
(h)    Replacement and Removal of an Issuing Bank.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of such Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement but shall not be required to issue additional Letters of
Credit.
(ii)    An Issuing Bank may be removed, or have its Letter of Credit Commitment
reduced, at any time by written agreement among the Borrower, the Administrative
Agent and the affected Issuing Bank. At the time any such removal shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12. After the removal of an Issuing
Bank hereunder, the removed Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of such Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such removal
but shall not be required to issue additional Letters of Credit.
(i)    Cash Collateralization Following Certain Events. If and when the Borrower
is required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.05(c), 2.11(e),
2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrower shall deposit in an account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date (or, in the case of Sections 2.05(c),
2.11(e), 2.11(f) and 2.22(a)(v), the portion thereof required by such sections).
Each deposit of Cash Collateral (x) made pursuant to this paragraph or (y) made
by the Administrative Agent pursuant to Section 2.22(a)(ii), in each case, shall
be held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Collateral Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse each Issuing Bank for L/C Disbursements for which
such Issuing Bank has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with Revolving
L/C Exposure representing greater than 50% of the total Revolving L/C Exposure),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender or the occurrence of a limit under Section 2.11(e) or (f) being exceeded,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived or the termination of the Defaulting Lender status or the limits under
Sections 2.11(e) and (f) no longer being exceeded, as applicable.
(j)    Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Facility Termination Event (each, a
“Continuing Letter of Credit”), then the security interest of the Collateral
Agent in the Collateral under the Security Documents may be terminated in
accordance with Section 9.18 if each such Continuing Letter of Credit is Cash
Collateralized in an amount equal to the Minimum L/C Collateral Amount, which
shall be deposited with or at the direction of each such Issuing Bank.
(k)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.
(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.
Section 2.06    Funding of Borrowings. 4.%2.%3.  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that all payments made in Alternate Currency shall be
delivered to the Administrative Agent no later than 8:00 a.m. Local Time. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account or accounts
designated by the Borrower as specified in the applicable Borrowing Request;
provided, that ABR Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans at such time. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(b)    The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.
Section 2.07    Interest Elections. 5.%2.%3.  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.07. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(a)    To make an election pursuant to this Section 2.07, the Borrower shall
electronically notify the Administrative Agent of such election, by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such electronic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
(b)    Each electronic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments. 6.%2.%3. Unless
previously terminated, the Revolving Facility Commitments of each Class shall
terminate on the applicable Revolving Facility Maturity Date for such Class. On
the Closing Date (after giving effect to the funding of the Term B Loans to be
made on such date), the Term B Loan Commitments of each Lender as of the Closing
Date will terminate.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $500,000 and not less than $1,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), the Revolving Facility Credit Exposure of such Class (excluding any Cash
Collateralized Letter of Credit) would exceed the total Revolving Facility
Commitments of such Class.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (or waived by the Borrower in its sole discretion)
and/or rescinded at any time by the Borrower if the Borrower determines in its
sole discretion that any or all of such conditions will not be satisfied (or
waived). Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
Section 2.09    Repayment of Loans; Evidence of Debt. 7.%2.%3.  The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan to the Borrower on the Revolving Facility Maturity
Date applicable to such Revolving Facility Loans and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(c)    The entries made in the accounts maintained pursuant to clause (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
Section 2.10    Repayment of Term Loans and Revolving Facility Loans. 8.%2.%3. 
Subject to the other clauses of this Section 2.10 and to Section 9.08(e), 
(i)    the Borrower shall repay Term B Loans incurred on the Closing Date on the
last day of each March, June, September and December of each year (commencing on
the last day of the first full fiscal quarter of the Borrower after the Closing
Date) and on the applicable Term Facility Maturity Date or, if any such date is
not a Business Day, on the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”), in an aggregate principal
amount of such Term B Loans equal to (A) in the case of quarterly payments due
prior to the applicable Term Facility Maturity Date, an amount equal to 0.25% of
the aggregate principal amount of such Term B Loans outstanding immediately
after the Closing Date, and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of such Term B Loans outstanding;
(ii)    in the event that any Incremental Term Loans are made, the Borrower
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”); and
(iii)    to the extent not previously paid, outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.
(b)    To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.
(c)    Prepayment of the Loans from:
(i)    all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided, that any Lender, at its option, may elect to
decline all, but not less than all, of any such prepayment of any Term Loan held
by it if it shall give written notice to the Administrative Agent thereof by
5:00 p.m. Local Time at least three Business Days prior to the date of such
prepayment (any such Lender, a “Declining Lender”) and on the date of any such
prepayment, any amounts that would otherwise have been applied to prepay Term
Loans owing to Declining Lenders (such amounts, the “Declined Proceeds”) shall
instead be retained by the Borrower for application for any purpose not
prohibited by this Agreement, and
(ii)    any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.
(d)    Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term B Loans and Other
Term Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as such allocation complies with Section 2.21(b)
or Section 2.21(f), as applicable). Prior to any prepayment of any Loan under
any Facility hereunder, the Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be prepaid and shall notify the Administrative
Agent by telephone (confirmed by electronic means) of such selection not later
than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, at least one
Business Day before the scheduled date of such prepayment and (ii) in the case
of a Eurocurrency Borrowing, at least three Business Days before the scheduled
date of such prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied (or
waived by the Borrower in its sole discretion) and/or rescinded at any time by
the Borrower if the Borrower determines in its sole discretion that any or all
of such conditions will not be satisfied (or waived). Each repayment of a
Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by accrued interest on
the amount repaid to the extent required by Section 2.13(d).
Section 2.11    Prepayment of Loans. 9.%2.%3.  The Borrower shall have the right
at any time and from time to time to prepay any Loan in whole or in part,
without premium or penalty (but subject to Section 2.12(d) and Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).
(a)    The Borrower shall apply all Net Proceeds promptly upon receipt thereof
to prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Other First Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other First Lien Debt and (B) the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Debt and the outstanding
principal amount of all Classes of Term Loans.
(b)    Not later than 5 Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and the Borrower shall apply
an amount equal to (i) the amount by which the Required Percentage of such
Excess Cash Flow exceeds $10,000,000 (the “ECF Threshold Amount”) minus (ii) to
the extent not financed using the proceeds of the incurrence of funded term
Indebtedness, the sum of (A) the amount of any voluntary payments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary payments after the
end of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of (x) Term Loans (it being understood that the amount of any such
payment constituting a below-par Permitted Loan Purchase shall be calculated to
equal the amount of cash used and not the principal amount deemed prepaid
therewith) and (y) Other First Lien Debt (provided that (i) in the case of the
prepayment of any revolving Indebtedness, there was a corresponding reduction in
commitments and (ii) the maximum amount of each such prepayment of Other First
Lien Debt that may be counted for purposes of this clause (A)(y) shall not
exceed the amount that would have been prepaid in respect of such Other First
Lien Debt if such prepayment had been applied on a ratable basis among the Term
Loans and such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate principal amount of
such Other First Lien Debt on the date of such prepayment of such Other First
Lien Debt)) and (B) the amount of any permanent voluntary reductions during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (B), the amount of any permanent voluntary reductions
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) of Revolving Facility Commitments to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid (I) to prepay
Term Loans in accordance with clauses (c) and (d) of Section 2.10 or (II) to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and to
prepay any Other First Lien Debt in accordance with the agreement(s) governing
such Other First Lien Debt so long as the prepayments under this clause (II) are
applied in a manner such that the Term Loans are prepaid on at least a ratable
basis with such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate outstanding
principal amount of such Other First Lien Debt being prepaid under this clause
(II) on the date of such prepayment). Such calculation will be set forth in a
certificate signed by a Financial Officer of the Borrower delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such fiscal year, the amount of any required prepayment in respect thereof and
the calculation thereof in reasonable detail.
(c)    Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) but is prohibited, restricted or delayed by applicable local law
from being repatriated to the United States of America, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans or Other First Lien Debt at the times provided in
Section 2.11(b) or Section 2.11(c) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States of America, and once such repatriation
of any of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided therein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any or all of such Net Proceeds or Excess Cash Flow
that would otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) would have a material adverse tax consequence with respect to
such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary (the Borrower
hereby agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrower that are reasonably required to eliminate such tax effects).
(d)    In the event that the aggregate amount of Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class (other than as a result of changes in currency exchange rates), the
Borrower shall prepay Revolving Facility Borrowings of such Class (or, if no
such Borrowings are outstanding, provide Cash Collateral in respect of
outstanding Letters of Credit pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess.
(e)    If as a result of changes in currency exchange rates, on any Revaluation
Date, the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class, the Borrower shall, at the
request of the Administrative Agent, within ten (10) days of such Revaluation
Date (A) prepay Revolving Facility Borrowings or (B) provide Cash Collateral
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment set forth above.
Section 2.12    Fees. 10.%2.%3.  The Borrower agrees to pay to each Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
date that is three Business Days after the last day of March, June,
September and December in each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a commitment fee (a “Commitment Fee”) on the daily amount of the applicable
Available Unused Commitment of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the date on which
the last of the Commitments of such Lender shall be terminated) at a rate equal
to the Applicable Commitment Fee. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. The Commitment
Fee due to each Lender shall commence to accrue on the Closing Date and shall
cease to accrue on the date on which the last of the Commitments of such Lender
shall be terminated as provided herein.
(a)    The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the date that is three Business Days after the last day
of March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee in Dollars (an “L/C Participation Fee”) on such Lender’s
Revolving Facility Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
of such Class, during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments of such Class shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period, and
(ii) to each Issuing Bank, for its own account (x) the date that is three
Business Days after the last day of March, June, September and December of each
year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated, a fronting fee in respect of each Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 1/8 of 1% per annum of the Dollar
Equivalent of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the “Administration Fee” as set forth in the
Administrative Agent Fee Letter, as may be amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).
(c)    In the event that, on or prior to the date that is twelve months after
the Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of any new or replacement tranche
of long-term secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term Loans and have an
All-in Yield that is less than the All-in Yield of such Term B Loans or
(y) effect any amendment to this Agreement which reduces the All-in Yield of the
Term B Loans (other than, in the case of each of clauses (x) and (y), in
connection with a Qualified IPO, a Change of Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Facility Lenders, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans so prepaid
and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Term Loans for which the All-in Yield has
been reduced pursuant to such amendment. Such amounts shall be due and payable
on the date of such prepayment or the effective date of such amendment, as the
case may be. For purposes of this Section 2.12(d), a transformative acquisition
is any acquisition by the Borrower or any Subsidiary that is (i) not permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide the Borrower
and its Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.
(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.13    Interest. 11.%2.%3.  The Loans comprising each ABR Borrowing
shall bear interest at the ABR plus the Applicable Margin.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section 2.13;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.
(c)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed on ABR shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to Borrower) that the Required Lenders have
determined, that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
If at any time the Administrative Agent and the Borrower determine (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that (i) the circumstance set forth in Section
2.14(a) above has arisen and such circumstance is unlikely to be temporary, (ii)
the circumstance set forth in Section 2.14(a) has not arisen but the supervisor
for the administrator of the LIBO Rate, or the administrator of the LIBO Rate,
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Rate shall no longer be published or used for determining interest rates for
loans, or (iii) the circumstance set forth in Section 2.14(a) have not arisen
but syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
then (A) if the Administrative Agent and the Borrower reasonably determine that
there exists a then prevailing market convention for determining a reference
rate of interest for syndicated loans in the U.S. as the successor to interest
rates based on the LIBO Rate, the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest (including any mathematical or other adjustments to the benchmark (if
any) incorporated therein) and such other related changes to this Agreement as
may be applicable, or (B) if the Administrative Agent and the Borrower are
unable to reasonably determine that a then prevailing market convention for
determining a rate of interest for syndicated loans in the U.S. as the successor
to interest rates based on the LIBO Rate does exist, the Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect an
alternate rate of interest (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) and such other related changes to
this Agreement as may be applicable, in each case that are acceptable to the
Borrower and the Administrative Agent (and any such amendment described in
clauses (A) or (B) above shall, notwithstanding anything to the contrary in
Section 9.08, become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment).
Section 2.15    Increased Costs. 12.%2.%3.  If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or
(ii)    subject any Lender to any Tax with respect to any Loan Document (other
than (i) Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or
(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section
2.15 shall be delivered to the Borrower and shall be conclusive absent manifest
error; provided, that any such certificate claiming amounts described in clause
(x) or (y) of the definition of “Change in Law” shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
Section 2.17    Taxes. 13.%2.%3.  Any and all payments made by or on behalf of a
Loan Party under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes; provided, that if a Loan Party, the Administrative Agent or any other
applicable withholding agent shall be required by applicable Requirement of Law
to deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings as are reasonably
determined by the applicable withholding agent to be required by any applicable
Requirement of Law, (ii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable Requirement of Law, and
(iii) to the extent withholding or deduction is required to be made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. Whenever any Indemnified Taxes or
Other Taxes are payable by a Loan Party, as promptly as possible thereafter,
such Loan Party shall send to the Administrative Agent for its own account or
for the account of a Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to the Administrative Agent or such
Lender, acting reasonably) received by the Loan Party showing payment thereof.
Without duplication, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.17, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by applicable Requirements of Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(a)    The Borrower shall timely pay any Other Taxes in accordance with the
applicable Requirements of Law.
(b)    The Loan Parties shall jointly and severally indemnify and hold harmless
the Administrative Agent and each Lender within 15 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
imposed on the Administrative Agent or such Lender, as applicable, as the case
may be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(c)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(d)    Without limiting the generality of Section 2.17(d), each Foreign Lender
with respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, (or any applicable successor form) (together
with a certificate (substantially in the form of Exhibit J hereto, such
certificate, the “Non-Bank Tax Certificate”) certifying that such Foreign Lender
is not a bank for purposes of Section 881(c) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and that the interest payments in question are
not effectively connected with the conduct by such Lender of a trade or business
within the United States of America), (B) Internal Revenue Service Form W-8BEN,
W-8BEN-E, as applicable, (or any applicable successor form), or Form W-8ECI (or
any applicable successor form), in each case properly completed and duly
executed by such Foreign Lender claiming complete exemption from, or reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable successor
form) and all necessary attachments (including the forms described in clauses
(A) and (B) above, provided that if the Foreign Lender is a partnership, and one
or more of the partners is claiming portfolio interest treatment, the Non-Bank
Tax Certificate may be provided by such Foreign Lender on behalf of such
partners) or (D) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to Section
2.17(d) or this Section 2.17(e); provided that a Participant shall furnish all
such required forms and statements to the person from which the related
participation shall have been purchased.
In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
Internal Revenue Service Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an Internal Revenue Service Form W-8IMY
certifying that the Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations, and (y) on or before the
date on which any such previously delivered documentation expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent documentation previously delivered by it to the Borrower, and from
time to time if reasonably requested by the Borrower, two further copies of such
documentation.
(e)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by a Loan Party pursuant to this
Agreement or any other Loan Document, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Loan Party, then the Lender or the Administrative
Agent, as the case may be, shall reimburse the Loan Party for such amount (net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund) as
the Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. Neither
any Lender nor the Administrative Agent shall be obliged to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party in connection with this clause (f) or any other
provision of this Section 2.17.
(f)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or Agent, as the case
may be, shall use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request in challenging such Tax. The Borrower shall
indemnify and hold each Lender and Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrower pursuant to this Section 2.17(g). Nothing in this Section 2.17(g) shall
obligate any Lender or Agent to take any action that such person, in its sole
judgment, determines may result in a material detriment to such person.
(g)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.
(h)    If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(i)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the terms “applicable law” and “applicable Requirement of Law” include
FATCA.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
14.%2.%3.  Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds. Each such payment shall be made without
condition or deduction for any defense, recoupment, set-off or counterclaim;
provided, however, that all payments made in Alternate Currency shall be
delivered to the Administrative Agent no later than 8:00 a.m. Local Time. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
expressly provided herein, if any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars (or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency). Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(a)    Subject to Section 7.02, if at any time insufficient funds are received
by and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of principal of
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Term Loans, Revolving Facility Loans or participations in L/C
Disbursements of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders entitled thereto ratably in accordance with the
principal amount of each such Lender’s respective Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.05(d) or (e), 2.06, or 2.18(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.19    Mitigation Obligations; Replacement of Lenders. 15.%2.%3.  If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17 or mitigate the applicability
of Section 2.20, as applicable, in the future and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.20, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan
and the Issuing Bank), to the extent consent would be required under Section
9.04(b) for an assignment of Loans or Commitments, as applicable, which consent,
in each case, shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in L/C Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender. No action by or consent
of the removed Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such removed Lender and the replacement Lender shall
otherwise comply with Section 9.04, provided, that if such removed Lender does
not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan and the Issuing Bank;
provided, that: (a) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or, at the option of the Borrower, the
Borrower shall pay any amount required by Section 2.12(d)(y), if applicable, and
(c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.
Section 2.20    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), convert all Eurocurrency Borrowings of such Lender to ABR Borrowings,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so converted.
Section 2.21    Incremental Commitments. 16.%2.%3.  The Borrower may, by written
notice to the Administrative Agent from time to time, establish Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments, as
applicable, in an amount not to exceed the Incremental Amount available at the
time such Incremental Commitments are established from one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Facility Commitments, as the case may be, in their own
discretion; provided, that each Incremental Revolving Facility Lender providing
a commitment to make revolving loans shall be subject to the approval of the
Administrative Agent and, to the extent the same would be required for an
assignment under Section 9.04, the Issuing Bank (which approvals shall not be
unreasonably withheld) unless such Incremental Revolving Facility Lender is a
Revolving Facility Lender. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being established (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000, or equal to the remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are anticipated to
become effective, (iii) in the case of Incremental Revolving Facility
Commitments, whether such Incremental Revolving Facility Commitments are to be
(x) commitments to make additional Revolving Facility Loans on the same terms as
the Initial Revolving Loans or (y) commitments to make revolving loans with
pricing terms, final maturity dates, participation in mandatory prepayments or
commitment reductions and/or other terms different from the Initial Revolving
Loans (“Other Revolving Loans”) and (iv) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be
(x) commitments to make term loans with terms identical to Term B Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Term B Loans (“Other Term Loans”).
(a)    The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:
(i)    any commitments to make additional Term B Loans and/or additional Initial
Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,
(ii)    the Other Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Liens on the Collateral securing the Term B Loans
(provided, that if such Other Term Loans rank junior in right of security with
the Liens on the Collateral securing the Term B Loans, such Other Term Loans
shall be subject to a Permitted Junior Intercreditor Agreement and, for the
avoidance of doubt, if such Other Term Loans rank junior in right of security
with the Liens on the Collateral securing the Term B Loans, such Other Term
Loans shall not be subject to clause (vii) below),
(iii)    the final maturity date of any such Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Lenders in their
sole discretion), shall have (x) substantially similar terms as the Term B Loans
or (y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,
(iv)    the Weighted Average Life to Maturity of any such Other Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,
(v)    the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Liens on the Collateral securing the Initial
Revolving Loans (provided, that if such Other Revolving Loans rank junior in
right of security with the Liens on the Collateral securing the Initial
Revolving Loans, such Other Revolving Loans shall be subject to a Permitted
Junior Intercreditor Agreement),
(vi)    the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans and, except as to pricing, final maturity date, participation in
mandatory prepayments and commitment reductions and ranking as to security
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially similar terms as the Initial Revolving
Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Administrative Agent,
(vii)    with respect to any Other Term Loan incurred pursuant to clause (a) of
this Section 2.21 that is secured by Liens on the Collateral that are pari passu
in right of security with the Liens thereon securing the Term B Loans, the
All-in Yield shall be the same as that applicable to the Term B Loans on the
Closing Date, except that the All-in Yield in respect of any such Other Term
Loan may exceed the All-in Yield in respect of such Term B Loans on the Closing
Date by no more than 0.50%, or if it does so exceed such All-in Yield by more
than 0.50% (such difference, the “Term Yield Differential”) then the Applicable
Margin (or the “LIBOR floor” as provided in the following proviso) applicable to
such Term B Loans shall be increased such that after giving effect to such
increase, the Term Yield Differential shall not exceed 0.50%; provided that, to
the extent any portion of the Term Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Term Loans, such floor shall
only be included in the calculation of the Term Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to the outstanding Term B Loans shall be increased
to an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding;
(viii)    (A) such Other Revolving Loans may participate on a pro rata basis or
a less than pro rata basis (but not a greater than pro rata basis) than the
Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder; and
(ix)    there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(b)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (ii) the Administrative
Agent shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably request to assure that
the Incremental Term Loans and/or Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments are secured by the Collateral ratably
with (or, to the extent set forth in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans and
Revolving Facility Loans.
(c)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans of a different
Class), when originally made, are included in each Borrowing of the outstanding
applicable Class of Term Loans on a pro rata basis, and (ii) all Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments (other
than Revolving Facility Loans of a different Class), when originally made, are
included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrower agrees that Section 2.16 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.
(d)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Incremental
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”) or an Incremental Revolving
Facility Commitment for such Lender if such Lender is extending an existing
Revolving Facility Commitment (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made, which shall be a date not earlier than five Business Days after
the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).
(e)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms (which interest rates, fees and other pricing terms shall not be
subject to the provisions set forth in Section 2.21(b)(vii)), and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as an existing Class of Term Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as an
existing Class of Revolving Facility Commitments or (y) have such other terms as
shall be reasonably satisfactory to the Administrative Agent and, in respect of
any other terms that would affect the rights or duties of any Issuing Bank, such
terms as shall be reasonably satisfactory to such Issuing Bank, (v) any Extended
Revolving Facility Commitments may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) than the Initial
Revolving Loans in any voluntary or mandatory prepayment or commitment reduction
hereunder and (vi) any Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Term B Loans in any mandatory prepayment hereunder. Upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto. If
provided in any Incremental Assumption Agreement with respect to any Extended
Revolving Facility Commitments, and with the consent of each Issuing Bank,
participations in Letters of Credit shall be reallocated to lenders holding such
Extended Revolving Facility Commitments in the manner specified in such
Incremental Assumption Agreement, including upon effectiveness of such Extended
Revolving Facility Commitment or upon or prior to the maturity date for any
Class of Revolving Facility Commitments.
(f)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.
(g)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.21),
(i) the aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Term Loans of the relevant
Loan Parties under this Agreement and the other Loan Documents, (vi) no Issuing
Bank shall be obligated to provide issue Letters of Credit under such Extended
Revolving Facility Commitments unless it shall have consented thereto and (vii)
there shall be no obligor in respect of any such Extended Term Loans or Extended
Revolving Facility Commitments that is not a Loan Party.
(h)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
(i)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:
(i)    before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;
(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrower in good faith. In
addition, notwithstanding the foregoing, the Borrower may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (1) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof, (2) if the
Revolving Facility Credit Exposure outstanding on the Refinancing Effective Date
would exceed the aggregate amount of Revolving Facility Commitments outstanding
in each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrower shall take one or more actions such that such
Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that (x) such Refinancing Term Loans may be provided by the
Lenders holding the Revolving Facility Commitments being terminated and/or by
any other person that would be a permitted Assignee hereunder and (y) the
proceeds of such Refinancing Term Loans shall not constitute Net Proceeds
hereunder), (3) the Weighted Average Life to Maturity of the Refinancing Term
Loans shall be no shorter than the remaining life to termination of the
terminated Revolving Facility Commitments, (4) the final maturity date of the
Refinancing Term Loans shall be no earlier than the termination date of the
terminated Revolving Facility Commitments and (5) all other terms applicable to
such Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.21(b)(vii)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term B Loans (except to the extent such covenants and
other terms apply solely to any period after the Term B Facility Maturity Date
or are otherwise reasonably acceptable to the Administrative Agent), as
determined by the Borrower in good faith;
(vi)    with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Term B Loans, such Liens
will be subject to a Permitted Junior Intercreditor Agreement; and
(vii)    there shall be no obligor in respect of such Refinancing Term Loans
that is not a Loan Party.
(j)    The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.
(k)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (l) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that: (i) before and after giving
effect to the establishment of such Replacement Revolving Facility Commitments
on the Replacement Revolving Facility Effective Date, each of the conditions set
forth in Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Replacement Revolving Facility
Commitments; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date (or require commitment
reductions or amortizations) prior to the Revolving Facility Maturity Date in
effect at the time of incurrence for the Revolving Facility Commitments being
replaced; (iv) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank and replacement swingline lender, if any, under
such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the Initial Revolving Loans (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); and (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party. In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof (it being
understood that such Replacement Revolving Facility Commitment may be provided
by the Lenders holding the Term Loans being repaid and/or by any other Person
that would be a permitted Assignee hereunder) so long as (i) before and after
giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the remaining life to termination of such Replacement
Revolving Facility Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Initial Revolving Loans, such Liens
will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis. Solely to the extent that an Issuing Bank is not a replacement issuing
bank or replacement swingline lender, as the case may be, under a Replacement
Revolving Facility, it is understood and agreed that such Issuing Bank shall not
be required to issue any letters of credit or swingline loan under such
Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank to withdraw as an Issuing Bank, as the case may be, at the time of
the establishment of such Replacement Revolving Facility, such withdrawal shall
be on terms and conditions reasonably satisfactory to such Issuing Bank, as the
case may be, in its sole discretion. The Borrower agrees to reimburse each
Issuing Bank, as the case may be, in full upon demand, for any reasonable and
documented out-of-pocket cost or expense attributable to such withdrawal.
(l)    The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.
(m)    On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.
(n)    For purposes of this Agreement and the other Loan Documents, (i) if a
Lender is providing a Refinancing Term Loan, such Lender will be deemed to have
an Incremental Term Loan having the terms of such Refinancing Term Loan and
(ii) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.
(o)    Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.
Section 2.22    Defaulting Lender. 17.%2.%3.  Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders.”
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.
(A)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.
(B)    With respect to any Commitment Fee or L/C Participation Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, within
three (3) Business Days following the written request of (i) the Administrative
Agent or (ii) any Issuing Bank, as applicable (with a copy to the Administrative
Agent), Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance
with the procedures set forth in Section 2.05(j).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with their Revolving Facility
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
ARTICLE III    

Representations and Warranties
On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:
Section 3.01    Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO), the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.
Section 3.02    Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties and, in the case of Section
3.02(a) and 3.02(b)(i)(B), Holdings (prior to a Qualified IPO), of each of the
Loan Documents to which it is a party and the borrowings hereunder (a) have been
duly authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by Holdings, the Borrower and such
Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation applicable to Holdings, the Borrower or any such
Subsidiary Loan Party, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower, or any such
Subsidiary Loan Party, (C) any applicable order of any court or any rule,
regulation or order of any Governmental Authority applicable to the Borrower or
any such Subsidiary Loan Party or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which the Borrower or any such Subsidiary Loan Party is a party or by which any
of them or any of their property is or may be bound, (ii) result in a breach of
or constitute (alone or with due notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
(x) any property or assets now owned or hereafter acquired by the Borrower or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens, or (y) any Equity Interests of the Borrower now
owned or hereafter acquired by Holdings (prior to a Qualified IPO), other than
Liens created by the Loan Documents or Liens permitted by Article VIA.
Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower and each Subsidiary Loan
Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against the Borrower and each such
Subsidiary Loan Party in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in Foreign Subsidiaries that are not Loan Parties.
Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (c) recordation of the Mortgages, (d) such as have been made
or obtained and are in full force and effect, (e) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04 and any other filings or registrations required by the
Security Documents.
Section 3.05    Financial Statements. The audited consolidated balance sheets
and the statements of income, stockholders’ equity, and cash flow as of and for
the fiscal years ended January 1, 2017, December 30, 2017 and December 30, 2018
for the Company and its consolidated subsidiaries, and (b) the unaudited
consolidated balance sheets and statements of income, stockholders’ equity and
cash flow as of and for the fiscal quarter ended March 31, 2019 for the Company
and its consolidated subsidiaries, including the notes thereto, if applicable,
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates and for the
periods referred to therein and the results of operations and, if applicable,
cash flows for the periods then ended, and, except as set forth on
Schedule 3.05, were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, except, in the case of interim
period financial statements, for the absence of notes and for normal year-end
adjustments and except as otherwise noted therein.
Section 3.06    No Material Adverse Effect. Since December 31, 2018, there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.
Section 3.07    Title to Properties; Possession Under Leases. 18.%2.%3. Each of
the Borrower and the Subsidiaries has valid title in fee simple or equivalent
to, or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens or Liens
arising by operation of law. The Equity Interests of the Borrower owned by
Holdings (prior to a Qualified IPO) are free and clear of Liens, other than
Liens permitted by Article VIA.
(a)    The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.
(b)    As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).
(c)    As of the Closing Date, none of the Borrower and its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.
(d)    Schedule 1.01(E) lists each Material Real Property owned by any Loan
Party as of the Closing Date.
Section 3.08    Subsidiaries. 19.%2.%3.  Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each subsidiary of the Borrower and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by the Borrower or by any
such subsidiary.
(a)    As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).
Section 3.09    Litigation; Compliance with Laws. 20.%2.%3.  There are no
actions, suits or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against the Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
except (in the case of this clause (ii) only) for any action, suit or proceeding
at law or in equity or by or on behalf of any Governmental Authority or in
arbitration which has been disclosed in any of the Company’s public filings with
the Securities and Exchange Commission prior to the Closing Date or which arises
out of the same facts and circumstances, and alleges substantially the same
complaints and damages, as any action, suit or proceeding so disclosed and in
which there has been no material adverse change since the date of such
disclosure.
(a)    None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.10    Federal Reserve Regulations. Neither the making of any Loan (or
the extension of any Letter of Credit) hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, Regulation U or Regulation
X of the Board.
Section 3.11    Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 3.12    Use of Proceeds. (a)  The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for the
Transactions, for Permitted Business Acquisitions and, in the case of Letters of
Credit, for the back-up or replacement of existing letters of credit) and
(b) the Borrower will use the proceeds of the Term B Loans made on the Closing
Date to finance a portion of the Transactions, for the payment of Transaction
Expenses and for general corporate purposes.
Section 3.13    Tax Returns. Except as set forth on Schedule 3.13:
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and
(c)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to Holdings, the Borrower and each of the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.
Section 3.14    No Material Misstatements. 21.%2.%3.  All written factual
information (other than the Projections, forward looking information and
information of a general economic nature or general industry nature) (the
“Information”) concerning the Borrower, the Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Lender Presentation
or otherwise prepared by or on behalf of the foregoing or their representatives
and made available to any Lenders or the Administrative Agent in connection with
the Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).
(a)    The Projections and other forward looking information and information of
a general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders.
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.
Section 3.15    Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i)  no Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (ii) no ERISA
Event has occurred or is reasonably expected to occur; and (iii)  none of the
Borrower, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan is in endangered or critical
status within the meaning of Title I of ERISA or has been terminated within the
meaning of Title IV of ERISA.
Section 3.16    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all Environmental Laws (“Environmental Permits”) and
is, and in the prior eighteen (18) month period, has been, in compliance with
the terms of such Environmental Permits and with all other Environmental Laws,
(iii) except as set forth on Schedule 3.16, no Hazardous Material is located at,
on or under any property currently or, to the Borrower’s knowledge, formerly
owned, operated or leased by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled, disposed of or controlled, transported or Released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower or any of its Subsidiaries under
any Environmental Laws or Environmental Permits, (iv) there are no agreements in
which the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the Closing Date, and (v) there has been no material written
environmental assessment or audit conducted (other than customary assessments
not revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of the Borrower or any of the Subsidiaries of
any property currently or, to the Borrower’s knowledge, formerly owned or leased
by the Borrower or any of the Subsidiaries that has not been made available to
the Administrative Agent prior to the Closing Date.
Section 3.17    Security Documents. 22.%2.%3.  The Collateral Agreement is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties), in each case, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. As of the Closing
Date, in the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and required to be delivered under the applicable
Security Document are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Collateral Agreement (other than the
Intellectual Property), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except Permitted Liens).
(a)    When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office or
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected (subject
to exceptions arising from defects in the chain of title, which defects in the
aggregate do not constitute a Material Adverse Effect hereunder) Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the material domestic Intellectual Property included in the
Collateral (but, in the case of the United States registered copyrights included
in the Collateral, only to the extent such United States registered copyrights
are listed in such ancillary document filed with the United States Copyright
Office) listed in such ancillary document, in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on material registered trademarks and patents, trademark and patent applications
and registered copyrights acquired by the Loan Parties after the Closing Date).
(b)    The Mortgages, if any, executed and delivered on the Closing Date are,
and the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.
(c)    Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.
Section 3.18    Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiary Loan Parties
own in fee all the Real Property set forth as being owned by them in the
Perfection Certificate except to the extent set forth therein.
Section 3.19    Solvency. 23.%2.%3.  Immediately after giving effect to the
Transactions on the Closing Date, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(a)    As of the Closing Date, immediately after giving effect to the
consummation of the Transactions, the Borrower does not intend to, and the
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such Subsidiary and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary.
Section 3.20    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
and (c) all payments due from the Borrower or any of the Subsidiaries or for
which any claim may be made against the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which the Borrower or any of the
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
the Subsidiaries (or any predecessor) is bound.
Section 3.21    Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.
Section 3.22    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 3.23    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that is used or held for use in or
is otherwise reasonably necessary for the present conduct of their respective
businesses, (b) to the knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property of any person, and (c) (i) no claim or
litigation regarding any of the Intellectual Property owned by the Borrower and
its Subsidiaries is pending or, to the knowledge of the Borrower, threatened and
(ii) to the knowledge of the Borrower, no claim or litigation regarding any
other Intellectual Property described in the foregoing clauses (a) and (b) is
pending or threatened.
Section 3.24    Senior Debt. The Loan Obligations constitute “Senior Debt” (or
the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.
Section 3.25    USA PATRIOT Act; OFAC.
(a)    The Borrower and each Subsidiary Loan Party is in compliance in all
material respects with the material provisions of the USA PATRIOT Act, and, (i)
on or prior to the Closing Date, the Borrower has provided to the Administrative
Agent all information related to the Loan Parties (including names, addresses
and tax identification numbers (if applicable)) reasonably requested in writing
by the Administrative Agent not less than ten (10) Business Days prior to the
Closing Date and mutually agreed to be required under “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
be obtained by the Administrative Agent or any Lender and (ii) at least five (5)
Business Days prior to the Closing Date, to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, any Lender
or Agent that has requested, in a written notice to the Borrower not less than
ten (10) Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower, shall have received such Beneficial
Ownership Certification.
(b)    None of Holdings, the Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent, employee or Affiliate of
the Borrower or any of the Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”). The Borrower will not directly or indirectly use
the proceeds of the Loans or the Letters of Credit or otherwise make available
such proceeds to any person, for the purpose of financing activities or business
of or with any person, or in any country, that, at the time of such financing,
is the subject of any U.S. sanctions administered by OFAC.
Section 3.26    Foreign Corrupt Practices Act. Holdings, the Borrower and its
Subsidiaries, and, to the knowledge of the Borrower or any of its Subsidiaries,
their directors, officers, agents and employees, are in compliance with the U.S.
Foreign Corrupt Practices Act of 1977 and all similar laws of the jurisdictions
in which the Borrower or any of its Subsidiaries conduct their business and to
which they are lawfully subject, in each case, in all material respects. No part
of the proceeds of the Loans made hereunder or the Letters of Credit will be
used to make any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
ARTICLE IV    

Conditions of Lending
The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue, amend, extend or renew Letters of Credit or increase the stated amounts
of Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:
Section 4.01    All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit (in each
case, other than pursuant to an Incremental Assumption Agreement):
(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03)
or, in the case of the issuance of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05(b).
(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
(c)    In the case of each Borrowing or other Credit Event that occurs after the
Closing Date, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
(d)    Each Borrowing and other Credit Event that occurs after the Closing Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Borrowing, issuance, amendment, extension or renewal as
applicable, as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.
Section 4.02    First Credit Event. On or prior to the Closing Date:
(a)    The Administrative Agent (or its counsel) shall have received from each
of Holdings, the Borrower, the Issuing Bank and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Agreement.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, and Posinelli P.C., each as special counsel for the Loan
Parties, in each case (A) dated the Closing Date, (B) addressed to each Issuing
Bank, the Administrative Agent and the Lenders on the Closing Date and (C) in
form and substance reasonably satisfactory to the Administrative Agent covering
such matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Closing Date and certifying:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,
(iv)    that attached thereto is a true and complete copy of resolutions (or
equivalent documentation) duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents dated as of the Closing Date to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
(or equivalent documentation) have not been modified, rescinded or amended and
are in full force and effect on the Closing Date,
(v)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and
(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(d)    The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).
(e)    The Administrative Agent shall have received the financial statements
referred to in Section 3.05.
(f)    On the Closing Date, after giving effect to the Transactions and the
other transactions contemplated hereby, none of Holdings, the Borrower or any of
the Subsidiaries shall have any third party Indebtedness of the type described
in clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement (including the Existing Roll-Over
Letters of Credit, which shall be deemed to be Letters of Credit issued under
and subject to this Agreement), (ii) the Existing Senior Unsecured Notes,
(iii) any then existing Capitalized Lease Obligations, (iv) other Indebtedness
incurred in the ordinary course of business of the Borrower and its
Subsidiaries, including intercompany Indebtedness of the Borrower and
Indebtedness for capital expenditures and working capital purposes and (v) other
Indebtedness permitted under Section 6.01 or approved by the Arrangers in their
reasonable discretion.
(g)    The Lenders shall have received a solvency certificate substantially in
the form of Exhibit C and signed by a Financial Officer of the Borrower
confirming the solvency of Borrower and its Subsidiaries on a consolidated basis
after giving effect to the Transactions on the Closing Date.
(h)    The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date and, to the extent invoiced at least three
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Davis Polk & Wardwell LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document on
or prior to the Closing Date (which amounts may be offset against the proceeds
of the Loans).
(i)    Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived) as of the
Closing Date.
(j)    The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.
(k)    The Borrower shall have delivered to the Administrative Agent a
certificate dated as of the Closing Date, to the effect set forth in Section
4.01(b).
For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.
Notwithstanding anything to the contrary, it is understood that to the extent
any security interest in the intended Collateral or any deliverable (including
those referred to in Sections 4.02(d) and (k)) related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or possession of the stock certificates (if any) of the Borrower or
any Material Subsidiary that is a Domestic Subsidiary (to the extent, with
respect to such Subsidiaries, such stock certificates are received from the
Company on or prior to the Closing Date)) is not or cannot be provided and/or
perfected on the Closing Date (1) without undue burden or expense or (2) after
the Borrower has used commercially reasonable efforts to do so, then the
provision and/or perfection of such security interest(s) or deliverable shall
not constitute a condition precedent to the availability of the Commitments on
the Closing Date but, to the extent otherwise required hereunder, shall be
delivered after the Closing Date in accordance with Section 5.12.
ARTICLE V    

Affirmative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:
Section 5.01    Existence; Business and Properties. 24.%2.%3.  Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except, in the case of a Subsidiary of the Borrower, where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise permitted under Section 6.05, and except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).
(a)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain, protect and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (ordinary wear and tear excepted), from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).
Section 5.02    Insurance. 25.%2.%3.  Maintain, with financially sound and
reputable insurance companies, insurance (subject to customary deductibles and
retentions) in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations, cause the Collateral Agent to be
listed as a co-loss payee on property and casualty policies with respect to
Mortgaged Property located in the United States of America and as an additional
insured on liability policies. Notwithstanding the foregoing, the Borrower and
the Subsidiaries may self-insure with respect to such risks with respect to
which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure.
(a)    Except as the Collateral Agent may agree in its reasonable discretion,
cause all such property and casualty insurance policies with respect to the
Mortgaged Property located in the United States of America to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, deliver a certificate of an insurance broker to the Collateral Agent;
cause each such policy covered by this clause (b) to provide that it shall not
be cancelled or not renewed upon less than 30 days’ prior written notice thereof
by the insurer to the Collateral Agent; deliver to the Collateral Agent, prior
to or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.
(b)    If any building comprising part of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area (each a “Special Flood Hazard
Area”) with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance in form and substance reasonably acceptable to the Collateral Agent.
(c)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)    the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of Holdings and the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;
(ii)    the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties; and
(iii)    the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.
Section 5.03    Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Section 5.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)    within 90 days after the end of the fiscal year of each fiscal year
(commencing with the fiscal year ending December 29, 2019), a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any consolidated Material Subsidiary as a
going concern, other than with respect to, or resulting from, an upcoming
maturity date under any series of Indebtedness, any breach of a financial
maintenance covenant or any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K (or
any successor or comparable form) of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year (commencing with the fiscal quarter ending September 29,
2019), a consolidated balance sheet and related statements of operations and
cash flows showing the financial position of the Borrower and its Subsidiaries
as of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q (or any successor or comparable form) of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);
(c)    (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the end of the first full fiscal quarter after the
Closing Date, setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Covenant
and (iii) setting forth the calculation and uses of the Cumulative Credit for
the fiscal period then ended if the Borrower shall have used the Cumulative
Credit for any purpose during such fiscal period and (y) concurrently with any
delivery of financial statements under clause (a) above, if the accounting firm
is not restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower (or Holdings or any Parent Entity referred to in Section 5.04(h))
or the website of the SEC and written notice of such posting has been delivered
to the Administrative Agent;
(e)    within 90 days (or such later date as the Administrative Agent may agree
in its reasonable discretion) after the beginning of each fiscal year
(commencing with the fiscal year ending December 29, 2019), a consolidated
annual budget for such fiscal year consisting of a projected consolidated
balance sheet of the Borrower (or a Parent Entity) and its Subsidiaries as of
the end of the following fiscal year and the related consolidated statements of
projected cash flow and projected income (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of the Borrower (or a Parent Entity) to the effect that the Budget is based on
assumptions believed by the Borrower (or a Parent Entity) to be reasonable as of
the date of delivery thereof;
(f)    upon the reasonable request of the Administrative Agent not more
frequently than once a year, an updated Perfection Certificate (or, to the
extent such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);
(g)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);
(h)    in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at Holdings or such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Covenant) will satisfy the requirements of such
paragraphs;
(i)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the USA PATRIOT Act and the
Beneficial Ownership Regulation; and
(j)    no later than 10 Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, the Borrower shall hold a customary conference call for
Lenders.
The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).
Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrower obtains actual knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(c)    any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and
(d)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.
Section 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries at reasonable times, upon reasonable prior
notice to Holdings (prior to a Qualified IPO) or the Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Holdings (prior to a Qualified IPO) or the
Borrower to discuss the affairs, finances and condition of Holdings (prior to a
Qualified IPO), the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.
Section 5.08    Use of Proceeds. Use the proceeds of the Loans made and Letters
of Credit issued in the manner contemplated by Section 3.12.
Section 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10    Further Assurances; Additional Security.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)    If any asset (other than Real Property) that has an individual fair
market value (as determined in good faith by the Borrower) in an amount greater
than $10,000,000 is acquired by the Borrower or any Subsidiary Loan Party after
the Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in clause (a) of this Section 5.10, all at the
expense of the Loan Parties, subject to clause (g) below.
(c)    (i) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and Mortgages on, any Material Real
Property of the Borrower or such Subsidiary Loan Parties, as applicable, that
are not Mortgaged Property as of the Closing Date, to the extent acquired after
the Closing Date, within 120 days after such acquisition (or such later date as
the Collateral Agent may agree in its reasonable discretion) pursuant to
documentation substantially in the form of Exhibit F (with such changes as are
reasonably consented to by the Collateral Agent to account for local law
matters) or in such other form as is reasonably satisfactory to the Collateral
Agent and the Borrower (each, an “Additional Mortgage”), which security interest
and Mortgage shall constitute valid and enforceable Liens subject to no other
Liens except Permitted Liens, (ii) record or file, and cause each such
Subsidiary to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places as is required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent (for
the benefit of the Secured Parties) required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges required to be paid in connection with such
recording or filing, in each case subject to clause (g) below, and (iii) deliver
to the Collateral Agent an updated Schedule 1.01(E) reflecting such additional
Mortgaged Properties. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall cause the
requirements set forth in clauses (f) and (g) of the definition of “Collateral
and Guarantee Requirement” to be satisfied with respect to such Material Real
Property.
(d)    If any additional direct or indirect Subsidiary of the Borrower is formed
or acquired after the Closing Date (including, without limitation, pursuant to a
Delaware LLC Division) (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within 15 Business Days after the date such Subsidiary is formed or acquired (or
such longer period as the Collateral Agent may agree in its reasonable
discretion), notify the Collateral Agent thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Collateral Agent may agree in its reasonable discretion (or, with respect to
clauses (f), (g) and (h) of the definition of “Collateral and Guarantee
Requirement”, within 90 days after such formation or acquisition or such longer
period as set forth therein or as the Collateral Agent may agree in its
reasonable discretion, as applicable), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.
(e)    If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Collateral Agent
may agree in its reasonable discretion), notify the Collateral Agent thereof
and, within 50 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent may agree in its
reasonable discretion, cause the Collateral and Guarantee Requirement to be
satisfied with respect to any Equity Interest in such Foreign Subsidiary owned
by or on behalf of any Loan Party, subject to clause (g) below.
(f)    Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within 30 days following such change (or such longer period as the Collateral
Agent may agree in its reasonable discretion), under the Uniform Commercial Code
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.
(g)    The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property other than Material Real Property, (ii) motor
vehicles and other assets subject to certificates of title and letter of credit
rights (in each case, other than to the extent a Lien on such assets or such
rights can be perfected by filing a UCC-1) and commercial tort claims with a
value of less than $10,000,000, (iii) pledges and security interests prohibited
by applicable law, rule, regulation or contractual obligation (in each case,
except to the extent such prohibition is unenforceable after giving effect to
the applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower,
(v) any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Guarantor) after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(vi) those assets as to which the Collateral Agent and the Borrower reasonably
agree that the cost or other consequence of obtaining such a security interest
or perfection thereof are excessive in relation to the value afforded thereby,
(vii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (viii) any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, unless and until an Amendment to Allege Use or a Statement of Use
under Section 1(c) or 1(d) of the Lanham Act has been filed, (ix) other
customary exclusions under applicable local law or in applicable local
jurisdictions, (x) Securitization Assets sold to any Special Purpose
Securitization Subsidiary or otherwise pledged, factored, transferred or sold in
connection with any Permitted Securitization Financing, and any other assets
subject to Liens securing Permitted Securitization Financings, (xi) any Excluded
Securities, (xii) any Third Party Funds, (xiii) any equipment or other asset
that is subject to a Lien permitted by any of clauses (c)(i), (i), (j) or (aa)
of Section 6.02 or is otherwise subject to a purchase money debt or a
Capitalized Lease Obligation, in each case, as permitted by Section 6.01, if the
contract or other agreement providing for such debt or Capitalized Lease
Obligation prohibits or requires the consent of any person as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, such prohibition or requirement is permitted hereunder, (xiv) all assets
of Holdings other than Equity Interests in the Borrower directly held by
Holdings and pledged pursuant to the Holdings Guarantee and Pledge Agreement and
(xv) any other exceptions mutually agreed upon between the Borrower and the
Collateral Agent; provided, that the Borrower may in its sole discretion elect
to exclude any property from the definition of “Excluded Property”.
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver of requirement for the creation or perfection
of security interests in or the obtaining of insurance (including title
insurance) or surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (B) no control agreement or control, lockbox or similar arrangement
shall be required with respect to any deposit accounts, securities accounts or
commodities accounts, (C) no landlord, mortgagee or bailee waivers shall be
required, (D) no foreign-law governed security documents or perfection under
foreign law shall be required, (E) no notice shall be required to be sent to
account debtors or other contractual third parties, (F) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Borrower (subject to
any applicable laws in the relevant jurisdiction or such lesser amount agreed to
by the Collateral Agent).
Section 5.11    Rating. Exercise commercially reasonable efforts to obtain and
to maintain (a) public ratings (but not to obtain a specific rating) from
Moody’s and S&P for the Term B Loans and (b) public corporate credit ratings and
corporate family ratings (but, in each case, not to obtain a specific rating)
from Moody’s and S&P in respect of the Borrower.
Section 5.12    Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).
ARTICLE VI    

Negative Covenants
The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:
Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing or committed on the Closing Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $5,000,000 shall be set forth on Schedule 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary);
(b)    Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;
(c)    Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;
(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;
(e)    Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04 and (ii) Indebtedness owed by any Loan Party to any Subsidiary that
is not a Loan Party incurred pursuant to this Section 6.01(e) shall be
subordinated to the Loan Obligations under this Agreement on subordination terms
described in the intercompany note substantially in the form of Exhibit K hereto
or on other subordination terms reasonably satisfactory to the Administrative
Agent and the Borrower;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;
(h)    (i)  Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition), where such acquisition, merger or
consolidation is not prohibited by this Agreement; provided, that, (w) in the
case of any such Indebtedness secured by Liens on Collateral that are Other
First Liens, the Net First Lien Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger or consolidation, the incurrence
of such Indebtedness and the use of proceeds thereof and any related
transactions is (I) not greater than 2.75 to 1.00 or (II) no greater than the
Net First Lien Leverage Ratio in effect immediately prior thereto, (x) in the
case of any such Indebtedness secured by Liens on Collateral that are Junior
Liens, the Net Secured Leverage Ratio on a Pro Forma Basis immediately after
giving effect to such acquisition, merger or consolidation, the incurrence of
such Indebtedness and the use of proceeds thereof and any related transactions
is (I) not greater than 5.00 to 1.00 or (II) no greater than the Net Secured
Leverage Ratio in effect immediately prior thereto, (y) in the case of any other
such Indebtedness, the Interest Coverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger or consolidation, the incurrence
of such Indebtedness and the use of proceeds thereof and any related
transactions is (I) not less than 2.00 to 1.00 or (II) no less than the Interest
Coverage Ratio in effect immediately prior thereto and (z) in the case of any
such Indebtedness incurred under this clause (h) by a Subsidiary other than a
Subsidiary Loan Party, the aggregate outstanding principal amount of such
Indebtedness immediately after giving effect to such acquisition, merger or
consolidation, the incurrence of such Indebtedness and the use of proceeds
thereof and any related transactions shall not exceed the greater of $45,000,000
and 0.25 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period; provided, further, that (A) any Indebtedness
incurred pursuant to clause (h)(i)(w) in the form of Pari Term Loans shall be
subject to the last paragraph of Section 6.02 and (B) with respect to any term
Indebtedness for borrowed money incurred pursuant to this clause (h)(i), (x) the
final maturity date of such Indebtedness shall be no earlier than the Latest
Maturity Date and (y) the Weighted Average Life to Maturity of such Indebtedness
shall be no shorter than the average remaining Weighted Average Life to Maturity
of any Class of Term Loans then outstanding, and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance any such Indebtedness;
(i)    (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, installation, repair,
replacement or improvement of the respective property (real or personal),
equipment or other asset (whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction,
installation repair, replacement or improvement, in an aggregate principal
amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(i)(x), would not exceed the greater of $100,000,000 and 5.5% of
Consolidated Total Assets as of the end of the then most recently ended Test
Period, (y) Indebtedness (including Capitalized Lease Obligations) incurred by
the Borrower or any Subsidiary to finance (whether prior to or within 270 days
after) the acquisition, lease, construction, installation, repair, replacement
or improvement of property, equipment and related assets (including stores) used
in the business of the Borrower and its Subsidiaries and (z) any Permitted
Refinancing Indebtedness in respect thereof;
(j)    (i) Capitalized Lease Obligations and any other Indebtedness incurred by
the Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction
that is permitted under Section 6.03 and any Permitted Refinancing Indebtedness
in respect thereof and (ii) Capitalized Lease Obligations or other obligations
or deferrals attributable to capital spending or other funds made available by
food, beverage and packaging suppliers in connection with incentive
arrangements;
(k)    other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed $10,000,000, and any Permitted
Refinancing Indebtedness in respect thereof;
(l)    Indebtedness of the Borrower or any Subsidiaries in an aggregate
outstanding principal amount not greater than 100% of the net cash proceeds
received by the Borrower from (x) the issuance or sale of its Qualified Equity
Interests or (y) a contribution to its common equity with the net cash proceeds
from the issuance and sale by Holdings or a Parent Entity of its Qualified
Equity Interests or a contribution to its common equity (in each case of (x) and
(y), other than proceeds from the sale of Equity Interests to, or contributions
from, the Borrower or any of its Subsidiaries), to the extent such net cash
proceeds do not constitute Excluded Contributions;
(m)    Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan Party of
any Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;
(n)    Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;
(o)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;
(p)    (i) Guarantees of Indebtedness of franchisees in an aggregate principal
amount outstanding that, immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, would not exceed the sum of
(A) an amount that, when taken together with the aggregate principal amount of
any other Indebtedness outstanding pursuant to this Section 6.01(p)(i)(A) and
Section 6.01(t), would not exceed the greater of $45,000,000 and 2.5% of
Consolidated Total Assets as of the end of the then most recently ended Test
Period and (B) $25,000,000 and (ii) Guarantees in the ordinary course of
business of lease obligations of franchisees incurred in connection with the
operation of franchises (including Guarantees arising upon the disposition of
stores to franchisees);
(q)    (i) Indebtedness secured by Liens on Collateral that are Other First
Liens so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 2.75 to 1.00; provided, that the
aggregate principal amount of Indebtedness outstanding under this clause (q)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(q)(i), Section
6.01(r)(i) and Section 6.01(s)(i) that are incurred by Subsidiaries other than
the Subsidiary Loan Parties, the greater of $45,000,000 and 0.25 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period; provided, further, that (A) any Indebtedness incurred pursuant to this
clause (q)(i) in the form of Pari Term Loans shall be subject to the last
paragraph of Section 6.02 and (B) with respect to any term Indebtedness for
borrowed money incurred pursuant to this clause (q)(i), (x) the final maturity
date of such Indebtedness shall be no earlier than the Latest Maturity Date and
(y) the Weighted Average Life to Maturity of such Indebtedness shall be no
shorter than the average remaining Weighted Average Life to Maturity of any
Class of Term Loans then outstanding, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;
(r)    (i) Indebtedness secured by Liens on Collateral that are Junior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 5.00 to 1.00; provided, that the aggregate principal
amount of Indebtedness outstanding under this clause (r)(i) at such time that is
incurred by a Subsidiary other than a Subsidiary Loan Party shall not exceed,
when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to Section 6.01(q)(i), this Section 6.01(r)(i)
and Section 6.01(s)(i) that are incurred by Subsidiaries other than the
Subsidiary Loan Parties, the greater of $45,000,000 and 0.25 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
provided, further, that with respect to any term Indebtedness for borrowed money
incurred pursuant to this clause (r)(i), (x) the final maturity date of such
Indebtedness shall be no earlier than the Latest Maturity Date and (y) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the average remaining Weighted Average Life to Maturity of any Class of Term
Loans then outstanding, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(s)    (i) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Interest
Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00; provided,
that the aggregate principal amount of Indebtedness outstanding under this
clause (s)(i) at such time that is incurred by a Subsidiary other than a
Subsidiary Loan Party shall not exceed, when taken together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to Section
6.01(q)(i), Section 6.01(r)(i) and this Section 6.01(s)(i) that are incurred by
Subsidiaries other than the Subsidiary Loan Parties, the greater of $45,000,000
and 0.25 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period; provided, further, that with respect to any term
Indebtedness for borrowed money incurred pursuant to this clause (s)(i), (x) the
final maturity date of such Indebtedness shall be no earlier than the Latest
Maturity Date and (y) the Weighted Average Life to Maturity of such Indebtedness
shall be no shorter than the average remaining Weighted Average Life to Maturity
of any Class of Term Loans then outstanding, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;
(t)    Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t) and Section 6.01(p)(i)(A), would not exceed the
greater of $45,000,000 and 2.5% of Consolidated Total Assets as of the end of
the then most recently ended Test Period, and any Permitted Refinancing
Indebtedness in respect thereof;
(u)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;
(v)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower (or, to the extent such work is done
for the Borrower or its Subsidiaries, any direct or indirect parent thereof) or
any Subsidiary incurred in the ordinary course of business;
(w)    Indebtedness in connection with Permitted Securitization Financings;
(x)    obligations in respect of Cash Management Agreements;
(y)    Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;
(z)    (i) Indebtedness in an aggregate principal amount outstanding not to
exceed at the time of incurrence the Incremental Amount available at such time;
provided that (A) the incurrence of any Indebtedness in the form of Pari Term
Loans pursuant to this clause (z)(i) shall be subject to the last paragraph of
Section 6.02 and (B) with respect to any term Indebtedness for borrowed money
incurred pursuant to this clause (z)(i), (x) the final maturity date of such
Indebtedness shall be no earlier than the Latest Maturity Date and (y) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the average remaining Weighted Average Life to Maturity of any Class of Term
Loans then outstanding, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(aa)    Guarantees of Indebtedness under customer financing lines of credit
entered into in the ordinary course of business;
(bb)    Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $45,000,000 and 0.25 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;
(cc)    Indebtedness issued by the Borrower or any Subsidiary to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any Parent Entity permitted by Section 6.06;
(dd)    Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(ee)    Indebtedness of the Borrower or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Subsidiaries;
(ff)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(gg)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit (or a letter of credit
issued under any other revolving credit or letter of credit facility permitted
by Section 6.01);
(hh)    (i)  Indebtedness, including in respect of the Existing Senior Unsecured
Notes, in an aggregate principal amount outstanding pursuant to this
Section 6.01(hh)(i) not to exceed $255,000,000 and (ii) any Permitted
Refinancing Indebtedness in respect thereof;
(ii)    Indebtedness owing to former franchisees representing the deferred
purchase price (or a deferred portion of such purchase price) payable by the
Borrower or any Subsidiary to such former franchisee in connection with the
purchase by the Borrower or any such Subsidiary of one or more stores from such
former franchisee in an aggregate principal amount for all such Indebtedness not
to exceed $40,000,000 at any one time outstanding; and
(jj)    all premium (if any, including tender premiums) expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (ii) above or refinancings thereof.
For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.
Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (jj) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (jj) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, divide, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, division, classification or
reclassification will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Indebtedness
(or any portion thereof) that may be incurred, divided, classified or
reclassified pursuant to any other clause (or any portion thereof) at such time;
provided, that (x) all Indebtedness outstanding on the Closing Date under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01 and (y) all Indebtedness outstanding on the Closing
Date under the Existing Senior Unsecured Notes shall at all times be deemed to
have been incurred pursuant to clause (hh) of this Section 6.01, (C) in
connection with (1) the incurrence of revolving loan Indebtedness under this
Section 6.01 or (2) any commitment relating to the incurrence of Indebtedness
under this Section 6.01 and the granting of any Lien to secure such
Indebtedness, the Borrower or applicable Subsidiary may designate the incurrence
of such Indebtedness and the granting of such Lien therefor as having occurred
on the date of first incurrence of such revolving loan Indebtedness or
commitment (such date, the “Deemed Date”), and any related subsequent actual
incurrence and the granting of such Lien therefor will be deemed for purposes of
this Section 6.01 and Section 6.02 of this Agreement to have been incurred or
granted on such Deemed Date, including, without limitation, for purposes of
calculating usage of any baskets hereunder (if applicable), the Net Total
Leverage Ratio, the Net Secured Leverage Ratio, the Net First Lien Leverage
Ratio, the Interest Coverage Ratio and EBITDA (and all such calculations,
without duplication, on the Deemed Date and on any subsequent date until such
commitment is funded or terminated or such election is rescinded without the
incurrence thereby shall be made on a Pro Forma Basis after giving effect to the
deemed incurrence, the granting of any Lien therefor and related transactions in
connection therewith) and (D) for purposes of calculating the Interest Coverage
Ratio, the Net Secured Leverage Ratio and the Net First Lien Leverage Ratio
under Section 6.01(h), (q), (r) and/or (z) on any date of incurrence of
Indebtedness pursuant to such Section 6.01(h), (q), (r) and/or (z), the net cash
proceeds funded by financing sources upon the incurrence of such Indebtedness
incurred at such time of calculation shall not be netted against the applicable
amount of Consolidated Debt for purposes of such calculation of the Interest
Coverage Ratio, the Net Secured Leverage Ratio or the Net First Lien Leverage
Ratio, as applicable, at such time. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):
(a)    Liens on property or assets of the Borrower and the Subsidiaries existing
on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date (or refinancings thereof) requiring
the creation of such Liens) and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $5,000,000, set forth on
Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(b)    any Lien created under the Loan Documents (including Liens created under
the Security Documents securing obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) in the case of Liens that do not extend to
the Collateral, such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after-acquired property
required to be subjected to such Lien pursuant to the terms of such Indebtedness
(and refinancings thereof)), (ii) in the case of Liens on the Collateral that
are (or are intended to be) junior in priority to the Liens securing the Term B
Loans, such Liens shall be subject to a Permitted Junior Intercreditor
Agreement, (iii) in the case of Liens on the Collateral that are (or are
intended to be) pari passu with the Liens on the Collateral securing the Term B
Loans, such Liens shall be subject to a Permitted Pari Passu Intercreditor
Agreement and (iv) any Indebtedness incurred in the form of Pari Term Loans
secured by Other First Liens pursuant to this clause (c) shall be subject to the
last paragraph of this Section 6.02;
(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent by more than 30 days or that are being contested in compliance
with Section 5.03;
(e)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;
(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal or similar bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;
(h)    zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;
(i)    Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby) or sold in the applicable Sale and Lease-Back Transaction,
and accessions and additions thereto, proceeds and products thereof, customary
security deposits and related property; provided, further, that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender (and its Affiliates) (it being understood
that with respect to any Liens on the Collateral being incurred under this
clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);
(j)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof, customary security deposits and related property;
(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(l)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to the Collateral and Guarantee
Requirement, Section 5.10 or Schedule 5.12 and any replacement, extension or
renewal of any such Lien; provided, that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal and any accessions and
additions thereto or proceeds and products thereof and related property;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
(m)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)    Liens that are contractual rights of set-off (and related pledges)
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary, including with respect to credit card
charge-backs and similar obligations, or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;
(o)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes, (iv) in respect of Third Party Funds or (v) in
favor of credit card companies pursuant to agreements therewith;
(p)    Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations and completion guarantees permitted
under Section 6.01(f), (k) or (o) and covering the property (or the documents of
title in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and completion guarantees and the proceeds
and products thereof;
(q)    leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(t)    (i) Liens with respect to property or assets of any Subsidiary that is
not a Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of any person securing Indebtedness permitted under Section 6.01(bb) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness shall also be Junior
Liens);
(u)    Liens on any amounts held by a trustee or agent under any indenture or
other debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
(v)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)    agreements to subordinate any interest of the Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;
(x)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;
(y)    Liens (i) on Equity Interests in joint ventures (A) securing obligations
of such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests in Unrestricted Subsidiaries;
(z)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(aa)    Liens in respect of Permitted Securitization Financings that extend only
to the assets subject thereto;
(bb)    Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(cc)    in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(dd)    Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;
(ee)    Liens (i) on not more than $15,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;
(ff)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;
(gg)    Liens on Collateral that are Junior Liens, so long as immediately after
giving effect to the incurrence of the Indebtedness secured by such Junior Liens
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 5.00 to 1.00;
(hh)    Liens on Collateral that are Other First Liens, so long as immediately
after giving effect to the incurrence of the Indebtedness secured by such Other
First Liens and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 2.75 to 1.00; provided, that any
Indebtedness incurred in the form of Pari Term Loans secured by Other First
Liens shall be subject to the last paragraph of this Section 6.02;
(ii)    Liens on Collateral that are Other First Liens, so long as such Other
First Liens secure Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(w),
6.01(q), 6.01(y) or 6.01(z) (and, in each case, Permitted Refinancing
Indebtedness in respect thereof);
(jj)    Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;
(kk)    Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred were under this clause (kk), if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) Junior Liens,
then such Liens on such Collateral being incurred under this clause (kk) shall
also be Junior Liens, (w) with respect to any Liens on the Collateral being
incurred under this clause (kk), if Liens on the Collateral securing the
Indebtedness being Refinanced (if any) were Other First Liens, then such Liens
on such Collateral being incurred under this clause (kk) may also be Other First
Liens, as applicable, (x) (other than Liens contemplated by the foregoing
clauses (v) and (w)) such new Lien shall be limited to all or part of the same
type of property that secured the original Lien (plus improvements on and
accessions to such property, proceeds and products thereof, customary security
deposits and any other assets pursuant to after-acquired property clauses to the
extent such assets secured (or would have secured) the Indebtedness being
Refinanced), (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable) or, if greater, committed amount of
the applicable Indebtedness at the time the original Lien became a Lien
permitted hereunder, (B) unpaid accrued interest and premium (including tender
premiums) and (C) an amount necessary to pay any associated underwriting
discounts, defeasance costs, fees, commissions and expenses, and (z) on the date
of the incurrence of the Indebtedness secured by such Liens, the grantors of any
such Liens shall be no different from the grantors of the Liens securing the
Indebtedness being Refinanced or grantors that would have been obligated to
secure such Indebtedness or a Loan Party; and
(ll)    other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Liens, would not
exceed $10,000,000.
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (ll) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ll), the Borrower may, in its sole discretion, divide, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of incurrence,
division, classification or reclassification will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses (or any portion
thereof) and such Lien securing such item of Indebtedness (or any portion
thereof) will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Liens or
Indebtedness (or any portion thereof) that may be incurred, divided, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any revolving loan Indebtedness or commitment
to incur Indebtedness that is designated to be incurred on any Deemed Date
pursuant to clause (C) of the second to last paragraph of Section 6.01, any Lien
that does or that shall secure such Indebtedness may also be designated by the
Borrower or any Subsidiary to be incurred on such Deemed Date and, in such
event, any related subsequent actual incurrence of such Lien shall be deemed for
purposes of Section 6.01 and 6.02 of this Agreement, without duplication, to be
incurred on such prior date (and on any subsequent date until such commitment is
funded or terminated or such election is rescinded or until such time as the
related Indebtedness is no longer deemed outstanding pursuant to clause (C) of
the second to last paragraph of Section 6.01), including for purposes of
calculating usage of any Permitted Lien. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.
With respect to (x) Indebtedness for borrowed money incurred in the form of term
loans that are secured by Liens on the Collateral that are Other First Liens
incurred under Section 6.02(c) (to the extent set forth therein) or Section
6.02(hh) or (y) any Indebtedness for borrowed money incurred (but not assumed)
in the form of term loans pursuant to Section 6.01(h)(i)(w) (to the extent set
forth therein) or any Indebtedness for borrowed money in the form of term loans
incurred pursuant to Section 6.01(q)(i) or Section 6.01(z)(i), in each case,
that is secured by Liens on the Collateral that are Other First Liens (any such
Indebtedness, “Pari Term Loans”), if the All-in Yield in respect of such Pari
Term Loans exceeds the All-in Yield in respect of the Term B Loans on the
Closing Date by more than 0.50% (such difference, the “Pari Yield
Differential”), then the Applicable Margin (or “LIBOR floor” as provided in the
following proviso) applicable to such Term B Loans on the Closing Date shall be
increased such that after giving effect to such increase, the Pari Yield
Differential shall not exceed 0.50%; provided that, to the extent any portion of
the Pari Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Pari Term Loans, such floor shall only be included in the
calculation of the Pari Yield Differential to the extent such floor is greater
than the Adjusted LIBO Rate in effect for an Interest Period of three months’
duration at such time, and, with respect to such excess, the “LIBOR floor”
applicable to such outstanding Term B Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Pari Term Loans prior to any
increase in the Applicable Margin applicable to such Term B Loans.
Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 365
days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if such Sale and Lease-Back Transaction is of
property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b) and (y) with respect to any Sale and Lease-Back
Transaction pursuant to this clause (b) with Net Proceeds in excess of
$2,000,000 individually or $10,000,000 in the aggregate in any fiscal year, the
requirements of the last paragraph of Section 6.05 shall apply to such Sale and
Lease-Back Transaction to the extent provided therein.
Section 6.04    Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A)  intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with industry practices), or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:
(a)    the Transactions;
(b)     (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary (or any entity that will become a
Subsidiary as a result of such Investment); (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided, that as at any
date of determination, the aggregate outstanding amount (valued at the time of
the making thereof, and without giving effect to any subsequent change in value)
of (A) Investments made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii)  shall not exceed $15,000,000 plus (Y)  an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment;
(c)    Permitted Investments and Investments that were Permitted Investments
when made;
(d)    Investments arising out of the receipt by the Borrower or any Subsidiary
of non-cash consideration for the Disposition of assets permitted under
Section 6.05;
(e)    loans and advances to, or Guarantees of Indebtedness of, officers,
directors, employees or consultants of the Borrower or any Subsidiary (i) in the
ordinary course of business in an aggregate outstanding amount (valued at the
time of the making thereof, and without giving effect to any subsequent change
in value) not to exceed the greater of $20,000,000 and 1% of Consolidated Total
Assets as of the end of the then most recently ended Test Period, (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of Holdings
(or any Parent Entity) solely to the extent that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity;
(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)    Hedging Agreements entered into for non-speculative purposes;
(h)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 and any extensions, renewals, replacements
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment or contractual
commitment as in existence on the Closing Date or as otherwise permitted by this
Section 6.04);
(i)    Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (o), (r), (s), (ee) and (ll);
(j)    Investments by the Borrower or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent change in value) not to exceed the sum of (X) $25,000,000 plus
(Y) any portion of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(Y) in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied, and plus (Z) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment pursuant to clause (X); provided,
that if any Investment pursuant to this Section 6.04(j) is made in any person
that was not a Subsidiary on the date on which such Investment was made but
becomes a Subsidiary thereafter, then such Investment may, at the option of the
Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(j);
(k)    Investments constituting Permitted Business Acquisitions;
(l)    intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(n)    Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
(o)    acquisitions by the Borrower of obligations of one or more officers or
other employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries
in connection with such officer’s or employee’s acquisition of Equity Interests
of Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
(p)    Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business;
(q)    Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;
(r)    Investments in the Equity Interests of one or more newly formed persons
that are received in consideration of the contribution by Holdings, the Borrower
or the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower, so contributed pursuant to this
clause (r) shall not in the aggregate exceed $10,000,000 and (ii) in respect of
each such contribution, a Responsible Officer of the Borrower shall certify, in
a form to be agreed upon by the Borrower and the Administrative Agent
(x) immediately after giving effect to such contribution, no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (y) the
fair market value (as determined in good faith by the Borrower) of the assets so
contributed and (z) that the requirements of clause (i) of this proviso remain
satisfied;
(s)    Investments consisting of Restricted Payments permitted under
Section 6.06;
(t)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
(u)    Investments in Subsidiaries that are not Loan Parties after giving effect
to the applicable Investments, in an aggregate outstanding amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed $15,000,000 in the aggregate plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of Investments theretofore made pursuant to this
Section 6.04(u);
(v)    Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);
(w)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(x)    Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);
(y)    Investments consisting of Securitization Assets or arising as a result of
Permitted Securitization Financings;
(z)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other arrangements with other persons;
(aa)    to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;
(bb)    Investments received substantially contemporaneously in exchange for
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;
(cc)    Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof and without giving effect to
any subsequent changes in value) of Investments made after the Closing Date
pursuant to this Section 6.04(cc)shall not exceed the sum of (X) $25,000,000
plus (Y) an aggregate amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment;
provided, that if any Investment pursuant to this Section 6.04(cc) is made in
any person that was not a Subsidiary on the date on which such Investment was
made but becomes a Subsidiary thereafter, then such Investment may, at the
option of the Borrower, upon such person becoming a Subsidiary and so long as
such person remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) (to the extent permitted by the proviso thereto in the case of
any Subsidiary that is not a Loan Party) and not in reliance on this
Section 6.04(cc);
(dd)    Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
subsequent changes in value) not to exceed the sum of (X) $25,000,000 plus (Y)
an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment; provided, that if any
Investment pursuant to this Section 6.04(dd) is made in any person that was not
a Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(dd);
(ee)    Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any subsequent changes in
value) not to exceed $10,000,000 plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
Section 6.04(ee) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(ee);
(ff)    any Investment so long as, immediately after giving effect to such
Investment, the Net Total Leverage Ratio on a Pro Forma Basis would not exceed
3.25 to 1.00;
(gg)    any loans to, or guarantees of loans to, franchisees made by the
Borrower or any of its Subsidiaries; provided, that the aggregate amount at any
time outstanding of all loans made pursuant to this Section 6.04(gg) (valued at
the time of the making thereof, and without giving effect to any write downs or
write offs thereof) shall not exceed the sum of (X) $100,000,000 plus (Y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such loans; provided, further, that if any
loans pursuant to this Section 6.04(gg) are made in any person that was not a
Subsidiary on the date on which such loans were made but becomes a Subsidiary
thereafter, then such loans may, at the option of the Borrower, upon such person
becoming a Subsidiary and so long as such person remains a Subsidiary, be deemed
to have been made pursuant to Section 6.04(b) (to the extent permitted by the
proviso thereto in the case of any Subsidiary that is not a Loan Party) and not
in reliance on this Section 6.04(gg); and
(hh)    purchases or acquisitions in connection with Excluded Resales permitted
by Section 6.05(o).
The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(dd) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.
Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.
The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Investment or as of the date of the definitive
agreement with respect to such Investment, and without giving effect to any
subsequent change in value.
Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), effect any Delaware LLC Division or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all of the assets of any other
person or division or line of business of a person, except that this
Section 6.05 shall not prohibit:
(a)    (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrower or any Subsidiary or the conversion of
accounts receivable to notes receivable, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
the Borrower or any Subsidiary or, with respect to operating leases, otherwise
for fair market value on market terms (as determined in good faith by the
Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property by the Borrower or any Subsidiary in the ordinary
course of business or determined in good faith by the Borrower to be no longer
used or useful or necessary in the operation of the business of the Borrower or
any Subsidiary or (iv) the Disposition of Permitted Investments in the ordinary
course of business;
(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger or consolidation of any Subsidiary with or into the
Borrower in a transaction in which the Borrower is the survivor, (ii) the merger
or consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.10 or (vi) any Subsidiary may merge or consolidate with any other
person in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;
(c)    Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation
or otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this clause (c) shall be made
in compliance with Section 6.07;
(d)    Sale and Lease-Back Transactions permitted by Section 6.03;
(e)    Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;
(f)    Dispositions of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;
(g)    other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby;
(h)    Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;
(i)    leases, assignments, licenses or subleases or sublicenses of any real or
personal property in the ordinary course of business;
(j)    Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or any of the Subsidiaries;
(k)    acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of clause (a) of the definition of “Net Proceeds”;
(l)    the purchase and Disposition (including by capital contribution) of
Securitization Assets including pursuant to Permitted Securitization Financings;
(m)    any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $15,000,000, such exchange shall have been approved by at
least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b) to the extent required thereby and (C) with
respect to any exchange of assets for services, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance.
(n)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, any Subsidiary or any other person may be merged, amalgamated or
consolidated with or into the Borrower, provided that (A) the Borrower shall be
the surviving entity or (B) if the surviving entity is not the Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (2) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Holdings Guarantee and Pledge Agreement or the
Subsidiary Guarantee Agreement, as applicable, confirmed that its guarantee
thereunder shall apply to any Successor Borrower’s obligations under this
Agreement, (4) each Subsidiary Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to any applicable Security
Document affirmed that its obligations thereunder shall apply to its guarantee
as reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have affirmed that its obligations under the applicable Mortgage shall apply to
its guarantee as reaffirmed pursuant to clause (3) and (6) the Successor
Borrower shall have delivered to the Administrative Agent (x) an officer’s
certificate stating that such merger or consolidation does not violate this
Agreement or any other Loan Document, (y) if requested by the Administrative
Agent, an opinion of counsel to the effect that such merger or consolidation
does not violate this Agreement or any other Loan Document and covering such
other matters as are contemplated by the Collateral and Guarantee Requirement to
be covered in opinions of counsel (it being understood that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement) and (z) information and documentation with
respect to the Successor Borrower for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT ACT and the Act and Beneficial Ownership Regulation;
(o)    any purchase or Disposition by the Borrower or any Subsidiary of a store
of the Borrower or such Subsidiary not otherwise permitted by this Section 6.05
so long as (i) such store was acquired by the Borrower or such Subsidiary from a
franchisee with the intent of reselling such store and the Borrower notifies the
Administrative Agent at the time of such acquisition that such property is being
acquired in connection with an Excluded Resale and (ii) such sale occurs within
12 months of the acquisition of such store by the Borrower or such Subsidiary
(each, an “Excluded Resale”);
(p)    any Disposition in connection with refranchising activities or Disposing
of stores and related assets to franchisees;
(q)    Dispositions of food, beverages and other goods held for sale or consumed
in the ordinary course of operation of the dining and entertainment center
business.
(r)    any termination, non-renewal, expiration, amendment or other modification
of franchise agreements or development agreements with franchisees of the
Borrower or any Subsidiary; and
(s)    any Disposition to effect the formation of any Subsidiary that is a
Delaware Divided LLC and would otherwise not be prohibited hereunder; provided
that any disposition or other allocation of any assets (including any equity
interests of such Delaware Divided LLC) in connection therewith is otherwise
permitted hereunder.
Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for fair
market value (as determined in good faith by the Borrower), or if not for fair
market value, the shortfall is permitted as an Investment under Section 6.04,
and (ii) at least 75% of the proceeds of such Disposition (except to Loan
Parties) consist of cash or Permitted Investments; provided, that the provisions
of this clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value (as determined in
good faith by the Borrower) of less than $15,000,000 or to other transactions
involving assets with a fair market value (as determined in good faith by the
Borrower) of not more than the greater of $50,000,000 and 3% of Consolidated
Total Assets as of the end of the then most recently ended Test Period in the
aggregate for all such transactions during the term of this Agreement; provided,
further, that for purposes of this clause (ii), each of the following shall be
deemed to be cash: (a) the amount of any liabilities (as shown on the Borrower’s
or such Subsidiary’s most recent balance sheet or in the notes thereto) that are
assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary from the
transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days after receipt thereof (to the extent of the cash received),
(c) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (c) that is
at that time outstanding, not to exceed the greater of $75,000,000 and 4.0% of
Consolidated Total Assets as of the end of the Test Period ended immediately
prior to the receipt of such Designated Non-Cash Consideration (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value), (d)
the amount of Indebtedness of any Subsidiary that is no longer a Subsidiary as a
result of such Asset Sale, to the extent that Holdings, the Borrower and each
other Subsidiary are released from any guarantee of payment of such Indebtedness
in connection with the Asset Sale and (e) consideration consisting of
Indebtedness of the Borrower or a Subsidiary (other than Indebtedness that is
subordinated in right of payment to the Loan Obligations) received from persons
who are not Holdings, the Borrower or a Subsidiary in connection with the Asset
Sale and that is cancelled.
For purposes of this Agreement, the fair market value of any assets acquired,
leased, exchanged, Disposed of, sold, conveyed or transferred by the Borrower or
any Subsidiary shall be determined in good faith by the Borrower and may be
determined either, at the option of the Borrower, at the time of such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable, or as of the date of the definitive agreement with respect to such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable.
Section 6.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:
(a)    Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);
(b)    Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or Indebtedness of Holdings or any Parent Entity
whether or not consummated, (iii) franchise and similar taxes and other fees and
expenses in connection with the maintenance of its (and any Parent Entity’s)
existence and its (or any Parent Entity’s indirect) ownership of the Borrower,
(iv) payments permitted by Section 6.07(b) (other than Section 6.07(b)(vii)),
(v) in respect of any taxable period for which the Borrower and/or any of its
Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar tax group for U.S. federal and/or applicable state, local or foreign tax
purposes of which a direct or indirect parent of the Borrower is the common
parent, or for which the Borrower is a disregarded entity for U.S. federal
income tax purposes that is wholly owned (directly or indirectly) by a C
corporation for U.S. federal and/or applicable state or local income tax
purposes, distributions to any direct or indirect parent of the Borrower in an
amount not to exceed the amount of any U.S. federal, state, local or foreign
taxes that the Borrower and/or its Subsidiaries, as applicable, would have paid
for such taxable period had the Borrower and/or its Subsidiaries, as applicable,
been a stand-alone corporate taxpayer or a stand-alone corporate group, and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of subclauses (i) and (iii), the
amount of such Restricted Payments shall not exceed the portion of any amounts
referred to in such subclauses (i) and (iii) that are allocable to the Borrower
and its Subsidiaries (which shall be 100% at any time that, as the case may be,
(x) Holdings owns no material assets other than the Equity Interests in the
Borrower and assets incidental to such equity ownership or (y) any Parent Entity
owns directly or indirectly no material assets other than Equity Interests in
Holdings and any other Parent Entity and assets incidental to such equity
ownership);
(c)    Restricted Payments may be made to Holdings, the proceeds of which are
used to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers, employees or franchisees of
any Parent Entity, Holdings, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (c) shall not exceed in any fiscal year
$15,000,000 (which shall increase to $30,000,000 subsequent to a Qualified IPO)
(plus (x) the amount of net proceeds contributed to the Borrower that were
(x) received by Holdings or any Parent Entity during such calendar year from
sales of Equity Interests of Holdings or any Parent Entity to directors,
consultants, officers, employees or franchisees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements; provided, that such proceeds are not
included in any determination of the Cumulative Credit, (y) the amount of net
proceeds of any key-man life insurance policies received during such calendar
year, and (z) the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of Holdings, any Parent Entity, the
Borrower or the Subsidiaries in connection with the Transactions that are
foregone in return for the receipt of Equity Interests), which, if not used in
any year, may be carried forward to any subsequent calendar year; and provided,
further, that cancellation of Indebtedness owing to the Borrower or any
Subsidiary from members of management of Holdings, any Parent Entity, the
Borrower or its Subsidiaries in connection with a repurchase of Equity Interests
of Holdings or any Parent Entity will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.06;
(d)    any person may make non-cash repurchases of Equity Interests deemed to
occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;
(e)    Restricted Payments may be made in an aggregate amount equal to a portion
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.06(e), which such election shall (unless such
Restricted Payment is made pursuant to clause (b) of the definition of
“Cumulative Credit”) be set forth in a written notice of a Responsible Officer
of the Borrower, which notice shall set forth calculations in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect thereto and after giving effect to such Restricted Payment, the
Net Total Leverage Ratio on a Pro Forma Basis would not exceed 4.75 to 1.00;
(f)    [Reserved];
(g)    Restricted Payments may be made to pay, or to allow Holdings or any
Parent Entity to make payments, in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;
(h)    after a Qualified IPO, Restricted Payments may be made to pay, or to
allow Holding or any Parent Entity to pay, dividends and make distributions to,
or repurchase or redeem shares from, its equity holders in an amount per annum
no greater than 6.0% of the Market Capitalization;
(i)    Restricted Payments may be made to Holdings or any Parent Entity to
finance any Investment that if made by the Borrower or any Subsidiary directly
would be permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;
(j)    other Restricted Payments may be made in an aggregate amount not to
exceed $5,000,000; provided, that no Event of Default shall have occurred and be
continuing;
(k)    any Restricted Payment may be made so long as no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such Restricted Payment, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed 3.00 to 1.00; and
(l)    Restricted Payments may be made with Excluded Contributions.
Notwithstanding anything herein to the contrary (but subject to the immediately
succeeding paragraph), the foregoing provisions of Section 6.06 will not
prohibit the payment of any Restricted Payment or the consummation of any
redemption, purchase, defeasance or other payment within 60 days after the date
of declaration thereof or the giving of notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement.
Notwithstanding anything herein to the contrary, no Restricted Payment to any
Fund or Fund Affiliate shall be made under Section 6.06(e), Section 6.06(j) or
Section 6.06(k) on any date prior to the date that is eighteen months after the
Closing Date.
The amount of any Restricted Payment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Restricted Payment or as of the date of the
definitive agreement with respect to such Restricted Payment.
Section 6.07    Transactions with Affiliates. 26.%2.%3.  Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates (other
than the Borrower, Holdings, and the Subsidiaries or any person that becomes a
Subsidiary as a result of such transaction) in a transaction (or series of
related transactions) involving aggregate consideration in excess of
$20,000,000, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms that are substantially no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of the Borrower or such Subsidiary in good
faith.
(a)    The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings (or any Parent Entity) or of the Borrower,
(ii)    loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)    transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),
(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities and
employment and severance arrangements provided to, or on behalf of or for the
benefit of, directors, officers, consultants and employees of Holdings, any
Parent Entity, the Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to the Borrower and its Subsidiaries (which
(x) shall be 100% for so long as Holdings or such Parent Entity, as the case may
be, owns no assets other than the Equity Interests in the Borrower, Holdings or
any Parent Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries and (y) in all other cases shall be as determined in good faith by
management of the Borrower)),
(v)    subject to the limitations set forth in Section 6.07(b)(xiv), if
applicable, the Transactions and any transactions pursuant to the Transaction
Documents and permitted transactions, agreements and arrangements in existence
on the Closing Date and, to the extent involving aggregate consideration in
excess of $5,000,000, set forth on Schedule 6.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not adverse to the Lenders when taken as a whole
in any material respect (as determined by the Borrower in good faith),
(vi)    (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
(vii)    Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,
(viii)    any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings (prior
to a Qualified IPO of the Borrower) shall be pledged to the Collateral Agent
(and deliver the relevant certificates or other instruments (if any)
representing such Equity Interests to the Collateral Agent) on behalf of the
Lenders to the extent required by the Collateral Agreement,
(ix)    payments by the Borrower or any of the Subsidiaries to the Fund or any
Fund Affiliate made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower in good
faith,
(x)    transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business,
(xi)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view,
(xii)    subject to subclause (xiv) below, if applicable, the payment of all
fees, expenses, bonuses and awards related to the Transactions, including fees
to the Fund or any Fund Affiliate,
(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,
(xiv)    any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $1,000,000 and 0.50% of EBITDA calculated on a Pro
Forma Basis for any such fiscal year, plus reasonable out of pocket costs and
expenses in connection therewith in any fiscal year and unpaid amounts for any
prior periods from and including the fiscal year in which the Closing Date
occurs; plus (2) any deferred, accrued or other fees in respect of any fiscal
years from and including the fiscal year in which the Closing Date occurs (to
the extent such fees in the aggregate do not exceed the amounts described in
clause (A)(1) above in respect of such fiscal years), plus (B) 1% of the value
of transactions with respect to which the Fund or any Fund Affiliate provides
any transaction, advisory or other services, plus (C)  so long as no Event of
Default has occurred and is continuing, the present value of all future amounts
payable pursuant to any agreement referred to in clause (A)(1) above in
connection with the termination of such agreement with the Fund and its Fund
Affiliates; provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,
(xv)    the issuance, sale or transfer of Equity Interests of the Borrower or
any Subsidiary to Holdings (or any Parent Entity) and capital contributions by
Holdings (or any Parent Entity) to the Borrower or any Subsidiary,
(xvi)    the issuance, sale or transfer of Equity Interests to the management of
Holdings, any Parent Entity, the Borrower or any Subsidiary in connection with
the Transactions,
(xvii)    payments by Holdings (or any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),
(xviii)    transactions pursuant to any Permitted Securitization Financing,
(xix)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings (or any Parent Entity) or the Borrower in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,
(xx)    transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries (in the good faith determination of the Borrower),
(xxi)    transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,
(xxii)    transactions permitted by, and complying with, the provisions of
Section 6.05,
(xxiii)    intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, and
(xxiv)    Investments by the Fund or a Fund Affiliate in securities of the
Borrower or any of the Subsidiaries so long as (A) the Investment is being
offered generally to other investors on the same or more favorable terms and
(B) the Investment constitutes less than 5.0% of the outstanding issue amount of
such class of securities.
Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.
Section 6.08    Business of the Borrower and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.
Section 6.09    Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

27.%2.%3. Amend or modify in any manner materially adverse to the Lenders when
taken as a whole (as determined in good faith by the Borrower), or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.
(a)    1.%2.%3.%4. Make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of, or in respect
of, principal of or interest on any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for:
(A)    Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;
(B)    payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within twelve months thereof);
(C)    payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Cumulative Credit;
(D)    the conversion of any Junior Financing to Equity Interests of the
Borrower, Holdings or any Parent Entity;
(E)    so long as no Event of Default has occurred and is continuing, payments
or distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this
Section 6.09(b)(i)(E) in a written notice of a Responsible Officer thereof,
which notice shall set forth calculations in reasonable detail of the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; and
(F)    other payments and distributions in an aggregate amount (valued at the
time of the making thereof and without giving effect to any subsequent change in
value) not to exceed the greater of $50,000,000 and 0.30 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period; or
(ii)    Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.
(b)    Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:
(A)    restrictions imposed by applicable law;
(B)    contractual encumbrances or restrictions in effect on the Closing Date,
including under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the Existing Senior Unsecured Note Documents, any Refinancing
Notes or any agreements related to any Permitted Refinancing Indebtedness in
respect of any such Indebtedness and, in each case, any similar contractual
encumbrances or restrictions and any amendment, modification, supplement,
replacement or refinancing of such agreements or instruments that does not
materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);
(C)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
(F)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
or are market terms at the time of issuance (in each case as determined in good
faith by the Borrower);
(G)    customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;
(H)    customary provisions restricting subletting or assignment (including any
change of control deemed an assignment) of any lease governing a leasehold
interest;
(I)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;
(J)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(K)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien, and
(2) such restrictions and conditions are not created for the purpose of avoiding
the restrictions imposed by this Section 6.09;
(L)    customary net worth provisions imposed by suppliers, customers or
landlords of Real Property under contracts entered into in the ordinary course
of business or consistent with past practice or industry norm or customary
restrictions on cash or other deposits or net worth arising in connection with
any Liens permitted under Section 6.02 so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations under the Loan Documents;
(M)    any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(N)    restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)    customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(P)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(Q)    restrictions contained in any Permitted Securitization Document with
respect to any Special Purpose Securitization Subsidiary; and
(R)    any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
Section 6.10    Fiscal Year. In the case of the Borrower, permit any change to
its fiscal year without prior notice to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 6.11    Financial Covenant. With respect to the Revolving Facility only,
permit the Net First Lien Leverage Ratio as of the last day of any fiscal
quarter (beginning with the end of the first full fiscal quarter after the
Closing Date), solely to the extent that on such date the Testing Condition is
satisfied, to exceed 5.25 to 1.00.
ARTICLE VIA

Holdings Negative Covenants
Holdings (prior to a Qualified IPO) hereby covenants and agrees with each Lender
that, from and after the Closing Date and until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien other than (i) Liens created
under the Loan Documents and (ii) Liens not prohibited by Section 6.02 on any of
the Equity Interests issued by the Borrower held by Holdings and (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
has occurred and is continuing or would result therefrom, Holdings may merge
with any other person (and if it is not the survivor of such merger, the
survivor shall assume Holdings’ obligations, as applicable, under the Loan
Documents).
ARTICLE VII    

Events of Default
Section 7.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by the Borrower or any
Subsidiary Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and such false or
misleading representation or warranty (if curable) shall remain false or
misleading for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in, Section 5.01(a),
5.05(a) or 5.08 or in Article VI; provided, that any breach of the Financial
Covenant shall not, by itself, constitute an Event of Default under any Term
Facility and the Term Loans may not be accelerated as a result thereof unless
there are Revolving Facility Loans outstanding that have been accelerated by the
Required Revolving Facility Lenders pursuant to the penultimate sentence of this
Section 7.01 as a result of such breach of the Financial Covenant;
(e)    default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO of the Borrower) of Article VIA or by the Borrower or
any of the Subsidiary Loan Parties of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from the failure of a Subsidiary
that is not a Loan Party to duly observe or perform any such covenant, condition
or agreement) after notice thereof from the Administrative Agent to the
Borrower;
(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity (other than, for
avoidance of doubt, Material Indebtedness with respect to Permitted
Securitization Financings) or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; or (ii) the Borrower or any
of the Subsidiaries shall fail to pay the principal of any Material Indebtedness
at the stated final maturity thereof; provided, that this clause (f) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
(g)    there shall have occurred a Change in Control;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any Material Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
(j)    the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $50,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;
(k)    (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in endangered or critical status within the meaning of Title I of ERISA
or is being terminated within the meaning of Title IV of ERISA, or (iv)  the
Borrower or any Subsidiary shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
and in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or
(l)    (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO of the Borrower), the Borrower or any
Subsidiary Loan Party not to be a legal, valid and binding obligation of any
party thereto (other than in accordance with its terms), (ii) any security
interest purported to be created by any Security Document and to extend to
assets that constitute a material portion of the Collateral shall cease to be,
or shall be asserted in writing by the Borrower or any other Loan Party not to
be (other than, in each case, in accordance with its terms), a valid and
perfected security interest (perfected as or having the priority required by
this Agreement or the relevant Security Document and subject to such limitations
and restrictions as are set forth herein and therein) in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees pursuant to the
Security Documents by Holdings (prior to a Qualified IPO of the Borrower) or the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings (prior to a Qualified IPO of the Borrower) or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations (other than in accordance with the terms thereof); provided,
that no Event of Default shall occur under this Section 7.01(l) if the Loan
Parties cooperate with the Collateral Agent to replace or perfect such security
interest and Lien, such security interest and Lien is replaced and the rights,
powers and privileges of the Secured Parties are not materially adversely
affected by such replacement;
then, and in every such event (other than (x) an event with respect to the
Borrower described in clause (h) or (i) above and (y) an event described in
clause (d) above arising with respect to a failure to comply with the Financial
Covenant, unless the conditions of the first proviso contained in clause (d)
above have been satisfied), and at any time thereafter during the continuance of
such event, the Administrative Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate forthwith the Commitments,
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) if the Loans have been declared due
and payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(j); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding. In the case of an Event of
Default under clause (d) above arising with respect to a failure to comply with
the Financial Covenant, unless the conditions of the first proviso contained in
clause (d) above have been satisfied, and at any time thereafter during the
continuance of such event, subject to Section 7.03, the Administrative Agent, at
the request of the Required Revolving Facility Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Revolving Facility Commitments and
(ii) declare the Revolving Facility Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Revolving
Facility Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder with respect to such Revolving Facility Loans, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.
For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.
Section 7.02    Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Secured Cash Management Agreement or Secured Hedge
Agreement), (ii) second, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of other Obligations (including Obligations of the Loan Parties
owing under or in respect of any Secured Cash Management Agreement or Secured
Hedge Agreement) then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of such Obligations then due to
such parties and (iv) last, the balance, if any, after all of the Obligations
have been paid in full, to the Borrower or as otherwise required by Requirements
of Law.
Section 7.03    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails (or, but for the
operation of this Section 7.03, would fail) to comply with the requirements of
the Financial Covenant, from the last day of the applicable fiscal quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings, the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenant shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Revolving Facility, (iii) for purposes of this Section 7.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Covenant and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of the exercise of the Cure Right for determining
compliance with the Financial Covenant for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of unrestricted cash) (other than, for
future periods, with respect to any portion of such Cure Amount that is used to
repay Term Loans). If, after giving effect to the adjustments in this Section
7.03, the Borrower shall then be in compliance with the requirements of the
Financial Covenant, the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenant that
had occurred shall be deemed cured for the purposes of this Agreement.
ARTICLE VIII    

The Agents
Section 8.01    Appointment. 28.%2.%3.  Each Lender (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements and Secured Hedging Agreements) and each
Issuing Bank (in such capacities and on behalf of itself and its Affiliates as
potential counterparties to Secured Cash Management Agreements and Secured
Hedging Agreements) hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, including as the Collateral Agent for such Lender and the
other Secured Parties under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(a)    In furtherance of the foregoing, each Lender (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or Secured Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedging
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.
Section 8.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.
Section 8.03    Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 8.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
Section 8.05    Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all or other
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender and Issuing
Bank represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into
the business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
Section 8.07    Indemnification. The Lenders agree to indemnify each Agent and
the Revolving Facility Lenders agree to indemnify each Issuing Bank in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), in the
amount of its pro rata share (based on its aggregate Revolving Facility Credit
Exposure and, in the case of the indemnification of each Agent, outstanding Term
Loans and unused Commitments hereunder; provided, that the aggregate principal
amount of L/C Disbursements owing to any Issuing Bank shall be considered to be
owed to the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Credit Exposure) (determined at the time such
indemnity is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent or such Issuing Bank in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Issuing Bank under or in connection with any of the foregoing; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s or
Issuing Bank’s gross negligence or willful misconduct. The failure of any Lender
to reimburse any Agent or Issuing Bank, as the case may be, promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Agent or Issuing Bank, as the case may be, as provided herein shall not relieve
any other Lender of its obligation hereunder to reimburse such Agent or such
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent or Issuing Bank, as the case may be, for such other Lender’s ratable
share of such amount. The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.
Section 8.08    Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.
Section 8.09    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent and Collateral Agent upon 10 days’ notice to the
Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent and Collateral Agent under this Agreement and the other
Loan Documents, then the Borrower shall have the right, subject to the
reasonable consent of the Required Lenders (so long as no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing, in which
case the Required Lenders shall have the right), to appoint a successor which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States, whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent and
Collateral Agent, and the term “Administrative Agent” shall mean such successor
agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective (except in the
case of the Collateral Agent holding collateral security on behalf of such
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed), and the Lenders shall assume and perform all of the duties of the
Administrative Agent and Collateral Agent hereunder until such time, if any, as
the Borrower (or the Required Lenders) appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8.09 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
Section 8.10    Arrangers, Syndication Agent, and Co-Manager. Notwithstanding
any other provision of this Agreement or any provision of any other Loan
Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Joint Lead Arranger, Syndication Agent, or Co-Manager is named as
such for recognition purposes only, and in its capacity as such shall have no
rights, duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document, except that each such person and its Affiliates
shall be entitled to the rights expressly stated to be applicable to them in
Section 9.05 and 9.17 (subject to the applicable obligations and limitations as
set forth therein).
Section 8.11    Security Documents and Collateral Agent . The Lenders and the
other Secured Parties authorize the Collateral Agent to release any Collateral
or Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof (any of the foregoing, an “Intercreditor Agreement”). The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j)
and (aa) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of a
type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).
Section 8.12    Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other Disposition.
Section 8.13    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.
Section 8.14    Certain ERISA Matters. 29.%2.%3.  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE IX    

Miscellaneous
Section 9.01    Notices; Communications. 30.%2.%3.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 9.01(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic means as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party or the Administrative Agent, the Issuing Bank as of
the Closing Date to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and
(ii)    if to any other Lender or Issuing Bank, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.
(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(e)    Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender entitled
to access thereto and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that the Borrower shall notify the Administrative Agent (by
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.
Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent, each Issuing Bank and each Lender and their
respective permitted successors and assigns.
Section 9.04    Successors and Assigns. 31.%2.%3.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) except as permitted by Section 6.05, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.
(a)    1.%2.%3.%4. Subject to the conditions set forth in subclause (ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, which consent, with respect to the assignment of a Term B
Loan, will be deemed to have been given if the Borrower has not responded within
ten (10) Business Days after the delivery of any request for such consent;
provided, that no consent of the Borrower shall be required for (i) an
assignment of a Term B Loan to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), (ii) in the case of assignments during the primary
syndication of the Commitments and Loans to persons identified to and agreed by
the Borrower in writing prior to the Closing Date, or (iii) for an assignment of
a Term B Loan, a Revolving Facility Commitment or a Revolving Facility Loan, if
an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing, any other person; and
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund, the Borrower or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21; and
(C)    each Issuing Bank; provided, that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Term Loans and (y) $5,000,000 or an integral multiple of $5,000,000 in
excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;
(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and
(D)    the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 9.04(i) or
Section 9.21.
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.
(iii)    Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 9.04 (except to the extent such
participation is not permitted by such clause (d) of this Section 9.04, in which
case such assignment or transfer shall be null and void).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and Revolving L/C Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice; provided, that no Lender shall, in such capacity,
have access to, or be otherwise permitted to review any information in the
Register other than information with respect to such Lender.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04,
if applicable, and any written consent to such assignment required by clause
(b) of this Section 9.04 and any applicable tax forms, the Administrative Agent
shall accept such Assignment and Acceptance and promptly record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).
(b)    [Reserved].
(c)    2.%2.%3.%4. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders; provided, that regardless of whether the list of Ineligible
Institutions has been made available to all Lenders, no Lender may sell
participations in Loans or Commitments to an Ineligible Institution without the
consent of the Borrower if the list of Ineligible Institutions has been made
available to such Lender) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that both (1) requires the consent of
each Lender directly affected thereby pursuant to clauses (i), (ii), (iii) or
(vi) of the first proviso to Section 9.08(b) and (2) directly adversely affects
such Participant (but, for the avoidance of doubt, not any waiver of any Default
or Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to clause (d)(iii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements of those Sections and Section 2.19)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided, that each potential Participant shall
provide such information as is reasonably requested by the Borrower in order for
the Borrower to determine whether to provide its consent.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(g)    If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
(h)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or (j)
of this Section 9.04), any of Holdings or its Subsidiaries, including the
Borrower, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase, (A)  no Permitted Loan Purchase shall be
made from the proceeds of any extensions of credit under the Revolving Facility,
(B) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 9.04(j), (C) in connection with any
such Permitted Loan Purchase, any of Holdings or its Subsidiaries, including the
Borrower and such Lender that is the assignor (an “Assignor”) shall execute and
deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to assignments under this Section 9.04 and (D) no Default or
Event of Default would exist immediately after giving effect on a Pro Forma
Basis to such Permitted Loan Purchase.
(i)    Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Term Loans and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans.
(j)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Section 9.05    Expenses; Indemnity. 32.%2.%3.  The Borrower agrees to pay

(i) all reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent, the Collateral Agent, the Arrangers and the Co-Manager, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Agents, any Issuing Bank or any Lender
in connection with the enforcement of their rights in connection with this
Agreement and the other Loan Documents, in connection with the Loans made or the
Letters of Credit issued hereunder, including the fees, charges and
disbursements of a single counsel for all such persons, taken as a whole, and,
if necessary, a single local counsel in each appropriate jurisdiction for all
such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected person).
(a)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, the Co-Manager each Issuing Bank,
each Lender, the Syndication Agent, each of their respective Affiliates,
successors and assignors, and each of their respective directors, officers,
employees, agents, trustees, advisors and members (each such person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld), of another firm of counsel for such affected Indemnitee)), incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any violation of or liability under Environmental Laws by or
relating to the Borrower or any Subsidiary, (iv) any actual or alleged presence,
Release or threatened Release of or exposure to Hazardous Materials at, under,
on, from or to any property owned, leased or operated by the Borrower or any
Subsidiary or (v) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (y) arose from a material breach of
such Indemnitee’s or any of its Related Parties’ obligations under any Loan
Document (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) or (z) arose from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, Arranger or Co-Manager in its
capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facilities or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable within 15 days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(b)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.
(c)    To the fullest extent permitted by applicable law, Holdings and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(d)    The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.
Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior to a Qualified IPO), the Borrower or any Subsidiary against any of and
all the obligations of Holdings (prior to a Qualified IPO) or the Borrower now
or hereafter existing under this Agreement or any other Loan Document held by
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or such other
Loan Document and although the obligations may be unmatured; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
Section 9.08    Waivers; Amendment. 33.%2.%3.  No failure or delay of the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrower and the Required Lenders (or, (A) in respect of any waiver, amendment
or modification of Section 6.11 (or any Default or Event of Default in respect
thereof) or of Section 4.01 after the Closing Date, the Required Revolving
Facility Lenders voting as a single Class, rather than the Required Lenders, or
(B) in respect of any waiver, amendment or modification of Section 2.11(b) or
(c), the Required Prepayment Lenders, rather than the Required Lenders), and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:
(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(c)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),
(ii)    increase or extend the Commitment of any Lender, or decrease the
Commitment Fees, L/C Participation Fees or any other Fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default, mandatory prepayments or of
a mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii),
(iii)    extend or waive any Term Loan Installment Date or reduce the amount due
on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),
(iv)    amend the provisions of Section 7.02 in a manner that would by its terms
alter the pro rata application of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),
(v)    amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders,” “Majority Lenders,” “Required Revolving Facility
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby, in each case except, for the
avoidance of doubt, as otherwise provided in Section 9.08(d) and (e) (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Loans and Commitments
are included on the Closing Date),
(vi)    release all or substantially all of the Collateral or all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender
other than a Defaulting Lender;
(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Section 9.08(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(b)    Without the consent of any Lender or Issuing Bank, the Loan Parties and
the Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include holders of Other First Liens in the benefit of the Security Documents
in connection with the incurrence of any Other First Lien Debt, or as required
by local law to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable law or this Agreement or in each case to
otherwise enhance the rights or benefits of any Lender under any Loan Document.
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) 
to permit additional extensions of credit to be outstanding hereunder from time
to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders.
(d)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or Revolving
Facility Commitments as a separate Class or tranche from the existing Term B
Loan Commitments or Incremental Revolving Facility Commitments, as applicable,
and, in the case of Extended Term Loans, to reduce the amortization schedule of
the related existing Class of Term Loans proportionately, (B) to integrate any
Other First Lien Debt or (C) to cure any ambiguity, omission, defect or
inconsistency.
(e)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.
(f)    With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree in its reasonable discretion), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at the Borrower’s election, (x) state that the
Borrower has determined in good faith that such Indebtedness satisfies the
requirements of the applicable provisions of Sections 6.01 and 6.02 (taking into
account any other applicable provisions of this Section 9.08), in which case
such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.
(g)    Notwithstanding the foregoing, this Agreement may be amended, waived or
otherwise modified with the written consent of the Required Revolving Facility
Lenders, the Administrative Agent, Holdings (prior to a Qualified IPO) and the
Borrower with respect to (i) the provisions of Section 4.01, solely as they
relate to the Revolving Facility Loans and Letters of Credit and (ii) the
provisions of Section 6.11 (or Article VII or any other provision incorporating
such Section 6.11 with respect to the effects thereof).
(h)    Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent,
Holdings and the Borrower to the extent necessary to integrate any Alternate
Currency.
Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.
Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15    Jurisdiction; Consent to Service of Process. 34.%2.%3.  The
Borrower and each other Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
or any Affiliate of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Loan Party or its properties in the courts of any jurisdiction.
(a)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement or any other Loan Document
to serve process in any other manner permitted by law.
Section 9.16    Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, any Parent Entity, the Borrower and any Subsidiary
furnished to it by or on behalf of Holdings, any Parent Entity, the Borrower or
any Subsidiary (other than information that (a) has become generally available
to the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, any Parent Entity, the Borrower or
any other Loan Party) and shall not reveal the same other than to its directors,
trustees, officers, employees and advisors with a need to know and any
numbering, administration or settlement service providers or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, Inc., (C) to its parent companies, Affiliates or
auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledgee
under Section 9.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), (F) to any direct or indirect contractual counterparty in Hedging
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16) and (G)
to CUSIP Service Bureau, Inc.; provided that, in the case of clauses (E) and
(F), no information may be provided to any Ineligible Institution.
Section 9.17    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a)  the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not reasonably be expected to be publicly available if
Holdings was a public reporting company) with respect to Holdings, the Borrower
or its Subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Co-Manager, the
Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
Section 9.18    Release of Liens and Guarantees.
(a)    The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Holdings Guarantee and
Pledge Agreement, the Subsidiary Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as provided in Section 8.11 (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), and (vii) as required by
the Collateral Agent to effect any Disposition of Collateral in connection with
any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release (other than pursuant to clause (i) above) shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.
(b)    In addition, (i) the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the Guarantors shall be automatically
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), and (ii) immediately
prior to the consummation of a Qualified IPO of the Borrower, the Guarantee
incurred by Holdings of the Obligations shall automatically terminate and
Holdings shall be released from its obligations under the Loan Documents, shall
cease to be a Loan Party and any Liens created by any Loan Documents on any
assets or Equity Interests owned by Holdings shall automatically be released
(unless, in each case, the Borrower shall elect in its sole discretion that such
release of Holdings shall not be effected).
(c)    The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18 and to return to
Holdings or the Borrower all possessory collateral (including share certificates
(if any)) held by it in respect of any Collateral so released, all without the
further consent or joinder of any Lender or any other Secured Party. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided, that
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request and any such release shall be without recourse to
or warranty by the Administrative Agent or Collateral Agent.
(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, all Liens granted to the Collateral
Agent by the Loan Parties on any Collateral and all obligations of the Borrower
and the other Loan Parties under any Loan Documents (other than such obligations
that expressly survive the Termination Date pursuant to the terms hereof) shall,
in each case, be automatically released and, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release its security interest in all Collateral
(including returning to Holdings or the Borrower all possessory collateral
(including all share certificates (if any)) held by it in respect of any
Collateral), and to evidence the release of all obligations under any Loan
Document (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof), whether or not on the date of such release
there may be any (i) obligations in respect of any Secured Hedge Agreements or
any Secured Cash Management Agreements and (ii) contingent indemnification
obligations or expense reimburse claims not then due; provided, that the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower containing such certifications as the Administrative Agent shall
reasonably request. Any such release of obligations shall be deemed subject to
the provision that such obligations shall be reinstated if after such release
any portion of any payment in respect of the obligations guaranteed thereby
shall be rescinded, avoided, or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).
(e)    Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.
Section 9.19    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).
Section 9.20    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.
Section 9.21    Affiliate Lenders.
(a)    Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings,
the Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04, subject in the case of Affiliate
Lenders, to this Section 9.21), in connection with any (i) consent (or decision
not to consent) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i), (ii), (iii) or (iv) of the first proviso of
Section 9.08(b) or (2) that adversely affects such Affiliate Lender (in its
capacity as a Lender) in a disproportionally adverse manner as compared to other
Lenders, such Affiliate Lender shall be deemed to have voted its interest as a
Lender without discretion in such proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliate Lenders. Each Affiliate
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliate Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliate Lender and in the
name of such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).
(b)    Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (2) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents, (4) purchase any Term Loan if, immediately after giving effect to
such purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 30% of the aggregate principal amount of
all Term Loans then outstanding or (5) purchase any Revolving Facility Loans or
Revolving Facility Commitments. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall have
(x) represented to the assigning Lender in the applicable Assignment and
Assumption Agreement, and notified the Administrative Agent, that it is (or will
be, following the consummation of such assignment) an Affiliate Lender and that
the aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (d) of the preceding sentence
and (y) represented in the applicable Assignment and Assumption Agreement that
it is not in possession of material non-public information (within the meaning
of United States federal and state securities laws) with respect to Holdings,
the Borrower, its Subsidiaries or their respective securities (or, if Holdings
is not at the time a public reporting company, material information of a type
that would not be reasonably expected to be publicly available if Holdings were
a public reporting company) that (A) has not been disclosed to the assigning
Lender or the Lenders generally (other than because any such Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrower or its Subsidiaries) and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, the assigning Lender’s
decision make such assignment.
Section 9.22    Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.
Section 9.23    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
Section 9.24    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.25    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 9.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
QUESO HOLDINGS INC.
By:
/s/ Blake Huggins    
Name: Blake Huggins
Title: Assistant Treasurer



CEC ENTERTAINMENT, INC.
By:
/s/ Blake Huggins    
Name: Blake Huggins
Title: Treasurer

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent and Issuing Bank and as a Lender
By:
/s/ John D. Toronto    
Name: John D. Toronto
Title: Authorized Signatory



By:
/s/ Emerson Almeida    
Name: Emerson Almeida
Title: Authorized Signatory



DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Facility Lender and Issuing
Bank



By:    /s/ Yumi Okabe    
    Name:    Yumi Okabe
    Title: Vice President


By:    /s/ Michael Strobel    
    Name:    Michael Strobel
    Title: Vice President


UBS AG, STAMFORD BRANCH,, as a Revolving Facility Lender and Issuing Bank


By:    /s/ Kenneth Chin    
    Name:    Kenneth Chin
    Title: Director
By:    /s/ Robert Khan    
    Name:    Robert Khan
    Title: Associate Director


BANK OF MONTREAL, as a Revolving Facility Lender and Issuing Bank


By:    /s/ Lindsay L. Goetz    
    Name:    Lindsay L. Goetz
    Title: Managing Director


CITICORP NORTH AMERICA, INC., as a Revolving Facility Lender and Issuing Bank


By:    /s/ David Tuder    
    Name:    David Tuder
    Title: Vice President


JEFFERIES FINANCE LLC, as a Revolving Facility Lender and Issuing Bank


By:    /s/ Brian Buoye    
    Name:    Brian Buoye
    Title: Managing Director


BANK OF AMERICA, N.A., as a Revolving Facility Lender and Issuing Bank


By:    /s/ John McDowell    
    Name:    John McDowell
    Title: Director








    

FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the First Lien Credit Agreement dated as of August 30, 2019
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation, CEC Entertainment, Inc., a Kansas
corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 9.04(b)(v) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Exhibit A hereto. From
and after the Effective Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
2. Pursuant to Section 9.04(b)(ii) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) if
required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500 and (ii) if the Assignee is not already a Lender under
the Credit Agreement, a completed Administrative Questionnaire and any tax forms
required to be delivered pursuant to Section 2.17 of the Credit Agreement.
3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law.
Date of Assignment:     
Legal Name of Assignor (“Assignor”):     
Legal Name of Assignee (“Assignee”):     
Assignee’s Address for Notices:     
    
Effective Date of Assignment:     
Facility/Commitment
Principal Amount 
Assigned
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of the Facility and the Aggregate Commitments of all Lenders
thereunder)
Term Loans/Facility Commitments
$
%
Revolving Facility Loans/Commitments
$
%



[Remainder of page intentionally left blank]





The terms set forth above are hereby agreed to:
Accepted
_______________, as Assignor
[CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent]
by: _________________________
Name:
Title:
_______________, as Assignee
by: _________________________
Name:
Title:
by: _________________________
Name:
Title:
by: _________________________
Name:
Title:
[INSERT NAME,
as Issuing Bank]
by: _________________________
Name:
Title:
 
[CEC ENTERTAINMENT, INC.,
as Borrower]
 
by: _________________________
Name:
Title:






EXHIBIT A
REPRESENTATIONS AND WARRANTIES


Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
By executing and delivering this Assignment and Acceptance, the assigning Lender
hereunder and the Assignee hereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:
1.
Such assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Term Loans and
Revolving Facility Loans, in each case without giving effect to assignments
hereof which have not become effective, are as set forth in such Assignment and
Acceptance.

2.
Except as set forth in (1) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, or the financial
condition of Holdings, the Borrower or any Subsidiary or the performance or
observance by Holdings, the Borrower or any Subsidiary of any of its obligations
under the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto.

3.
The Assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance.

4.
The Assignee confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04) of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance.

5.
The Assignee will independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement.

6.
The Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to such Agent by the terms of the Credit Agreement,
together with such powers as are reasonably incidental thereto.

The Assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

FORM OF ADMINISTRATIVE QUESTIONNAIRE
PLEASE PROVIDE ONE OF THE FOLLOWING TAX FORMS
W-9, W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY


LEGAL NAME
 
LEGAL ADDRESS
 
MEI
 



CREDIT CONTACT
Name
 
Title
 
Address
 
Phone
 
Fax
 
Email
 



DAILY OPERATIONS CONTACT
Name
 
Address
 
Phone
 
Email
 



USD – WIRE INSTRUCTIONS
Bank Name
 
ABA
 
Acct Name
 
Acct #
 















EUR – WIRE INSTRUCTIONS
Acct W/ Inst
 
Bene
 
IBAN
 
Acct #
 











GBP – WIRE INSTRUCTIONS
Acct W/ Ins
 
Sort Code
 
Bene
 
Acct #
 



CAD – WIRE INSTRUCTIONS
Acct W/ Inst.
 
Bene
 
Acct #
 



JPY – WIRE INSTRUCTIONS
Acct W/ Inst.
 
Bene
 
Acct #
 



AUD – WIRE INSTRUCTIONS
Acct W/ Inst.
 
Bene:
 
Acct #
 






FORM OF
SOLVENCY CERTIFICATE


August 30, 2019


This Solvency Certificate is delivered pursuant to Section 4.02(g) of the Credit
Agreement dated as of August 30, 2019 (the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation, CEC Entertainment, Inc., a Kansas
corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
1.I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 3.05 of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.
2.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
3.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.
This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.


(signature page follows)

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.


CEC ENTERTAINMENT, INC.
By:
 
 
 
Name:
Title: [Chief Financial Officer]












FORM OF BORROWING REQUEST
Date: ________________, __________
To:
Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) under that certain First Lien Credit
Agreement dated as of August 30, 2019 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Queso Holdings Inc., a Delaware corporation, CEC
Entertainment, Inc., a Kansas corporation (the “Borrower”), the Lenders from
time to time party thereto and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.03 of the
Credit Agreement, of the Borrowing specified below:
1.
The Borrowing will be a Borrowing of _________ Loans.

2.
The aggregate amount of the proposed Borrowing is: $_________.

3.
The Business Day of the proposed Borrowing is: _____________.

4.
The Borrowing is comprised of $___________ of ABR Loans and $____________ of the
Eurocurrency Loans.

5.
The duration of the initial Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be ____________ month(s).

6.
[The currency in which the Eurocurrency Revolving Facility Borrowing is to be
denominated is: _____________.]

7.
The location and number of the account to which the proceeds of such Borrowing
are to be disbursed is _________________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:
(A)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and
(B)    No Event of Default or Default has occurred and is continuing or would
result from the proposed Borrowing.


(signature page follows)



This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.
CEC ENTERTAINMENT, INC.
By:
    
Name:
Title:








FORM OF INTEREST ELECTION REQUEST
Date: ________________, __________
To:
Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) under that certain First Lien Credit
Agreement dated as of August 30, 2019 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Queso Holdings Inc., a Delaware corporation, CEC
Entertainment, Inc., a Kansas corporation (the “Borrower”), the Lenders from
time to time party thereto and the Administrative Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:
1.
Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election): _________________.

2.
Effective date of election (which shall be a Business Day): _____________.

3.
The Loans are to be [converted into] [continued as] [ABR]
[Eurocurrency] Loans.

4.
The duration of the Interest Period for the Eurocurrency Loans, if any, included
in the election shall be ______________ months.





(signature page follows)



This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.
CEC ENTERTAINMENT, INC.
By:

Name:
Title:

 





MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

by and from

[______________________],

“Mortgagor”

to


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as Collateral Agent,
“Mortgagee”

Dated as of ________ ___, 201_
Location:
[_______________]
Municipality:
[_______________]
County:
[_______________]
State:
[_______________]
 
 



RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
[______________________]
Prepared by [______________________]






MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING
THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is dated as of ______ ___, 201_ by and from
[__________________________], a [________________], as mortgagor, assignor and
debtor (in such capacities and, together with any successors and assigns in such
capacities, “Mortgagor”), whose address is [______________________], to CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent for the Secured Parties,
as mortgagee, assignee and secured party (in such capacities and, together with
its successors and assigns in such capacities, “Mortgagee”), having an address
at [l].
WHEREAS, reference is made to (a) that certain First Lien Credit Agreement dated
as of August 30, 2019 (as amended, renewed, extended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Queso Holdings Inc., a Delaware corporation (“Holdings”), CEC
Entertainment, Inc., a Kansas corporation (the “Borrower”), the Lenders party
thereto from time to time, Credit Suisse AG, Cayman Islands Branch, as
administrative agent, and the other parties party thereto and (b) that certain
Collateral Agreement (First Lien) dated as of August 30, 2019 (as amended,
renewed, extended, restated, replaced, supplemented or otherwise modified from
time to time, “Collateral Agreement”), among Borrower, each Subsidiary Loan
Party (as defined therein) party thereto and the Collateral Agent; and
WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage.
Mortgagor will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement. Mortgagor is willing to execute and
deliver this Mortgage in order to induce the Lenders to extend such credit under
the Credit Agreement. Therefore, to induce the Lenders to make their respective
extensions of credit and to induce the holders of any Other First Lien
Obligations to make extensions of credit under the applicable Other First Lien
Agreements, as applicable, the parties hereto agree as follows:
Article I DEFINITIONS
Section 1.1    Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:
(a)     “Bankruptcy Code” has the meaning assigned to such term in Section 5.2.
(b)     “Borrower” has the meaning assigned to such term in the recitals hereof.
(c)     “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens.
(d)    “Collateral Agent” means Mortgagee acting as the collateral agent for the
Secured Parties, together with its successors in such capacity.
(e)    “Collateral Agreement” has the meaning assigned to such term in the
recitals of this Mortgage.
(f)    “Credit Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.
(g)     “Credit Agreement Documents” means (a) the “Loan Documents” as defined
in the Credit Agreement and (b) any other related documents or instruments
executed and delivered pursuant to the documents referred to in the foregoing
clause (a), in each case, as such documents or instruments may be amended,
restated, supplemented or otherwise modified from time to time.
(h)    “Event of Default” has the meaning assigned to such term in the
Collateral Agreement.
(i)     “Excluded Other First Lien Obligations” means any Other First Lien
Obligations (as defined in the Collateral Agreement) that have been excluded
from the Secured Obligations for purposes of this Mortgage pursuant to (and in
accordance with) Section 7.21.
(j)     “Excluded Property” has the meaning assigned to such term in the Credit
Agreement.
(k)    “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.
(l)    “Intercreditor Agreements” means any intercreditor agreement entered into
in compliance with the Credit Agreement and any Other First Lien Agreement.
(m)    “Mortgage” has the meaning assigned to such term in the preamble hereof.
(n)    “Mortgaged Property” means the fee interest in the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Mortgagor and all of Mortgagor’s right, title and interest in, to and under
all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing in each case whether
now owned or hereinafter acquired, including without limitation all water
rights, mineral, oil and gas rights, easements and rights of way (collectively,
the “Land”), and all of Mortgagor’s right, title and interest now or hereafter
acquired in, to and under the following (in each case other than Excluded
Property): (1) all buildings, structures and other improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and (in each case in this clause (2)) that are or are to become
fixtures (as defined in the UCC, defined below) related to the Land (the
“Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Premises (the “Personalty”), (4) all reserves,
escrows or impounds required under the Credit Agreement or any of the other
Credit Agreement Documents and all of Mortgagor’s right, title and interest in
all reserves, deferred payments, deposits, refunds and claims of any nature that
(in each case in this clause (4)) are specifically related to the Mortgaged
Property (the “Deposit Accounts”), (5) all leases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or at any time in
effect) which grant to any person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, accounts receivable, security and other types of
deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Mortgaged Property (the “Rents”), (7) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, indemnities, warranties,
permits, licenses, certificates and entitlements in any way relating
specifically to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property (the “Property Agreements”),
(8) all property tax refunds payable with respect to the Mortgaged Property (the
“Tax Refunds”), (9) all accessions, replacements and substitutions for any of
the foregoing and all proceeds thereof (the “Proceeds”), (10) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”), (11) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements or
Fixtures (the “Condemnation Awards”) and (12) any and all right, title and
interest of Mortgagor in and to any and all drawings, plans, specifications,
file materials, operating and maintenance records, catalogues, tenant lists,
correspondence, advertising materials, operating manuals, warranties,
guarantees, appraisals, studies and data relating specifically to the Mortgaged
Property or the construction of any alteration relating to the Premises or the
maintenance of any Property Agreement (the “Records”). As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.
(o)    “Mortgagee” has the meaning assigned to such term in the preamble hereof.
(p)    “Mortgagor” has the meaning assigned to such term in the preamble hereof.
(q)    “Other First Lien Agreement” means “Other First Lien Agreement” as
defined in the Collateral Agreement, excluding any such Other First Lien
Agreement relating to any Excluded Other First Lien Obligations.
(r)    “Other First Lien Obligations” means “Other First Lien Obligations” as
defined in the Collateral Agreement, excluding any Excluded Other First Lien
Obligations.
(s)     “Permitted Liens” means Liens that are not prohibited by the Credit
Agreement or any Other First Lien Agreement. Without limiting the generality of
the foregoing, the matters that are set forth on Exhibit B attached hereto are
Permitted Liens.
(t)    “Secured Amount” has the meaning assigned to such term in Section 2.4.
(u)    “Secured Obligations” means “Secured Obligations” as defined in the
Collateral Agreement, excluding any Excluded Other First Lien Obligations.
(v)    “Secured Parties” means the persons holding any Secured Obligations and
in any event including all “Secured Parties” as defined in the Collateral
Agreement (other than any person constituting a “Secured Party” under (and as
defined in) the Collateral Agreement solely because such person holds, or acts
as the agent, trustee or representative of the holders of, any Excluded Other
First Lien Obligations).
(w)    “Series” has the meaning assigned to such term in the Collateral
Agreement.
(x)    “UCC” means the Uniform Commercial Code of [________] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [_______], then, as to the matter in
question, the Uniform Commercial Code in effect in that state.
ARTICLE II     GRANT
Section 2.1    Grant. To secure the payment or performance when due (whether at
the stated maturity, by acceleration or otherwise), as the case may be, in full
of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee, its successors and permitted assigns,
for the benefit of the Secured Parties, and hereby grants to Mortgagee, its
successors and permitted assigns, for the benefit of the Secured Parties, a
mortgage lien upon and a security interest in all of Mortgagor’s estate, right,
title and interest in and to the Mortgaged Property, subject, however, to
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, for
the benefit of the Secured Parties, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee.
Section 2.2    Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.
Section 2.3    Future Advances. This Mortgage shall secure all Secured
Obligations including, without limitation, future advances whenever hereafter
made with respect to or under any Credit Agreement Document or any Other First
Lien Agreement and shall secure not only Secured Obligations with respect to
presently existing indebtedness under the Credit Agreement Documents or any
Other First Lien Agreement, but also any and all other indebtedness which may
hereafter be owing to the Secured Parties under the Credit Agreement Documents
or any Other First Lien Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, pursuant to the Credit Agreement
Documents or any Other First Lien Agreement, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Secured
Obligations whether or not Mortgagor executes any extension agreement, renewal
instrument or other agreement and, in each case, to the same extent as if such
future advances were made on the date of the execution of this Mortgage.
Section 2.4    Maximum Amount of Indebtedness. The maximum aggregate amount of
all indebtedness that is, or under any contingency may be secured at the date
hereof or at any time hereafter by this Mortgage is $[           ] (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, and expenses incurred by Mortgagee by
reason of any default by Mortgagor under the terms hereof, together with
interest thereon, all of which amount shall be secured hereby.
Section 2.5    Last Dollar Secured. So long as the aggregate amount of the
Secured Obligations exceeds the Secured Amount, any payments and repayments of
the Secured Obligations shall not be deemed to be applied against or to reduce
the Secured Amount.
Section 2.6    No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other Credit
Agreement Document or any Other First Lien Agreement or under or in respect of
the Mortgaged Property or made in connection herewith or therewith. The
obligations of Mortgagor contained in this Section 2.6 shall survive the
termination hereof and the discharge of Mortgagor’s other obligations under this
Mortgage, the other Credit Agreement Documents and any Other First Lien
Agreement.
ARTICLE III     WARRANTIES, REPRESENTATIONS AND COVENANTS
Mortgagor warrants, represents and covenants to Mortgagee as follows:
Section 3.1    Title to Mortgaged Property and Lien of this Instrument.
Mortgagor has valid fee simple title to the Mortgaged Property free and clear of
any liens, claims or interests, except Permitted Liens. Upon recordation in the
official real estate records in the county (or other applicable jurisdiction) in
which the Premises are located, this Mortgage will constitute a valid and
enforceable mortgage lien, with record notice to third parties, on the Mortgaged
Property in favor of Mortgagee for the benefit of the Secured Parties subject
only to Permitted Liens.
Section 3.2    Priority. Mortgagor shall preserve and protect the priority of
the lien and security interest of this Mortgage. If any lien or security
interest other than a Permitted Lien is asserted against the Mortgaged Property,
Mortgagor shall promptly, and at its expense, pay the underlying claim in full
or take such other commercially reasonable action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement and any Other First Lien Agreement.
Section 3.3    Replacement of Fixtures and Personalty. Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty owned or leased by Mortgagor to be removed at any time from the Land
or Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or (d) not prohibited from being removed by the
Credit Agreement, the Collateral Agreement or any Other First Lien Agreement.
Section 3.4    Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon reasonable prior notice to Mortgagor and at
reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by the Mortgagee unless an Event of Default shall
have occurred and be continuing at the time of such inspection, in which case
the Mortgagor shall pay, or reimburse the Mortgagee for, such expense.
Section 3.5    Insurance; Condemnation Awards and Insurance Proceeds.
(a)    Insurance. Mortgagor shall maintain or cause to be maintained the
insurance required by Section 5.02 of the Credit Agreement and any applicable
provision of any Other First Lien Agreement.
(b)    Condemnation Awards. Mortgagor shall cause all condemnation awards that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement or any Other First Lien Agreement to be applied in accordance with
Section 2.11(b) of the Credit Agreement or any applicable provision of any Other
First Lien Agreement.
(c)    Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement or any Other First Lien Agreement to be applied in accordance with
Section 2.11(b) of the Credit Agreement or any applicable provision of any Other
First Lien Agreement.
(d)    Payment of Charges. Unless and to the extent not prohibited by the terms
of the Credit Agreement or any Other First Lien Agreement, Mortgagor shall pay
and discharge, or cause to be paid and discharged, from time to time prior to
same becoming delinquent, all Charges. Mortgagor shall deliver to Mortgagee,
upon Mortgagee’s reasonable written request, to the extent reasonably available
to Mortgagor, receipts evidencing the payment of all such Charges.
Section 3.6    Mortgagor’s Covenants. In order to induce Mortgagee to enter into
this Mortgage, the Credit Agreement and the other Credit Agreement Documents,
Mortgagor agrees that the covenants of Borrower set forth in Articles [__] of
the Credit Agreement, solely to the extent applicable to the Mortgaged Property,
this Mortgage and/or Mortgagor in its capacity as mortgagor hereunder, are
incorporated into this Mortgage by reference as if fully set forth herein and
are of full force and effect as if made by Mortgagor herein.
Section 3.7    Limitation on Liens; Transfer Restrictions.
(a)    Except for the Permitted Liens, Mortgagor may not, without the prior
written consent of Mortgagee, permit to exist or grant any Lien on all or any
part of the Mortgaged Property or suffer or allow any of the foregoing to occur
by operation of law or otherwise.
(b)    Except to the extent not prohibited by the Credit Agreement, Mortgagor
may not, without the prior written consent of Mortgagee, sell, convey, assign,
lease or otherwise transfer all or any part of the Mortgaged Property.
ARTICLE IV     DEFAULT AND FORECLOSURE
Section 4.1    Remedies. Subject to the Intercreditor Agreements, upon the
occurrence and during the continuance of an Event of Default, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:
(a)    Acceleration. Subject to and in accordance with any provisions of the
Credit Agreement Documents and any Other First Lien Agreement providing for the
automatic acceleration of the Secured Obligations, declare the Secured
Obligations to be immediately due and payable, without presentment, demand,
protest, or any other notice of any kind (each of which hereby is expressly
waived by Mortgagor).
(b)    Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.
(c)    Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 4.7.
(d)    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) Business Days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Secured
Obligations in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived. Mortgagee may
adjourn from time to time any sale by it to be made under or by virtue hereof by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales, and Mortgagee, without further notice or publication, may make
such sale at the time and place to which the same shall be so adjourned.
(e)    Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 4.7; provided,
however, notwithstanding the appointment of any receiver, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement or any Other First Lien Agreement to Mortgagee.
(f)    Other. Exercise all other rights, remedies and recourses granted under
the Credit Agreement Documents and any Other First Lien Agreement or otherwise
available at law or in equity.
Section 4.2    Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.
Section 4.3    Remedies Cumulative, Concurrent and Nonexclusive. Subject to the
Intercreditor Agreements and Section 5.18 of the Collateral Agreement, Mortgagee
and the other Secured Parties shall have all rights, remedies and recourses
granted in the Credit Agreement Documents and any Other First Lien Agreement and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Agreement
Documents and any Other First Lien Agreement, or against the Mortgaged Property,
or against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under the Credit Agreement
Documents or any Other First Lien Agreement or otherwise at law or equity shall
be deemed to cure any Event of Default.
Section 4.4    Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Agreement Documents or any Other First
Lien Agreement or the lien priority and security interest in and to the
Mortgaged Property. For payment of the Secured Obligations, Mortgagee may resort
to any other security in such order and manner as Mortgagee may elect.
Section 4.5    Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Agreement Documents and any Other First Lien
Agreement, and (c) any right to a marshalling of assets or a sale in inverse
order of alienation. Mortgagor shall not claim, take or insist on any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Mortgaged Property, or any part thereof, prior to any sale or
sales of the Mortgaged Property which may be made pursuant to this Mortgage, or
pursuant to any decree, judgment or order of any court of competent
jurisdiction. Mortgagor covenants not to hinder, delay or impede the execution
of any power granted or delegated to Mortgagee by this Mortgage but to suffer
and permit the execution of every such power as though no such law or laws had
been made or enacted.
Section 4.6    Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Agreement Documents or any Other First Lien Agreement and shall
thereafter elect to discontinue or abandon it for any reason, Mortgagee or such
other Secured Party, as the case may be, shall have the unqualified right to do
so and, in such an event, Mortgagor, Mortgagee and the other Secured Parties
shall be restored to their former positions with respect to the Secured
Obligations, the Credit Agreement Documents, any Other First Lien Agreement, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and the other Secured Parties shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Credit Agreement Documents or any Other First Lien
Agreement for such Event of Default.
Section 4.7    Application of Proceeds. Mortgagee shall, subject to any
applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of the Mortgaged Property, realized through
the exercise by Mortgagee of its remedies hereunder, in accordance with Section
4.02 of the Collateral Agreement, which such Section is hereby incorporated
herein mutatis mutandis.
Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.
Section 4.8    Occupancy After Foreclosure. Any sale of the Mortgaged Property
or any part thereof in accordance with Section 4.1(d) will divest all right,
title and interest of Mortgagor in and to the property sold. Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased. If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.
Section 4.9    Additional Advances and Disbursements; Costs of Enforcement.
(a)    Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor. All reasonable sums advanced and
reasonable documented out-of-pocket expenses incurred at any time by Mortgagee
under this Section 4.9, or otherwise under this Mortgage or applicable law, that
is payable under Section 4.9(b) shall, if not paid when due, bear interest at
the rate provided therefor in Section 2.13(c) of the Credit Agreement and all
such sums, together with interest thereon, shall be secured by this Mortgage.
(b)    To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Mortgagor shall pay all
reasonable documented out-of-pocket expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage or the enforcement, compromise or settlement of the Secured Obligations
or any claim under this Mortgage, and for the curing thereof, or for defending
or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.
Section 4.10    No Mortgagee in Possession. Neither the enforcement of any of
the remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Credit Agreement Documents or any Other First
Lien Agreement, at law or in equity shall cause Mortgagee or any other Secured
Party to be deemed or construed to be a mortgagee in possession of the Mortgaged
Property, to obligate Mortgagee or any other Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.
ARTICLE V     ASSIGNMENT OF RENTS AND LEASES
Section 5.1    Assignment. In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases (but only to the extent
permitted under the existing Leases), whether now existing or hereafter entered
into, and all of its right, title and interest in and to all Rents. This
assignment is an absolute assignment and not an assignment for additional
security only. So long as no Event of Default shall have occurred and be
continuing and Mortgagee shall not have made the election below, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to otherwise use the same. The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Secured Obligations or solvency of
Mortgagor, the license herein granted shall, at the election of Mortgagee,
expire and terminate, upon written notice to Mortgagor by Mortgagee.
Section 5.2    Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage, Mortgagee shall have, to the extent permitted
under applicable law and by the terms of the Leases, a valid and fully
perfected, present assignment of the Rents arising out of the Leases and all
security for such Leases. Mortgagor acknowledges and agrees that upon
recordation of this Mortgage, Mortgagee’s interest in the Rents shall be deemed
to be fully perfected, “choate” and enforced as to Mortgagor and to the extent
permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.
Section 5.3    Bankruptcy Provisions. Without limitation of the absolute nature
of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.
ARTICLE VI     SECURITY AGREEMENT
Section 6.1    Security Interest. This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records. To this end, Mortgagor grants to Mortgagee a security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property to secure the payment
and performance of the Secured Obligations, and agrees that Mortgagee shall have
all the rights and remedies of a secured party under the UCC with respect to
such property. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records sent to Mortgagor at least ten (10) Business Days prior to
any action under the UCC shall constitute reasonable notice to Mortgagor. In the
event of any conflict or inconsistency whatsoever between the terms of this
Mortgage and the terms of the Collateral Agreement with respect to the
collateral covered both therein and herein, including, but not limited to, with
respect to whether any such Mortgaged Property is to be subject to a security
interest or the use, maintenance or transfer of any such Mortgaged Property, or
the exercise or applicability of any remedies in respect thereof, the Collateral
Agreement shall control, govern, and prevail, to the extent of any such conflict
or inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that constitutes Excluded Property under the Collateral Agreement shall be
subject to any security interest of Mortgagee or any Secured Party or constitute
collateral hereunder.
Section 6.2    Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.
Section 6.3    Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 6.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage. Mortgagee is the “Secured Party” and its name and mailing address from
which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Mortgage. A statement
describing the portion of the Mortgaged Property comprising the fixtures hereby
secured is set forth in the definition of “Mortgaged Property” in Section 1.1 of
this Mortgage. Mortgagor represents and warrants to Mortgagee that Mortgagor is
the record owner of the Mortgaged Property.
ARTICLE VII     MISCELLANEOUS
Section 7.1    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to Mortgagor shall be given to it in care of the Borrower, with such notice to
be given as provided in Section 9.01 of the Credit Agreement.
Section 7.2    Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement, the other Credit Agreement Documents and any Other
First Lien Agreements; provided, however, that no such party shall be entitled
to any rights thereunder without the prior written consent of Mortgagee.
Section 7.3    Attorney-in-Fact. Subject to the Intercreditor Agreements,
Mortgagor hereby irrevocably appoints Mortgagee as its attorney-in-fact, which
agency is coupled with an interest and with full power of substitution, with
full authority in the place and stead of Mortgagor and in the name of Mortgagor
or otherwise (a) to execute and/or record any notices of completion, cessation
of labor or any other notices that Mortgagee reasonably deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten (10)
days (or such longer period as Mortgagee may agree in its reasonable discretion)
after written request by Mortgagee, (b) upon the issuance of a deed pursuant to
the foreclosure of this Mortgage or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Personalty, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare and file or record financing
statements and continuation statements, and to prepare, execute and file or
record applications for registration and like papers necessary to create,
perfect or preserve Mortgagee’s security interests and rights in or to any of
the Mortgaged Property, and (d) after the occurrence and during the continuance
of any Event of Default, to perform any obligation of Mortgagor hereunder;
provided, however, that (1) Mortgagee shall not under any circumstances be
obligated to perform any obligation of Mortgagor; (2) any sums advanced by
Mortgagee in such performance that are payable under Section 4.9(b) shall be
added to and included in the Secured Obligations and, if not paid when due,
shall bear interest at the rate provided therefor in Section 2.13(c) of the
Credit Agreement; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and (4)
Mortgagee shall not be liable to Mortgagor or any other person or entity for any
failure to take any action which it is empowered to take under this Section 7.3.
Mortgagor hereby ratifies all that such attorney shall lawfully do or cause to
be done by virtue hereof.
Section 7.4    Successors and Assigns. Whenever in this Mortgage any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Mortgagor or Mortgagee that are contained in this
Mortgage shall bind and inure to the benefit of their respective permitted
successors and assigns. Mortgagee hereunder shall at all times be the same
person that is the “Collateral Agent” under the Collateral Agreement. Written
notice of resignation by the “Collateral Agent” pursuant to the Collateral
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage. Upon the acceptance of any appointment as the “Collateral Agent” under
the Collateral Agreement by a successor “Collateral Agent”, that successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Mortgagee pursuant hereto.
Section 7.5    Waivers; Amendment.
(a)    No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Agreement
Document or Other First Lien Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of Mortgagee or any
other Secured Party hereunder and under the other Credit Agreement Documents and
any Other First Lien Agreement are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Mortgage or consent to any departure by Mortgagor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.5, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on Mortgagor in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.
(b)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement, and the consent of each other Authorized
Representative (as defined in the Collateral Agreement) if and to the extent
required by (and in accordance with) the applicable Other First Lien Agreement,
and except as otherwise provided in the Intercreditor Agreements. Mortgagee may
conclusively rely on a certificate of an officer of Mortgagor as to whether any
amendment contemplated by this Section 7.5(b) is permitted.
(c)    Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the date hereof for the perfection of security interests in
the assets of Mortgagor on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished by the time or times at which it would otherwise be
required by this Mortgage, the other Credit Agreement Documents or any Other
First Lien Agreement.
Section 7.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.6.
Section 7.7    Termination or Release.
In each case subject to the terms of the Intercreditor Agreements:
(a)    This Mortgage and the Liens and security interests created by this
Mortgage shall automatically terminate and be released upon the occurrence of
the Termination Date or, if any Other First Lien Obligations are outstanding on
the Termination Date, the date when any Other First Lien Obligations (other than
contingent or unliquidated obligations or liabilities not then due and any other
obligations that, by the terms of any Other First Lien Agreements, are not
required to be paid in full prior to termination and release of the Mortgaged
Property) have been paid in full and the Secured Parties have no further
commitment to extend credit under any Other First Lien Agreement.
(b)    [Mortgagor shall automatically be released from its obligations hereunder
and the security interests in and Liens on the Mortgaged Property shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement then in effect as a
result of which Mortgagor ceases to be a Subsidiary of the Borrower or otherwise
becomes an Excluded Subsidiary or ceases to be a Guarantor or is otherwise
released from its obligations under the Guarantee, all without delivery of any
instrument or performance of any act by any party unless requested by Mortgagor,
and all rights to the Mortgaged Property shall revert to such Mortgagor.]
(c)    The security interests in and Liens on the Mortgaged Property shall
automatically be released, all without delivery of any instrument or performance
of any act by any party unless requested by Mortgagor, (i) upon any sale or
other transfer thereof by Mortgagor that is not prohibited by the Credit
Agreement or any Other First Lien Agreement to any person that is not a Loan
Party, (ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in such Mortgaged Property pursuant to Section
9.08 of the Credit Agreement and any equivalent provision of any Other First
Lien Agreement (in each case, to the extent required thereby), or (iii) as
otherwise may be provided in any applicable Intercreditor Agreement.
(d)    If the Mortgaged Property shall become subject to the release provisions
set forth in Section [_________] of the applicable Intercreditor Agreement or
Section 8.11 of the Credit Agreement, the Mortgaged Property shall be
automatically released from the security interest hereunder in the Mortgaged
Property to the extent provided therein.
(e)    Solely with respect to the Credit Agreement Secured Obligations (as
defined in the Collateral Agreement), Mortgagor shall automatically be released
from its obligations hereunder and/or the security interests in and Liens on the
Mortgaged Property securing the Credit Agreement Secured Obligations shall in
each case be automatically released upon the occurrence of any of the
circumstances set forth in Section 9.18 of the Credit Agreement without delivery
of any instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.
(f)    Solely with respect to any Series of Other First Lien Obligations,
Mortgagor shall automatically be released from its obligations hereunder and/or
the security interests in and Liens on the Mortgaged Property securing such
Series of Other First Lien Obligations shall in each case be automatically
released upon the occurrence of any of the circumstances set forth in the
section governing release of collateral in the applicable Other First Lien
Agreement governing such Series of Other First Lien Obligations, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Mortgaged Property shall revert to Mortgagor.
(g)    In connection with any termination or release pursuant to this
Section 7.7, Mortgagee shall execute and deliver to Mortgagor all documents that
Mortgagor shall reasonably request to evidence such termination or release
(including, without limitation, mortgage releases or UCC termination
statements), and will duly assign and transfer to Mortgagor, such of the
Mortgaged Property that may be in the possession of Mortgagee and has not
theretofore been sold or otherwise applied or released pursuant to this
Mortgage. Any execution and delivery of documents pursuant to this Section 7.7
shall be made without recourse to or warranty by Mortgagee. In connection with
any termination or release pursuant to this Section 7.7, Mortgagor shall be
permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of mortgage releases or UCC
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release prepared by Mortgagor, Mortgagee shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of any Mortgaged Property permitted to be released pursuant to this
Mortgage. Mortgagor agrees to pay all reasonable and documented out-of-pocket
expenses incurred by Mortgagee (and its representatives and counsel) in
connection with the execution and delivery of such release documents or
instruments.
Section 7.8    Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any stay, marshalling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Secured Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any other
Secured Party.
Section 7.9    Applicable Law. The provisions of this Mortgage shall be governed
by and construed under the laws of the state in which the Mortgaged Property is
located.
Section 7.10    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.
Section 7.11    Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 7.12    Mortgagee as Agent. Mortgagee has been appointed to act as
Collateral Agent by the other Secured Parties pursuant to the Credit Agreement
and the Collateral Agreement. Mortgagee shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Mortgaged Property) in accordance with the terms
of the Credit Agreement, the Collateral Agreement and this Mortgage. Mortgagor
and all other persons shall be entitled to rely on releases, waivers, consents,
approvals, notifications and other acts of Mortgagee, without inquiry into the
existence of required consents or approvals of the Secured Parties therefor.
Section 7.13    Recording Documentation To Assure Security. Mortgagor shall
promptly, from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to
publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.
Section 7.14    Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 7.14, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.
Section 7.15    Additions to Mortgaged Property. All right, title and interest
of Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.
Section 7.16    Relationship. The relationship of Mortgagee to Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, any Other First Lien
Agreement, this Mortgage or any other document or instrument now existing and
delivered in connection therewith or otherwise in connection with the Secured
Obligations is intended to create, or shall in any event or under any
circumstance be construed as creating a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than as lender and borrower and mortgagor
and mortgagee.
Section 7.17    No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof, except Permitted Liens.
Section 7.18    Mortgagee’s Fees and Expenses; Indemnification.
(a)    Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other Indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement or any equivalent
provision of any Other First Lien Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby. The provisions of this Section 7.18 shall
remain operative and in full force and effect regardless of the termination of
this Mortgage, any other Credit Agreement Document or any Other First Lien
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Mortgage, any other Credit Agreement Document
or any Other First Lien Agreement, or any investigation made by or on behalf of
Mortgagee or any other Secured Party. All amounts due under this Section 7.18
shall be payable within fifteen days (or such longer period as Mortgagee may
reasonably agree to) on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.
(c)    The agreements in this Section 7.18 shall survive the resignation of
Mortgagee and the termination of this Mortgage.
(d)    For the avoidance of doubt, the provisions of Article [__] of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to Mortgagee acting under or in connection with this Mortgage. No
provision of this Mortgage shall require Mortgagee to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers.
Section 7.19    Jurisdiction; Consent to Service of Process.
(a)    Mortgagor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Mortgagee, any Secured Party, or any Affiliate of the foregoing, in any way
relating to this Mortgage, any other Credit Agreement Document, any Other First
Lien Agreement or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Mortgage or in any other
Credit Agreement Document or any Other First Lien Agreement shall affect any
right that Mortgagee or any Secured Party may otherwise have to bring any action
or proceeding relating to this Mortgage, any other Credit Agreement Document or
any Other First Lien Agreement against Mortgagor or its properties in the courts
of any jurisdiction.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage, the other Credit
Agreement Documents or any Other First Lien Agreement in any New York State or
federal court sitting in New York County and any appellate court from any
thereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 7.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage, any other Credit Agreement
Document or any Other First Lien Agreement to serve process in any other manner
permitted by law.
Section 7.1    Subject to Intercreditor Agreements. Notwithstanding anything
herein to the contrary, (i) the Liens and security interests granted to the
Mortgagee for the benefit of the Secured Parties pursuant to this Mortgage and
(ii) the exercise of any right or remedy by the Mortgagee hereunder or the
application of proceeds (including insurance and condemnation proceeds) of the
Mortgaged Property are subject to the limitations and provisions of any
applicable Intercreditor Agreement to the extent provided therein. In the event
of any conflict between the terms of such applicable Intercreditor Agreements
and the terms of this Mortgage, the terms of such applicable Intercreditor
Agreement shall govern.
Section 7.2    Excluded Other First Lien Obligations. On or after the date
hereof, Mortgagor may from time to time elect to exclude any Series of Other
First Lien Obligations (as defined in the Collateral Agreement) from the Secured
Obligations hereunder by delivering to the Collateral Agent a written notice
identifying the Series to be excluded and stating that such Series shall be
excluded from the Secured Obligations hereunder and certifying that such
exclusion is permitted by the documents governing such Series, in which case
such Series and the Other First Lien Obligations (as defined in the Collateral
Agreement) thereunder shall, for all purposes of this Mortgage, not constitute
“Secured Obligations” or “Other First Lien Obligations” (and shall be excluded
from the definitions thereof and all derivative defined terms used herein), and
shall not be secured by this Mortgage or otherwise subject to the terms hereof
(it being understood that Mortgagor may execute and deliver a separate mortgage
or other security agreement on the Mortgaged Property to secure such Series
provided that such mortgage or other security agreement is made subject to the
Intercreditor Agreements). Mortgagee agrees to execute any and all further
documents, agreements and instruments (including amendments to this Mortgage)
and take all such further actions that may be required or that Mortgagor may
reasonably request, in each case in connection with any exclusion of Other First
Lien Obligations (as defined in the Collateral Agreement) from the Secured
Obligations hereunder pursuant to this Section 7.21.


ARTICLE VIII     LOCAL LAW PROVISIONS
Section 8.1    Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage but subject to the Intercreditor Agreements and to
Section 5.18 of the Collateral Agreement, in the event of any conflict or
inconsistency between the provisions of this Article VIII and the other
provisions of this Mortgage, the provisions of this Article VIII will govern.
[LOCAL LAW PROVISIONS TO FOLLOW]
[remainder of this page intentionally left blank; signature pages follow]



IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
MORTGAGOR:
[______________],
 
a [______________]
 
 
 
 
 
By: _____________________________
 
   Name:
 
   Title:






STATE OF NEW YORK     )
)    ss:
COUNTY OF NEW YORK    )    


I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [_____________], personally known to me to be the
Secretary, of [______________], a [______________], personally known to me to be
the person whose name is subscribed to the foregoing instrument, appeared before
me this day in person and acknowledged that as such Secretary, he signed and
delivered the said instrument of said corporation, pursuant to the authority
given by the Board of Directors of said corporation a free and voluntary act,
and as the free and voluntary act and deed of said corporation, for the uses and
purposes therein set forth.
Given under my hand and official seal, this _____ day of ______, 201_.
Signature of Notary _________________________________________________
Commission expires _______________________, 201_.


[local counsel to advise on how to
conform to state law]









EXHIBIT A
LEGAL DESCRIPTION
Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:
[to come from title policy]



EXHIBIT B
PERMITTED ENCUMBRANCES
Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Schedule A attached
hereto.

















FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation (“Holdings”), CEC Entertainment, Inc., a
Kansas corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and the
[Borrower][Holdings] agree as follows:
1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 9.04(i) and 9.04(j) thereof), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of the Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of the
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor hereby requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).
3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
(b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest, (c) represents and
warrants that it is not in possession of material non-public information (within
the meaning of United States federal and state securities laws) with respect to
Holdings, the Borrower, its Subsidiaries or their respective securities (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not be reasonably expected to be publicly available if
Holdings were a public reporting company) that (A) has not been disclosed to the
Assignor or the Lenders generally (other than because any such Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrower or its Subsidiaries) and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, Assignor’s decision to assign
the Assigned Facilities to the Assignee and (d) represents and warrants that it
is (or will be, following the consummation of this assignment) an Affiliate
Lender and that, immediately after giving effect to this assignment, the
Affiliate Lenders in the aggregate would not own Term Loans with an aggregate
principal amount in excess of 30% of the aggregate principal amount of all Term
Loans then outstanding.
4.    The effective date of this Permitted Loan Purchase Assignment and
Acceptance shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”). Following the execution of this Permitted Loan
Purchase Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 9.04(j) of the Credit
Agreement.
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.
6.    As of the Effective Date, the Assignor shall, to the extent provided in
this Permitted Loan Purchase Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.
7.    This Permitted Loan Purchase Assignment and Acceptance shall be binding
upon, and inure to the benefit of the parties hereto and their respective
successors and assigns. This Permitted Loan Purchase Assignment and Acceptance
may be executed in any number of counterparts, which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.
8.    This Permitted Loan Purchase Assignment and Acceptance shall be governed
by and construed in accordance with the laws of the State of New York.


(signature page follows)



IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.


[INSERT NAME],
    as Assignor






By: ___________________
                         Name:                                              
Title:



[INSERT NAME],
    as Assignee






By: ___________________
                         Name:                                              
Title:




SCHEDULE 1
Assigned Interests
Facility Assigned
(1) Amount of Loans Assigned
(2) Aggregate Amount of Loans of the Assigned Facility
(3) Aggregate Amount of Outstanding Term Loans
(1) / (2) x 100%
(1) / (3) x 100%
Term B Loans
 
 
 
 
 
Refinancing Term Loans
 
 
 
 
 
Other Term Loans
 
 
 
 
 
Extended Term Loans
 
 
 
 
 








FORM OF
FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT


dated as of


[__], 20[__]


among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent,


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Authorized Representative under the Credit Agreement,


[__],
as the Initial Other Authorized Representative,


and


each additional Authorized Representative from time to time party hereto
relating to
CEC ENTERTAINMENT, INC.

TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01
Construction; Certain Defined Terms    1

ARTICLE II

Priorities and Agreements with Respect to Common Collateral
SECTION 2.01
Priority of Claims.    9

SECTION 2.02
Actions with Respect to Common Collateral; Prohibition on Contesting Liens    10

SECTION 2.03
No Interference; Payment Over    11

SECTION 2.04
Automatic Release of Liens; Amendments to First-Priority Collateral
Documents    12

SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings    13

SECTION 2.06
Reinstatement    14

SECTION 2.07
Insurance    14

SECTION 2.08
Refinancings    14

SECTION 2.09
Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection    14

ARTICLE III

Existence and Amounts of Liens and Obligations
ARTICLE IV

The Collateral Agent
SECTION 4.01
Appointment and Authority    15

SECTION 4.02
Rights as a First-Priority Secured Party    16

SECTION 4.03
Exculpatory Provisions    17

SECTION 4.04
Reliance by Collateral Agent    18

SECTION 4.05
Delegation of Duties    19

SECTION 4.06
Resignation of Collateral Agent    19

SECTION 4.07
Non-Reliance on Collateral Agent and Other First-Priority Secured Parties    20

SECTION 4.08
Collateral and Guaranty Matters    20

ARTICLE V

Miscellaneous
SECTION 5.01
Notices    20

SECTION 5.02
Waivers; Amendment; Joinder Agreements    21

SECTION 5.03
Parties in Interest    22

SECTION 5.04
Survival of Agreement    22

SECTION 5.05
Counterparts    22

SECTION 5.06
Severability    22

SECTION 5.07
Governing Law    22

SECTION 5.08
Submission to Jurisdiction; Waivers    22

SECTION 5.09
WAIVER OF JURY TRIAL    23

SECTION 5.10
Headings    23

SECTION 5.11
Conflicts    23

SECTION 5.12
Provisions Solely to Define Relative Rights    23

SECTION 5.13
Authorized Representatives    23

SECTION 5.14
Junior Lien Intercreditor Agreements    24





Annexes and Exhibits


Annex A    Consent of Grantors


This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of [__],
20[__], is among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent
for the First-Priority Secured Parties (in such capacity and together with its
successors in such capacity, the “Collateral Agent”), CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Authorized Representative for the Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“Administrative Agent”), [__], as Authorized Representative for the Initial
Other First-Priority Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Authorized Representative”), and
each additional Authorized Representative from time to time party hereto for the
Other First-Priority Secured Parties of the Series with respect to which it is
acting in such capacity, as consented to by the Grantors in the Consent of
Grantors.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First-Priority
Secured Parties) and each additional Authorized Representative (for itself and
on behalf of the Other First-Priority Secured Parties of the applicable Series)
agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Construction; Certain Defined Terms.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.
(b)    It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of First-Priority Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral for
such Series (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First-Priority Obligations, an “Impairment”
of such Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.
(c)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Applicable Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non­Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.
“Authorized Representative” means (i) in the case of any Credit Agreement
Secured Obligations or the Credit Agreement Secured Parties, the Administrative
Agent, (ii) in the case of the Initial Other First-Priority Obligations or the
Initial Other First-Priority Secured Parties, the Initial Other Authorized
Representative and (iii) in the case of any Series of Other First-Priority
Obligations or Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof, together with its successors and assigns.
“Collateral Agreement” means the Collateral Agreement (First Lien) dated as of
August 30, 2019 among the Company, each other pledgor party thereto, the
Collateral Agent and the other parties thereto, as amended, modified,
supplemented, replaced or restated from time to time.
“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien (including, without limitation, in
respect of equity interests of Foreign Subsidiaries directly owned by any
Grantor that have been pledged as Collateral) at such time. If more than two
Series of First-Priority Obligations are outstanding at any time and the holders
of less than all Series of First-Priority Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Common Collateral for those Series of First-Priority
Obligations that hold a valid and perfected security interest or Lien in such
Collateral at such time and shall not constitute Common Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.
“Company” means CEC Entertainment, Inc., a Kansas corporation, and its
successors and assigns.
“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.
“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Common Collateral.
“Credit Agreement” means that certain First Lien Credit Agreement, dated as of
August 30, 2019, among the Company, Holdings, the lending institutions from time
to time parties thereto, the Administrative Agent and the other parties thereto
as amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, including, in the event such Credit Agreement is terminated
or replaced and the Company subsequently enters into any “Credit Agreement” (as
defined in the Initial Other First-Priority Agreement (or the Equivalent
Provision thereof)), the Credit Agreement designated in writing by the Company
to the Collateral Agent and each Authorized Representative to be the “Credit
Agreement” hereunder.
“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or any Equivalent Provision
thereof).
“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement) of the Company and other obligors under the
Credit Agreement or any of the other Credit Agreement Documents, and all other
obligations to pay principal, premium, if any, and interest, fees and expenses
(including any interest, fees and expenses accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Credit Agreement Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Credit Agreement Documents, according to the respective
terms thereof.
“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Credit Agreement
Secured Obligations” as defined in the Collateral Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by such Common Collateral. The term
“Discharged” has a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Common Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations or an incurrence of future
Credit Agreement Obligations with additional First-Priority Obligations secured
by such Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Company to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.
“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof in a manner permitted hereby, the provision in
such amended, restated, supplemented, modified or replacement agreement that is
the equivalent to such specific provision in such original agreement.
“Event of Default” means an Event of Default under and as defined in the Credit
Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).
“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.
“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the Collateral Agent for purposes of securing
any Series of First-Priority Obligations.
“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.
“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Secured Obligations, (ii) each Series of Other First-Priority Obligations and
(iii) any other First-Priority Hedging Obligations and First-Priority Cash
Management Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).
“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (b) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.
“Grantors” means each of Holdings, the Company and such of the Subsidiaries of
the Company that, in each case, has executed and delivered a First-Priority
Collateral Document as a grantor thereunder with respect to two or more Series
of First-Priority Obligations.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.
“Holdings” means Queso Holdings Inc., a Delaware corporation, together with its
successors and assigns.
“Impairment” has the meaning assigned to such term in Section 1.01(b).
“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Initial Other First-Priority Agreement” means [__], as amended, supplemented or
otherwise modified from time to time.
“Initial Other First-Priority Obligations” means the Other First-Priority
Obligations arising under or pursuant to the Initial Other First-Priority
Agreement.
“Initial Other First-Priority Secured Parties” means the holders of any Initial
Other First-Priority Obligations and the Initial Other Authorized
Representative.
“Insolvency or Liquidation Proceeding” means:
(1)    any case or proceeding commenced by or against the Company or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Collateral Agent pursuant to Section 5.19 of
the Collateral Agreement (or the Equivalent Provision thereof) in order to
create an additional Series of Other First-Priority Obligations or a Refinancing
of any Series of First-Priority Obligations.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of First-Priority Obligations with respect
to such Common Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Common Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non­Controlling Authorized Representative is the
Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non­Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First-Priority Agreement
under which such Non­Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First-Priority
Obligations of the Series with respect to which such Non­Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First-Priority Agreement; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Common Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Common Collateral or (2) at any time the Grantor that has
granted a security interest in such Common Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.
“Obligations” means any principal, interest, fees, expenses (including any
interest, fees or expenses accruing after the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), penalties, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any indebtedness[; provided, that Obligations with respect to the
Initial Other First-Priority Obligations shall not include fees or
indemnifications in favor of third parties other than the Initial Other
Authorized Representative and the Initial Other First-Priority Secured Parties.]
“Other First-Priority Agreement” means “Other First Lien Agreement” as defined
in the Collateral Agreement (or the Equivalent Provision thereof) and includes
the Initial Other First-Priority Agreement.
“Other First-Priority Obligations” means “Other First Lien Obligations” as
defined in the Collateral Agreement (or the Equivalent Provision thereof) and
includes the Initial Other First-Priority Obligations.
“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the Initial Other First-Priority Secured Parties.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Possessory Collateral” means any Common Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First-Priority Collateral Documents. All capitalized terms used
in this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Secured Credit Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First-Priority Agreement and (iii) each Other First-Priority
Agreement.
‘‘Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First-Priority Secured Parties (in their capacities as such) and
(iii) the Other First-Priority Secured Parties (other than the Initial Other
First-Priority Secured Parties) that become subject to this Agreement after the
date hereof that are represented by a common Authorized Representative (in its
capacity as such for such Other First-Priority Secured Parties) and (b) with
respect to any First-Priority Obligations, each of (i) the Credit Agreement
Secured Obligations, (ii) the Initial Other First-Priority Obligations and
(iii) the Other First-Priority Obligations incurred pursuant to any Other
First-Priority Agreement (other than the Initial Other First-Priority
Agreement), which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).
“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
ARTICLE II

Priorities and Agreements with Respect to Common Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any
First-Priority Secured Party is taking action to enforce rights in respect of
any Common Collateral, or any distribution is made in respect of any Common
Collateral in any Insolvency or Liquidation Proceeding of any Grantor (including
any adequate protection payments) or any First-Priority Secured Party receives
any payment pursuant to any intercreditor agreement (other than this Agreement)
with respect to any Common Collateral, the proceeds of any sale, collection or
other liquidation of any such Common Collateral by any First-Priority Secured
Party or received by the Collateral Agent or any First-Priority Secured Party
pursuant to any such intercreditor agreement with respect to such Common
Collateral and proceeds or payments of any such distribution to which the
First-Priority Obligations are entitled under any intercreditor agreement (other
than this Agreement) (subject, in the case of any such proceeds, payment or
distribution, to the sentence immediately following) (all such payments,
distributions, or proceeds of any sale, collection or other liquidation of any
Common Collateral, all proceeds received pursuant to such intercreditor
agreement and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Collateral Agent in the order
specified in Section 4.02 of the Collateral Agreement (or the Equivalent
Provision thereof). Notwithstanding the foregoing, with respect to any Common
Collateral for which a third party (other than a First-Priority Secured Party
and, without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) has a lien or security interest that is
junior in priority to the security interest of any Series of First-Priority
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of any other Series of
First-Priority Obligations (such third party an “Intervening Creditor”), the
value of any Common Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Common
Collateral or Proceeds to be distributed in respect of the Series of
First-Priority Obligations with respect to which such Impairment exists.
(b)    It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Priority
Obligations granted on the Common Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Priority Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.01(b) hereof), each
First-Priority Secured Party hereby agrees that the Liens securing each Series
of First-Priority Obligations on any Common Collateral shall be of equal
priority.
SECTION 2.02    Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.
(a)    With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Collateral Agent shall act or refrain from acting with respect to the
Common Collateral (including with respect to any intercreditor agreement with
respect to any Common Collateral), and then only on the instructions of the
Applicable Authorized Representative, (ii) the Collateral Agent shall not follow
any instructions with respect to such Common Collateral (including with respect
to any intercreditor agreement with respect to any Common Collateral) from any
Non­Controlling Authorized Representative (or any other First-Priority Secured
Party other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Priority Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Common Collateral (including with
respect to any intercreditor agreement with respect to any Common Collateral),
whether under any First-Priority Collateral Document, applicable law or
otherwise, it being agreed that only the Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the applicable First-Priority Collateral Documents, shall be entitled to take
any such actions or exercise any such remedies with respect to Common
Collateral. Notwithstanding the equal priority of the Liens with respect to the
Common Collateral securing each Series of First-Priority Obligations, the
Collateral Agent (acting on the instructions of the Applicable Authorized
Representative) may deal with the Common Collateral as if such Applicable
Authorized Representative had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Parties or any other exercise by the Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Parties of any
rights and remedies relating to the Common Collateral or to cause the Collateral
Agent to do so. The foregoing shall not be construed to limit the rights and
priorities of any First-Priority Secured Party, Collateral Agent or any
Authorized Representative with respect to any Collateral not constituting Common
Collateral.
(b)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Secured Credit Documents governing such Series of First-Priority Obligations)
other than pursuant to the First-Priority Collateral Documents and, by executing
this Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First-Priority Secured Parties for which it is acting hereunder agree
to be bound by the provisions of this Agreement and the other First-Priority
Collateral Documents applicable to it.
(c)    Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any of the
Collateral Agent or any First-Priority Secured Party to enforce this Agreement
or (ii) the rights of any First-Priority Secured Party from contesting or
supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code (or any similar provision
of any other applicable Bankruptcy Law).
SECTION 2.03    No Interference; Payment Over.
(a)    Each First-Priority Secured Party agrees that (i) it will not challenge
or question in any proceeding the validity or enforceability of any
First-Priority Obligations of any Series or any First-Priority Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party from challenging or
questioning the validity or enforceability of any First-Priority Obligations
constituting unmatured interest or the validity of any Lien relating thereto
pursuant to Section 502(b)(2) of the Bankruptcy Code (or any similar provision
of any other applicable Bankruptcy Law); (ii) it will not take or cause to be
taken any action the purpose or intent of which is, or could be, to interfere,
hinder or delay, in any manner, whether by judicial proceedings or otherwise,
any sale, transfer or other disposition of the Common Collateral by the
Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Collateral Agent or any other First-Priority Secured
Party to exercise any right, remedy or power with respect to any Common
Collateral (including pursuant to any intercreditor agreement) or (B) consent to
the exercise by the Collateral Agent or any other First-Priority Secured Party
of any right, remedy or power with respect to any Common Collateral, (iv) it
will not institute any suit or assert in any suit, Insolvency or Liquidation
Proceeding, or other proceeding any claim against the Collateral Agent or any
other First-Priority Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any Common
Collateral, and none of the Collateral Agent, any Applicable Authorized
Representative or any other First-Priority Secured Party shall be liable for any
action taken or omitted to be taken by the Collateral Agent, such Applicable
Authorized Representative or other First-Priority Secured Party with respect to
any Common Collateral in accordance with the provisions of this Agreement,
(v) it will not seek, and hereby waives any right, to have any Common Collateral
or any part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Collateral Agent or any
other First-Priority Secured Party to enforce this Agreement.
(b)    Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any Proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, Proceeds or payment in trust for the other
First-Priority Secured Parties and promptly transfer such Common Collateral,
Proceeds or payment, as the case may be, to the Collateral Agent, to be
distributed by the Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.
(a)    If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Collateral Agent in accordance with the provisions of this Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Collateral Agent for the benefit of each Series of
First-Priority Secured Parties upon such Common Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Common Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.
(b)    Each First-Priority Secured Party agrees that the Collateral Agent may
enter into any amendment (and, upon request (and sole expense) of the Company,
each Authorized Representative shall sign a consent to such amendment) to any
First-Priority Collateral Document (including, without limitation, to release
Liens securing any Series of First-Priority Obligations) so long as such
amendment, subject to clause (d) below, is not prohibited by the terms of each
then extant Secured Credit Document. Additionally, each First-Priority Secured
Party agrees that the Collateral Agent may enter into any amendment (and, upon
request (and sole expense) of the Company, each Authorized Representative shall
sign a consent to such amendment) to any First-Priority Collateral Document
solely as such First-Priority Collateral Document relates to a particular Series
of First-Priority Obligations (including, without limitation, to release Liens
securing such Series of First-Priority Obligations) so long as, subject to
clause (d) below, (x) such amendment is in accordance with the Secured Credit
Document pursuant to which such Series of First-Priority Obligations was
incurred and (y) such amendment does not adversely affect the First-Priority
Secured Parties of any other Series.
(c)    Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Common Collateral, whether in connection with a sale of such
assets by the relevant owner pursuant to the preceding clauses or otherwise, or
amendment to any First-Priority Collateral Document provided for in this
Section.
(d)    In determining whether an amendment to any First-Priority Collateral
Document is not prohibited by this Section 2.04, the Collateral Agent may
conclusively rely on a certificate of an officer of the Company stating in good
faith that such amendment is not prohibited by Section 2.04(b) above.
SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
Bankruptcy Law by or against the Company or any of its Subsidiaries.
(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code or any other applicable Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code and/or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any other applicable Bankruptcy
Law), each First-Priority Secured Party (other than any Controlling Secured
Party or any Authorized Representative of any Controlling Secured Party) agrees
that it will raise no objection to any such financing or to the Liens on the
Common Collateral securing the same (“DIP Financing Liens”) and/or to any use of
cash collateral that constitutes Common Collateral, unless any Controlling
Secured Party, or an Authorized Representative of any Controlling Secured Party,
shall then oppose or object to such DIP Financing or such DIP Financing Liens
and/or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Common Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Common Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First-Priority Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Common Collateral granted to secure the
First-Priority Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Common Collateral as set forth herein), in each case so long as (A) the
First-Priority Secured Parties of each Series retain the benefit of their Liens
on all such Common Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First-Priority Secured Parties (other than any
Liens of the First-Priority Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Priority
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Priority Secured Parties as adequate protection or
otherwise in connection with such DIP Financing and/or use of cash collateral,
with the same priority vis-a-vis the other First-Priority Secured Parties as set
forth in this Agreement (other than any Liens of the First-Priority Secured
Parties constituting DIP Financing Liens), (C) if any amount of such DIP
Financing and/or cash collateral is applied to repay any of the First-Priority
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First-Priority Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing and/or use of cash collateral, the proceeds of such adequate
protection is applied pursuant to Section 2.01(a) of this Agreement; provided
that the First-Priority Secured Parties of each Series shall have a right to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Priority Secured Parties of such Series
or its Authorized Representative that shall not constitute Common Collateral;
and provided further that the First-Priority Secured Parties receiving adequate
protection shall not object to any other First-Priority Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Priority Secured Parties in connection with a DIP Financing and/or use of
cash collateral.
SECTION 2.06    Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference, fraudulent transfer, or other avoidance action
under the Bankruptcy Code, any other applicable Bankruptcy Law, or any similar
law, or the settlement of any claim in respect thereof), be required to be
returned or repaid, the terms and conditions of this Article II shall be fully
applicable thereto until all such First-Priority Obligations shall again have
been paid in full in cash.Insurance. As between the First-Priority Secured
Parties, the Collateral Agent, acting at the direction of the Applicable
Authorized Representative, shall have the right to adjust or settle any
insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.Refinancings.
The First-Priority Obligations of any Series may be Refinanced, in whole or in
part, in each case without notice to, or the consent (except to the extent a
consent is otherwise required to permit the refinancing transaction under any
Secured Credit Document) of, any First-Priority Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness, if not already a party hereto, shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.
(a)    The Collateral Agent agrees to hold any Common Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and/or gratuitous agent for the benefit of each other First-Priority
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Priority Collateral Documents, in each case, subject to the
terms and conditions of this Section 2.09. Pending delivery to the Collateral
Agent, each other Authorized Representative agrees to hold any Common Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and/or gratuitous agent for the benefit of each other
First-Priority Secured Party and any assignee, solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable First-Priority Collateral Documents, in each case,
subject to the terms and conditions of this Section 2.09.
(b)    The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Common Collateral constituting Possessory Collateral as gratuitous
bailee and/or gratuitous agent for the benefit of each other First-Priority
Secured Party for purposes of perfecting the Lien held by such First-Priority
Secured Parties therein.
(c)    The agreement of the Collateral Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.09 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the UCC.
ARTICLE III

Existence and Amounts of Liens and Obligations
Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Priority Obligations of any Series, or the Common Collateral subject to
any Lien securing the First-Priority Obligations of any Series, it may request
that such information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that, if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Priority Secured Party or any other person as a result of such
determination.
ARTICLE IV

The Collateral Agent
SECTION 4.01    Appointment and Authority.
(a)    Each of the First-Priority Secured Parties hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch, to act on its behalf as the Collateral
Agent hereunder and under each of the other First-Priority Collateral Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, including for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Grantor to secure any of the
First-Priority Obligations, together with such powers and discretion as are
reasonably incidental thereto. In connection therewith, the Collateral Agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to Section 4.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under any of the First-Priority
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Applicable Authorized Representative, shall be entitled to
the benefits of all provisions of this Article IV and Section 8.07 and
Section 9.05 of the Credit Agreement (or, in each case, the Equivalent Provision
thereof) and the equivalent provision of any Other First-Priority Agreement (as
though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” under the First-Priority Collateral Documents) as if set forth in full
herein with respect thereto.
(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First-Priority
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Common Collateral as provided herein and in the First-Priority Collateral
Documents, without regard to any rights to which Non­Controlling Secured Parties
would otherwise be entitled as a result of holding any First-Priority
Obligations. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Collateral Agent, the Applicable Authorized
Representative or any other First-Priority Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the First-Priority Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Common
Collateral (or any other Collateral securing any First-Priority Obligations), in
any manner that would maximize the return to the Non-Controlling Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First-Priority Secured Parties waives
any claim it may now or hereafter have against the Collateral Agent or the
Authorized Representative of any other Series of First-Priority Obligations or
any other First-Priority Secured Party of any other Series arising out of
(i) any actions which the Collateral Agent, any Authorized Representative or any
First-Priority Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with the First-Priority Collateral Documents or any other agreement related
thereto or to the collection of the First-Priority Obligations or the valuation,
use, protection or release of any security for the First-Priority Obligations,
(ii) any election by any Applicable Authorized Representative or any holders of
First-Priority Obligations, in any Insolvency or Liquidation Proceeding, of the
application of Section 1111(b) of the Bankruptcy Code (or any similar provision
of any other applicable Bankruptcy Law) or (iii) subject to Section 2.05 of this
Agreement, any borrowing or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code (or any similar
provision of any other applicable Bankruptcy Law) by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Collateral Agent shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.
SECTION 4.02    Rights as a First-Priority Secured Party. The Person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a First-Priority Secured Party under any Series of First-Priority
Obligations that it holds as any other First-Priority Secured Party of such
Series and may exercise the same as though it were not the Collateral Agent and
the term “First-Priority Secured Party” or “First-Priority Secured Parties” or
(as applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Initial Other First-Priority Secured Party”, “Initial Other
First-Priority Secured Parties”, “Other First-Priority Secured Party” or “Other
First-Priority Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary of the Company or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to any other First-Priority Secured
Party.Exculpatory Provisions.
(a)    The Collateral Agent shall not have any duties or obligations except
those expressly set forth herein and in the other First-Priority Collateral
Documents. Without limiting the generality of the foregoing, the Collateral
Agent:
(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First-Priority Collateral Document, any Secured Credit Documents or applicable
law;
(iii)    shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Collateral Agent or any of its Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Company stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First-Priority Obligations unless and until notice describing such
Event of Default is given to the Collateral Agent by the Authorized
Representative of such First-Priority Obligations or the Company;
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Priority Collateral Document or Secured Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other First-Priority Collateral Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the First-Priority Collateral Documents, (v) the
value or the sufficiency of any Collateral for any Series of First-Priority
Obligations, or (vi) the satisfaction of any condition set forth in any
First-Priority Collateral Document (to the extent applicable) or Secured Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent;
(vi)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any Other First-Priority Agreement (but shall be entitled
to all protections provided to the Collateral Agent therein);
(vii)    with respect to the Credit Agreement, any Other First-Priority
Agreement or any First-Priority Collateral Document, may conclusively assume
that the Grantors have complied with all of their obligations thereunder unless
advised in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and
(i)    may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 2.04(d) hereof.
(b)    Each First-Priority Secured Party acknowledges that, in addition to
acting as the initial Collateral Agent, Credit Suisse AG, Cayman Islands Branch
also serves as Administrative Agent under the Credit Agreement and each
First-Priority Secured Party hereby agrees not to assert any claim (including as
a result of any conflict of interest) against Credit Suisse AG, Cayman Islands
Branch, or any successor, arising from the role of Administrative Agent under
the Credit Agreement so long as Credit Suisse AG, Cayman Islands Branch, or any
such successor is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.
(c)    The Initial Other Authorized Representative and the Initial Other
First-Priority Secured Parties hereby waive any claim they may now or hereafter
have against the Collateral Agent or any other First-Priority Secured Parties
arising out of (i) any actions which the Collateral Agent (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the Obligations from any account
debtor, guarantor or any other party) in accordance with any relevant
First-Priority Collateral Documents, or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the Collateral
Agent (or any of its agents), in any Insolvency or Liquidation Proceeding, of
the application of Section 1111(b) of the Bankruptcy Code (or any similar
provision of any other applicable Bankruptcy Law), or (iii) subject to Section
2.05, any borrowing by, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code (or any similar
provision of any other applicable Bankruptcy Law) by, the Company or any of its
Subsidiaries, as debtor-in-possession.
SECTION 4.03    Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may
include, but shall not be limited to counsel for the Company or counsel for the
Administrative Agent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.Delegation of
Duties. The Collateral Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other First-Priority Collateral
Document by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.Resignation of Collateral Agent. The Collateral Agent may at any time
give notice of its resignation as Collateral Agent under this Agreement and the
other First-Priority Collateral Documents to each Authorized Representative and
the Company. Upon receipt of any such notice of resignation, the Applicable
Authorized Representative shall have the right (subject, unless an Event of
Default relating to a payment default or the commencement of an Insolvency or
Liquidation Proceeding has occurred and is continuing, to the consent of the
Company (not to be unreasonably withheld or delayed)), to appoint a successor,
which shall be a bank or trust company with an office in the United States, or
an Affiliate of any such bank or trust company with an office in the United
States. If no such successor shall have been so appointed by the Applicable
Authorized Representative and shall have accepted such appointment within 10
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the First-Priority Secured
Parties, appoint a successor Collateral Agent meeting the qualifications set
forth above; provided that, if the Collateral Agent shall notify the Company and
each Authorized Representative that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other
First-Priority Collateral Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the First-Priority Secured
Parties under any of the First-Priority Collateral Documents, the retiring
Collateral Agent shall continue to hold such collateral security solely for
purposes of maintaining the perfection of the security interests of the
First-Priority Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative, any Other First-Priority
Secured Parties or any Grantor) and (b) all payments, communications and
determinations provided to be made by, to or through the Collateral Agent shall
instead be made by or to each Authorized Representative directly, until such
time as the Applicable Authorized Representative appoints a successor Collateral
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Collateral Agent hereunder and under the
First-Priority Collateral Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder and under the other
First-Priority Collateral Documents (if not already discharged therefrom as
provided above in this Section). After the retiring Collateral Agent’s
resignation hereunder and under the other First-Priority Collateral Documents,
the provisions of this Article, Sections 8.07 and 9.05 of the Credit Agreement
(or, in each case, the Equivalent Provisions thereof) and the equivalent
provision of any Other First-Priority Agreement and First-Priority Collateral
Document shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other First-Priority Collateral
Documents, the Company agrees to use commercially reasonable efforts to transfer
(and maintain the validity and priority of) the Liens in favor of the retiring
Collateral Agent under the First-Priority Collateral Documents to the successor
Collateral Agent as promptly as practicable.Non-Reliance on Collateral Agent and
Other First-Priority Secured Parties. Each First-Priority Secured Party, other
than the Initial Other Authorized Representative, acknowledges that it has,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First-Priority Secured Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First-Priority Secured
Party also acknowledges that it will, independently and without reliance upon
the Collateral Agent, any Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.Collateral and Guaranty Matters. Each of the
First-Priority Secured Parties irrevocably authorizes the Collateral Agent, at
its option and in its discretion, to release any Lien on any property granted to
or held by the Collateral Agent under any First-Priority Collateral Document in
accordance with Section 2.04 of this Agreement or upon receipt of a certificate
from an officer of the Company stating that the release of such Lien is not
prohibited by the terms of each then extant Secured Credit Document, on which
the Collateral Agent may conclusively rely; and
(a)    to release any Grantor from its obligations under the First-Priority
Collateral Documents upon receipt of a certificate from an officer of the
Company stating that such release is not prohibited by the terms of each then
extant Secured Credit Document, on which the Collateral Agent may conclusively
rely.
ARTICLE V    

Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as
follows:if to the Collateral Agent or the Administrative Agent, to it as
provided in the Credit Agreement;
(a)    if to the Initial Other Authorized Representative, to it at as provided
in the Initial Other First-Priority Agreement; and
(b)    if to any additional other Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent), the Collateral Agent and
the Company. Notwithstanding anything in this Section 5.02(b) to the contrary,
this Agreement may be amended from time to time at the request of the Company,
at the Company’s expense, and without the consent of any Authorized
Representative, the Collateral Agent or any First-Priority Secured Party to add
other parties holding Other First-Priority Obligations (or any agent or trustee
therefor) to the extent such obligations are not prohibited by any Secured
Credit Document. Each party to this Agreement agrees that (i) at the request
(and sole expense) of the Company, without the consent of any First-Priority
Secured Party, each of the Authorized Representatives shall execute and deliver
an acknowledgment and confirmation of such modifications and/or enter into an
amendment, a restatement or a supplement of this Agreement to facilitate such
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications) and (ii) the Company shall be a
beneficiary of this Section 5.02(b).
(c)    Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.19 of
the Collateral Agreement (or the Equivalent Provision thereof) and, upon such
execution and delivery, such Authorized Representative and the Other
First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.
SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this
Agreement.Survival of Agreement. All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or via electronic
mail shall be as effective as delivery of a manually signed counterpart of this
Agreement.Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.Governing Law. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.Submission to Jurisdiction; Waivers. The Collateral
Agent and each Authorized Representative, on behalf of itself and the
First-Priority Secured Parties of the Series for whom it is acting, irrevocably
and unconditionally:submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First-Priority Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the state and federal courts
located in New York County and appellate courts from any thereof and waives any
objection to any action instituted hereunder in any such court based on forum
non conveniens, and any objection to the venue of any action instituted
hereunder in any such court;
(a)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(b)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;
(c)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Priority Secured Party) to effect service of process in any
other manner permitted by law; and
(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.04    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.Headings. Article,
Section and Annex headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.Conflicts. In the
event of any conflict between the terms of this Agreement and the terms of any
of the other Secured Credit Documents or First-Priority Collateral Documents,
the terms of this Agreement shall govern.
SECTION 5.05    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Secured Parties in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Other
First-Priority Agreements), and none of the Company or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article
V). Nothing in this Agreement is intended to or shall impair the obligations of
any Grantor, which are absolute and unconditional, to pay the First-Priority
Obligations as and when the same shall become due and payable in accordance with
their terms.Authorized Representatives. Each of the Authorized Representative
under the Credit Agreement and the Initial Other Authorized Representative is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Credit Agreement or the Initial Other
First-Priority Agreement, as applicable; and in so doing, neither the Authorized
Representative under the Credit Agreement nor the Initial Other Authorized
Representative shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Each of the Authorized Representative under the
Credit Agreement and the Initial Other Authorized Representative shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to this Agreement, each of the Authorized
Representative under the Credit Agreement and the Initial Other Authorized
Representative shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Credit Agreement or
the Initial Other First-Priority Agreement, as applicable.
SECTION 5.06    Junior Lien Intercreditor Agreements
The Collateral Agent, the Administrative Agent, the Initial Other Authorized
Representative and each other Authorized Representative hereby appoint the
Collateral Agent to act as agent on their behalf pursuant to and in connection
with the execution of any intercreditor agreements governing any Liens on the
Common Collateral junior to Liens securing the First-Priority Obligations. The
Collateral Agent, solely in such capacity under any such intercreditor
agreements, shall take direction from the Applicable Authorized Representative
with respect to the Common Collateral.
[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent


By:        
    Name:
    Title:
By:        
    Name:
    Title:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Authorized Representative under the Credit Agreement


By:        
    Name:
    Title:
By:        
    Name:
    Title:
[__],
as Initial Other Authorized Representative


By:        
    Name:
    Title

Annex A
to First Lien/First Lien Intercreditor Agreement
[Form of]
CONSENT OF GRANTORS
Dated: [____________]
Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of [__], 20[__], among Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent, Credit Suisse AG, Cayman Islands Branch, as Authorized Representative
under the Credit Agreement, and [__], as Initial Other Authorized Representative
(as the same may be amended, restated, supplemented, waived, or otherwise
modified from time to time, the “Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Intercreditor Agreement.
Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.
Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Collateral Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by the Intercreditor
Agreement.
This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.
[Signatures follow.]
IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.
[NAMES OF GRANTORS]


By:_____________________________
      Name:
Title:














FORM OF
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
dated as of
[__], 20[__]
among
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Credit Agreement Agent,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as First-Priority Collateral Agent,
[__],
as Initial Second-Priority Collateral Agent and Second-Priority Collateral
Agent,
CEC ENTERTAINMENT, INC.
and
The Subsidiaries of CEC Entertainment, Inc. Named Herein





TABLE OF CONTENTS
Page
Section 1.Definitions    1
1.1Defined Terms    1
1.2Terms Generally    8
Section 2.Lien Priorities    9
2.1Subordination of Liens    9
2.2Prohibition on Contesting Liens    9
2.3No New Liens    10
2.4Perfection of Liens    10
2.5
Certain Cash Collateral    11

2.6
Nature of First-Priority Obligations    12

Section 3.Enforcement    11
3.1Exercise of Remedies    11
3.2Cooperation    12
3.3Second-Priority Collateral Agent and Second-Priority Secured Parties
Waiver    13
Section 4.Payments    13
4.1Application of Proceeds    13
4.2Payments Over    13
Section 5.Other Agreements    14
5.1Releases    14
5.2Insurance    15
5.3Amendments to Second-Priority Collateral Documents.    15
5.4Rights As Unsecured Creditors    16
5.5First-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection    17
5.6Second-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection    18
5.7When Discharge of First-Priority Obligations Deemed to Not Have
Occurred    19
5.8No Release If Event of Default    20
Section 6.Insolvency or Liquidation Proceedings    20
6.1Financing Issues    20
6.2Relief from the Automatic Stay    21
6.3Adequate Protection    21
6.4Preference Issues    22
6.5Application    22
6.6506(c) Claims    22
6.7
Reorganizationn Securities    25

Section 7.Reliance; Waivers; etc    24
7.1Reliance    24
7.2No Warranties or Liability    24
7.3Obligations Unconditional    25
Section 8.Miscellaneous    25
8.1Conflicts    25
8.2Continuing Nature of this Agreement; Severability    25
8.3Amendments; Waivers    26
8.4Information Concerning Financial Condition of the Company and the
Subsidiaries    26
8.5Subrogation    27
8.6Application of Payments    27
8.7Consent to Jurisdiction; Waivers    27
8.8Notices    28
8.9Further Assurances    28
8.10Governing Law    28
8.11Binding on Successors and Assigns    28
8.12Specific Performance    29
8.13Section Titles    29
8.14Counterparts    29
8.15Authorization    29
8.16No Third Party Beneficiaries; Successors and Assigns    29
8.17Effectiveness    29
8.18First-Priority Representatives and Second-Priority Representatives    29
8.19Relative Rights    29
8.20Second-Priority Collateral Agent    30
8.21Joinder Requirements    30
8.22Intercreditor Agreements    30


Exhibits and Schedule
Exhibit A    Form of Joinder Agreement (Other First-Priority Obligations)
Exhibit B    Form of Joinder Agreement (Other Second-Priority Obligations)


Schedule I    Subsidiary Parties



FORM OF FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [__], [__], among
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as Credit Agreement Agent,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as First-Priority Collateral Agent,
[__], as Initial Second-Priority Collateral Agent and Second-Priority Collateral
Agent, CEC Entertainment, Inc., a Kansas corporation (together with its
successors and assigns, the “Company”) and each Subsidiary of the Company listed
on Schedule I hereto.
A.    The Company, Queso Holdings Inc., a Delaware corporation (together with
its successors and assigns, “Holdings”), the lenders party thereto from time to
time, CS, as administrative agent, and others are party to the First Lien Credit
Agreement dated as of August 30, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
B.    The Credit Agreement is included in the definition of “[Credit Agreement]”
under the Initial Second-Priority Agreement (as defined below), and the
Obligations of the Company and certain of its Subsidiaries under the Credit
Agreement and the Credit Agreement Documents executed or delivered pursuant
thereto constitute First-Priority Obligations.
C.    The Company, Holdings, certain of its Subsidiaries, the Initial
Second-Priority Collateral Agent and others are party to the [__] dated as of
[__], 20[__] (as amended, restated, supplemented or otherwise modified from time
to time, the “Initial Second-Priority Agreement”). The Obligations of the
Company [and certain of its Subsidiaries] under the Initial Second-Priority
Agreement and the other Initial Second-Priority Documents constitute Initial
Second-Priority Obligations hereunder.
Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1.
Definitions.


1.1    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereinafter in effect.
“Bankruptcy Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.
“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.
“Company” shall have the meaning set forth in the preamble.
“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Credit Agreement Agent” shall mean CS, in its capacity as administrative agent
under the Credit Agreement and as administrative agent and/or collateral agent,
as applicable, under the other Credit Agreement Documents, and its permitted
successors in such capacity.
“Credit Agreement Collateral Agreement” means the Collateral Agreement (First
Lien) dated as of August 30, 2019 among the Company, each other pledgor party
thereto and CS, as collateral agent for the Credit Agreement Secured Parties and
certain Other First-Priority Secured Parties, as amended, supplemented or
modified from time to time.
“Credit Agreement Collateral Documents” means the Credit Agreement Collateral
Agreement and any other documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Credit Agreement Obligations.
“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement.
“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement) of the Company and other obligors under the
Credit Agreement or any of the other Credit Agreement Documents, and all other
obligations to pay principal, premium, if any, and interest, fees and expenses
(including any interest, fees and expenses accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Credit Agreement Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Credit Agreement Documents, according to the respective
terms thereof.
“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Credit Agreement
Secured Obligations” as defined in the Credit Agreement Collateral Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“CS” shall have the meaning set forth in the preamble.
“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.
“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.
“DIP Financing” shall have the meaning set forth in Section 6.1.
“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding
First-Priority Obligations and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the
First-Priority Credit Documents, in each case after or concurrently with the
termination of all commitments to extend credit thereunder and (b) any other
First-Priority Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid.
“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.
“First-Priority Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First-Priority Obligation.
“First-Priority Collateral Agent” shall mean CS, in its capacity as collateral
agent for the First-Priority Secured Parties, together with its successors and
permitted assigns under the First-Priority Documents exercising substantially
the same rights and powers (or if there is more than one First-Priority Credit
Document, such agent or trustee as is designated “First-Priority Collateral
Agent” by First-Priority Secured Parties pursuant to the terms of the
First-Priority Documents).
“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First-Priority Obligations or any other First-Priority Cash Management
Obligations or First-Priority Hedging Obligations.
“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.
“First-Priority Documents” means (a) the Credit Agreement Documents, (b) the
Other First-Priority Documents and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation.
“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.
“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) any other First-Priority
Hedging Obligations and First-Priority Cash Management Obligations (which shall
be deemed to be part of the Series of Other First-Priority Obligations to which
they relate to the extent provided in the applicable Other First-Priority
Document).
“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Secured Obligations, the Credit Agreement Agent and (b) in the case of
any Series of Other First-Priority Obligations, the Other First-Priority
Representative with respect thereto. The term “First-Priority Representatives”
shall include the First-Priority Collateral Agent as the context requires.
“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives.
“Grantors” shall mean each of Holdings, the Company and such of the Subsidiaries
of the Company that, in each case, has executed and delivered both a
First-Priority Collateral Document and a Second-Priority Collateral Document.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.
“Holdings” shall have the meaning set forth in the preamble.
“Initial Second-Priority Agreement” shall have the meaning set forth in the
recitals.
“Initial Second-Priority Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Initial Second-Priority Obligations.
“Initial Second-Priority Collateral Agent” shall mean [ ], in its capacity as
[trustee/agent under the Initial Second-Priority Agreement and] collateral agent
under the Initial Second-Priority Collateral Documents, and its permitted
successors in such capacities.
“Initial Second-Priority Collateral Agreement” means the collateral agreement
dated as of the date hereof, among the Company, certain of its Subsidiaries and
the Initial Second-Priority Collateral Agent, as amended, supplemented or
modified from time to time.
“Initial Second-Priority Collateral Documents” means the Initial Second-Priority
Collateral Agreement and any documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Initial Second-Priority Obligations.
“Initial Second-Priority Documents” shall mean (a) the Initial Second-Priority
Agreement and the Initial Second-Priority Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Initial
Second-Priority Document described in clause (a) above evidencing or governing
any Obligations thereunder.
“Initial Second-Priority Obligations” means all “[Obligations]” (as such term is
defined in the Initial Second-Priority Agreement) of the Company and other
obligors under the Initial Second-Priority Agreement or any of the other Initial
Second-Priority Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Initial Second-Priority Documents
and the performance of all other Obligations of the obligors thereunder to the
Initial Second-Priority Secured Parties under the Initial Second-Priority
Documents, according to the respective terms thereof.
“Initial Second-Priority Secured Parties” shall mean the holders of any Initial
Second-Priority Obligations, including the Initial Second-Priority Collateral
Agent.
“Insolvency or Liquidation Proceeding” means:
(1)    any case or proceeding commenced by or against the Company or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Obligations” means any principal, interest, fees, expenses (including any
interest, fees and expenses accruing after the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), penalties, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any indebtedness[; provided, that Obligations with respect to the
Initial Second-Priority Obligations shall not include fees or indemnifications
in favor of third parties other than the Initial Second-Priority Collateral
Agent and the Initial Second-Priority Secured Parties].
“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent with respect thereto (which, with
respect to any Other First-Priority Obligations that are secured under the
Credit Agreement Collateral Documents, shall be the Credit Agreement Agent).
“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Other First-Priority
Document.
“Other First-Priority Obligations” means (a) all “Secured Obligations” as
defined in the Credit Agreement Collateral Agreement (other than Credit
Agreement Secured Obligations) and (b) any other indebtedness or Obligations
(other than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the Initial
Second-Priority Obligations and are designated by the Company as Other
First-Priority Obligations hereunder; provided, however, that with respect to
this clause (b), the requirements set forth in Section 8.21 shall have been
satisfied.
“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.
“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.
“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent with respect thereto (which, with respect
to any Other Second-Priority Obligations that are secured under the Initial
Second-Priority Collateral Documents, shall be the Initial Second-Priority
Collateral Agent).
“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other Second-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Second-Priority
Obligations.
“Other Second-Priority Obligations” means (a) all “[Obligations]” as defined in
the Initial Second-Priority Agreement (other than Initial Second-Priority
Obligations) and (b) any other indebtedness or Obligations (other than the
Initial Second-Priority Obligations) of the Grantors that are to be equally and
ratably secured with the Initial Second-Priority Obligations and are designated
by the Company as Other Second-Priority Obligations hereunder; provided,
however, that with respect to this clause (b), the requirements set forth in
Section 8.21 shall have been satisfied.
“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent, trustee
or other representative of such Series or facility by or on behalf of the
holders of such Series or facility, and its respective successors in
substantially the same capacity as may from time to time be appointed.
“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Pledged Collateral” shall mean the Common Collateral in the possession of the
First-Priority Collateral Agent (or its agents or bailees), to the extent that
possession thereof is necessary to perfect a Lien thereon under the Uniform
Commercial Code.
“Recovery” shall have the meaning set forth in Section 6.4.
“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).
“Second-Priority Collateral” shall mean the Initial Second-Priority Collateral
and all of the assets of any Grantor, whether real, personal or mixed, with
respect to which a Lien is granted as security for any Other Second-Priority
Obligations.
“Second-Priority Collateral Agent” shall mean such agent or trustee as is
designated “Second-Priority Collateral Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Obligations then
outstanding; it being understood that as of the date of this Agreement, the
Initial Second-Priority Collateral Agent shall be so designated Second-Priority
Collateral Agent.
“Second-Priority Collateral Documents” shall mean the Initial Second-Priority
Collateral Agreement and any documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Other Second-Priority Obligations.
“Second-Priority Credit Documents” shall mean (a) the Initial Second-Priority
Agreement and (b) any Other Second-Priority Documents.
“Second-Priority Documents” shall mean (a) the Initial Second-Priority Documents
and (b) the Other Second-Priority Documents.
“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Obligations.
“Second-Priority Obligations” means (a) the Initial Second-Priority Obligations
and (b) the Other Second-Priority Obligations.
“Second-Priority Representatives” shall mean (a) in the case of the Initial
Second-Priority Obligations, the Initial Second-Priority Collateral Agent and
(b) in the case of any Series of Other Second-Priority Obligations, the Other
Second-Priority Representative with respect thereto. The term “Second-Priority
Representatives” shall include the Second-Priority Collateral Agent as the
context requires.
“Second-Priority Secured Parties” shall mean (a) the Initial Second-Priority
Secured Parties and (b) the Other Second-Priority Secured Parties, including the
Second-Priority Representatives.
“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.
“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.
“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of Other First-Priority Obligations shall collectively
constitute a single Series and (b) the Initial Second-Priority Obligations and
each series of Other Second-Priority Obligations, each of which shall constitute
a separate Series Second-Priority Obligations, except that to the extent that
the Initial Second-Priority Obligations and/or any one or more series of such
Other Second-Priority Obligations (i) are secured by identical collateral held
by a common collateral agent and (ii) have their security interests documented
by a single set of security documents, such Initial Second-Priority Obligations
and/or each such series of Other Second-Priority Obligations shall collectively
constitute a single Series.
“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2.
Lien Priorities.


2.1    Subordination of Liens. Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the First-Priority Secured Parties
on the Common Collateral and notwithstanding any provision of the UCC, or any
applicable law or the Second-Priority Documents or the First-Priority Documents
or any other circumstance whatsoever, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any First-Priority
Obligations now or hereafter held by or on behalf of the any First-Priority
Secured Parties or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Obligations, (b) any Lien on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any First-Priority Obligations
and (c) with respect to any Second-Priority Obligations (and as among the
Second-Priority Secured Parties), the Liens on the Common Collateral securing
any Second-Priority Obligations now or hereafter held by or on behalf of any
Second-Priority Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank equally and ratably in all respects, subject to the terms of the
Second-Priority Documents. All Liens on the Common Collateral securing any
First-Priority Obligations shall be and remain senior in all respects and prior
to all Liens on the Common Collateral securing any Second-Priority Obligations
for all purposes, whether or not such Liens securing any First-Priority
Obligations are subordinated to any Lien securing any other obligation of the
Company, any other Grantor or any other Person.

2.2    Prohibition on Contesting Liens. Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, and each
First-Priority Representative, for itself and on behalf of each applicable
First-Priority Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity,
allowability, perfection, priority or enforceability of (a) a Lien securing, or
claim asserted with respect to, any First-Priority Obligations held (or
purported to be held) by or on behalf of any of the First-Priority Secured
Parties or any agent or trustee therefor in any First-Priority Collateral or (b)
a Lien securing, or claim asserted with respect to, any Second-Priority
Obligations held (or purported to be held) by or on behalf of any
Second-Priority Secured Party in the Common Collateral, as the case may be;
provided, however, that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party or any agent or trustee
therefor to enforce this Agreement (including the priority of the Liens securing
the First-Priority Obligations as provided in Section 2.1) or any of the
First-Priority Documents.

2.3    No New Liens. Subject to Section [ ] of the Initial Second-Priority
Agreement and the corresponding provision of any other Second-Priority Credit
Document, so long as the Discharge of First-Priority Obligations has not
occurred, the parties hereto agree that, after the date hereof, if any
Second-Priority Representative shall hold any Lien on any assets intended to be
Common Collateral of the Company or any other Grantor securing any
Second-Priority Obligations that are not also subject to the first-priority Lien
in respect of the First-Priority Obligations under the First-Priority Documents,
such Second-Priority Representative shall notify the First-Priority Collateral
Agent promptly upon becoming aware thereof and, upon demand by the
First-Priority Collateral Agent or the Company, will either (i) release such
Lien or (ii) assign such Lien to the First-Priority Collateral Agent (and/or its
designee) as security for the applicable First-Priority Obligations (and, in the
case of an assignment, each Second-Priority Representative may retain a junior
lien on such assets subject to the terms hereof). To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the First-Priority Representatives and/or
the First-Priority Secured Parties, each Second-Priority Representative, on
behalf of itself and the applicable Second-Priority Secured Parties, agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2. Subject to Section [ ] of the Initial Second-Priority Agreement and
the corresponding provision of any Second-Priority Credit Document, each
Second-Priority Representative agrees that, after the date hereof, if it shall
hold any Lien on any assets of the Company or any other Grantor securing any
Second-Priority Obligations that are not also subject to the Lien in favor of
each other Second-Priority Representative such Second-Priority Representative
shall notify any other Second-Priority Representative promptly upon becoming
aware thereof.

2.4    Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.
2.5    Certain Cash Collateral. Notwithstanding anything in this Agreement or
any other First-Priority Documents or Second-Priority Documents to the contrary,
collateral consisting of cash and cash equivalents pledged to secure
First-Priority Obligations consisting of reimbursement obligations in respect of
letters of credit or otherwise held by the First-Priority Collateral Agent
pursuant to the Credit Agreement shall be applied as specified in the Credit
Agreement and will not constitute Common Collateral.
2.6    Nature of First-Priority Obligations. The Second-Priority Collateral
Agent, on behalf of itself and each other Second-Priority Secured Party,
acknowledges that (a) a portion of the First-Priority Obligations is revolving
in nature and that the amount thereof that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, (b)
the terms of the First-Priority Documents and the First-Priority Obligations, or
a portion thereof, may be refinanced at any time or from time to time and (c)
the aggregate amount of the First-Priority Obligations may be increased, in each
case, without notice to or consent by the Second-Priority Collateral Agent or
the Second-Priority Secured Parties and without affecting the provisions hereof.
The Lien priorities provided for in Section 2.1 shall not be altered or
otherwise affected by any amendment, supplement or other modification, or any
refinancing of either the First-Priority Obligations or the Second-Priority
Obligations, or any portion thereof. As between the Grantors and the
Second-Priority Secured Parties, the foregoing provisions will not limit or
otherwise affect the obligations of the Grantors contained in any
Second-Priority Document

Section 3.
Enforcement.


3.1    Exercise of Remedies.
(a)    So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second-Priority Representative
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in
respect of any applicable Second-Priority Obligations, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Common Collateral by the First-Priority
Collateral Agent or any First-Priority Secured Party in respect of the
First-Priority Obligations, the exercise of any right by the First-Priority
Collateral Agent or any First-Priority Secured Party (or any agent or sub-agent
on their behalf) in respect of the First-Priority Obligations under any lockbox
agreement, control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement to which any Second-Priority Representative or any
Second-Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Common Collateral under the First-Priority Documents or
otherwise in respect of First-Priority Obligations, or (z) object to the
forbearance by the First-Priority Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral in respect of First-Priority Obligations and
(ii) except as otherwise provided herein, the First-Priority Collateral Agent
and the First-Priority Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including setoff and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Common Collateral without any consultation with or the
consent of any Second-Priority Representative or any Second-Priority Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, each Second-Priority
Representative may file a claim or statement of interest with respect to the
applicable Second-Priority Obligations, in a manner and to the extent not
inconsistent with the provisions hereof, and (B) each Second-Priority
Representative may take any action (not adverse to the prior Liens on the Common
Collateral securing the First-Priority Obligations, or the rights of the
First-Priority Collateral Agent or the First-Priority Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Common Collateral. In exercising rights and remedies with
respect to the First-Priority Collateral, the First-Priority Collateral Agent
and the First-Priority Secured Parties may enforce the provisions of the
First-Priority Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code or
other applicable law of any applicable jurisdiction and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction.
(b)    So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not take or receive any
Common Collateral or any proceeds of Common Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Common
Collateral in respect of the applicable Second-Priority Obligations. Without
limiting the generality of the foregoing, unless and until the Discharge of
First-Priority Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Second-Priority
Representatives and the Second-Priority Secured Parties with respect to the
Common Collateral is to hold a Lien on the Common Collateral in respect of the
applicable Second-Priority Obligations pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
First-Priority Obligations has occurred.
(c)    Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Representative or
Second-Priority Secured Party will take any action that would hinder or delay
any exercise of remedies undertaken by the First-Priority Collateral Agent or
the First-Priority Secured Parties with respect to the Common Collateral under
the First-Priority Documents, including any sale, lease, exchange, transfer or
other disposition of the Common Collateral, whether by foreclosure or otherwise,
and (ii) each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby waives any and all rights it or
any Second-Priority Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the First-Priority Collateral Agent
or the First-Priority Secured Parties seek to enforce or collect the
First-Priority Obligations or the Liens granted in any of the First-Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of the First-Priority Collateral Agent or First-Priority Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.
(d)    Each Second-Priority Representative hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any applicable
Second-Priority Document shall be deemed to restrict in any way the rights and
remedies of the First-Priority Collateral Agent or the First-Priority Secured
Parties with respect to the First-Priority Collateral as set forth in this
Agreement and the First-Priority Documents.

3.2    Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
First-Priority Obligations has occurred, it will not commence, or join with any
Person (other than the First-Priority Secured Parties and the First-Priority
Collateral Agent upon the request thereof) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral under any of the applicable
Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations.

3.3    Second-Priority Collateral Agent and Second-Priority Secured Parties
Waiver. The Second-Priority Collateral Agent and the Second-Priority Secured
Parties hereby waive any claim they may now or hereafter have against the
First-Priority Collateral Agent or any First-Priority Secured Parties arising
out of (i) any actions which the First-Priority Collateral Agent (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Common Collateral, actions
with respect to the foreclosure upon, disposition, release or depreciation of,
or failure to realize upon, any of the Common Collateral and actions with
respect to the collection of any claim for all or any part of the First-Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with any relevant First-Priority Collateral Documents or any other agreement
related thereto, or to the collection of the First-Priority Obligations or the
valuation, use, protection or release of any security for the First-Priority
Obligations, (ii) any election by the First-Priority Collateral Agent (or any of
its agents), in any Insolvency or Liquidation Proceeding, of the application of
Section 1111(b) of the Bankruptcy Code (or any similar provision of any other
applicable Bankruptcy Law), or (iii) subject to Section 6, any borrowing by, or
grant of a security interest or administrative expense priority under Section
364 of the Bankruptcy Code (or any similar provision of any other applicable
Bankruptcy Law) by, the Company or any of its Subsidiaries, as
debtor-in-possession.

Section 4.
Payments.


4.1    Application of Proceeds. After an Event of Default under (and as defined
in) any First-Priority Documents has occurred with respect to which the
First-Priority Collateral Agent has provided written notice to each
Second-Priority Representative, and until such event of default is cured or
waived, so long as the Discharge of First-Priority Obligations has not occurred,
the Common Collateral or proceeds thereof received in connection with the sale
or other disposition of, or collection on, such Common Collateral upon the
exercise of remedies, shall be applied by the First-Priority Collateral Agent to
the First-Priority Obligations in such order as specified in the relevant
First-Priority Documents until the Discharge of First-Priority Obligations has
occurred. Upon the Discharge of First-Priority Obligations, the First-Priority
Collateral Agent shall deliver promptly to the Second-Priority Collateral Agent
any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second-Priority
Collateral Agent ratably to the Second-Priority Obligations and, with respect to
each class of Second-Priority Obligations, in such order as specified in the
relevant Second-Priority Documents.

4.2    Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral in contravention of this Agreement shall be segregated
and held in trust for the benefit of and forthwith paid over to the
First-Priority Collateral Agent (and/or its designees) for the benefit of the
applicable First-Priority Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The First-Priority Collateral Agent is hereby authorized to make any
such endorsements as agent for any Second-Priority Representative or any such
Second-Priority Secured Party. This authorization is coupled with an interest
and is irrevocable.

Section 5.
Other Agreements.


5.1    Releases.
(a)    If, at any time any Grantor, the First-Priority Collateral Agent or the
holder of any First-Priority Obligation delivers notice to each Second-Priority
Representative that any specified Common Collateral (including all or
substantially all of the equity interests of a Grantor or any of its
Subsidiaries) is sold, transferred or otherwise disposed of (x) by the owner of
such Common Collateral in a transaction not prohibited by any First-Priority
Credit Document or any Second-Priority Credit Document, (y) by way of
enforcement by any First-Priority Secured Party under any applicable law, or (z)
during the existence of any Event of Default under (and as defined in) the
Credit Agreement or any other First-Priority Credit Document to the extent the
First-Priority Collateral Agent is exercising remedies or has consented to such
sale, transfer or disposition:
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing First-Priority
Obligations are released and discharged. Upon delivery to each Second-Priority
Representative of a notice from the First-Priority Collateral Agent or the
Company stating that any release of Liens securing or supporting the
First-Priority Obligations has become effective (or shall become effective upon
each First-Priority Representative’s release), whether in connection with a sale
of such assets by the relevant owner pursuant to the preceding clauses or
otherwise, each Second-Priority Representative will promptly execute and deliver
such instruments, releases, termination statements or other documents confirming
such release on customary terms. In the case of the sale of all or substantially
all of the equity interests of a Grantor or any of its Subsidiaries, the
guarantee in favor of the Second-Priority Secured Parties, if any, made by such
Grantor or Subsidiary will automatically be released and discharged as and when,
but only to the extent, the guarantee by such Grantor or Subsidiary of
First-Priority Obligations is released and discharged.
(b)    Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints the First-Priority Collateral Agent and any officer or agent of the
First-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Second-Priority Representative or such Second-Priority
Secured Party or in the First-Priority Collateral Agent’s own name, from time to
time in the First-Priority Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of this Section 5.1, including
any termination statements, endorsements or other instruments of transfer or
release.
(c)    Unless and until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby consents to the application,
whether prior to or after a default, of Deposit Account Collateral or proceeds
of Common Collateral to the repayment of First-Priority Obligations pursuant to
the First-Priority Documents; provided that nothing in this Section 5.1(c) shall
be construed to prevent or impair the rights of the Second-Priority
Representatives or the Second-Priority Secured Parties to receive proceeds in
connection with the Second-Priority Obligations not otherwise in contravention
of this Agreement.

5.2    Insurance. Unless and until the Discharge of First-Priority Obligations
has occurred, the First-Priority Collateral Agent and the First-Priority Secured
Parties shall have the sole and exclusive right, subject to the rights of the
Grantors under the First-Priority Documents, to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. All proceeds of any such policy and
any such award if in respect of the Common Collateral shall be paid, subject to
the rights of the Grantors under the First-Priority Documents and the
Second-Priority Documents, (a) first, prior to the occurrence of the Discharge
of First-Priority Obligations, to the First-Priority Collateral Agent for the
benefit of First-Priority Secured Parties pursuant to the terms of the
First-Priority Documents, (b) second, after the occurrence of the Discharge of
First-Priority Obligations, to the Second-Priority Collateral Agent for the
benefit of the Second-Priority Secured Parties pursuant to the terms of the
applicable Second-Priority Documents and (c) third, if no Second-Priority
Obligations are outstanding, to the owner of the subject property, such other
person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. If any Second-Priority Representative or any Second-Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the First-Priority Collateral Agent in accordance with the
terms of Section 4.2.

5.3    Amendments to Second-Priority Collateral Documents.
(a)    Without the prior written consent of the First-Priority Collateral Agent
and the Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. Unless otherwise agreed to by the First-Priority Collateral Agent,
each Second-Priority Representative agrees that each applicable Second-Priority
Collateral Document shall include language substantially the same as the
following paragraph (or language to similar effect approved by the
First-Priority Collateral Agent, such approval not to be unreasonably withheld):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Secured Parties] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted to
(a) Credit Suisse AG, Cayman Islands Branch as collateral agent (and its
permitted successors) pursuant to the Collateral Agreement (First Lien) dated as
of August 30, 2019 (as amended, restated, supplemented or otherwise modified
from time to time), by and among CEC Entertainment, Inc., certain of its
subsidiaries and Credit Suisse AG, Cayman Islands Branch, as collateral agent or
(b) any agent or trustee for any Other First-Priority Secured Parties (as
defined in the First Lien/Second Lien Intercreditor Agreement referred to below)
and (ii) the exercise of any right or remedy by the [insert the relevant
Second-Priority Representative] hereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Common
Collateral is subject to the limitations and provisions of the First Lien/Second
Lien Intercreditor Agreement dated as of [__] (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), by and among Credit Suisse AG, Cayman Islands
Branch, in its capacity as the Credit Agreement Agent, Credit Suisse AG, Cayman
Islands Branch, in its capacity as the First-Priority Collateral Agent, [__] in
its capacity as the Initial Second-Priority Collateral Agent and Second-Priority
Collateral Agent, CEC Entertainment, Inc. and its subsidiaries named therein. 
In the event of any conflict between the terms of the First Lien/Second Lien
Intercreditor Agreement and the terms of this Agreement, the terms of the First
Lien/Second Lien Intercreditor Agreement shall govern.”
(b)    In the event that the First-Priority Collateral Agent or the
First-Priority Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the First-Priority Collateral Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First-Priority Collateral Document or
changing in any manner the rights of the First-Priority Collateral Agent, the
First-Priority Secured Parties, the Company or any other Grantor thereunder
(including the release of any Liens in First-Priority Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Comparable Second-Priority Collateral Document without the
consent of any Second-Priority Representative or any Second-Priority Secured
Party and without any action by any Second-Priority Representative,
Second-Priority Secured Party, the Company or any other Grantor; provided,
however, that (A) such amendment, waiver or consent does not materially
adversely affect the rights of the Second-Priority Secured Parties or the
interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the First-Priority Collateral Agent or the First-Priority
Secured Parties, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given to each Second-Priority
Representative.

5.4    Rights As Unsecured Creditors. The Second-Priority Representatives and
the Second-Priority Secured Parties may exercise rights and remedies as an
unsecured creditor against the Company or any Subsidiary of the Company that has
guaranteed the Second-Priority Obligations in accordance with the terms of the
applicable Second-Priority Documents and applicable law, in each case to the
extent not inconsistent with or prohibited by the provisions of this Agreement.
Nothing in this Agreement shall prohibit the receipt by any Second-Priority
Representative or any Second-Priority Secured Party of the required payments of
interest and principal in respect of the Second-Priority Obligations so long as
such receipt is not the direct or indirect result of the exercise by any
Second-Priority Representative or any Second-Priority Secured Party of rights or
remedies in respect of Common Collateral or enforcement in contravention of this
Agreement of any Lien in respect of Second-Priority Obligations held by any of
them. In the event any Second-Priority Representative or any Second-Priority
Secured Party becomes a judgment lien creditor in respect of Common Collateral
as a result of its enforcement of its rights as an unsecured creditor in respect
of Second-Priority Obligations, such judgment lien shall be subordinated to the
Liens securing First-Priority Obligations on the same basis as the other Liens
securing the Second-Priority Obligations are so subordinated to such Liens
securing First-Priority Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First-Priority Collateral Agent or the First-Priority Secured Parties may have
with respect to the First-Priority Collateral.

5.5    First-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection.
(a)    The First-Priority Collateral Agent agrees to hold the Pledged Collateral
that is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Representative and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral pursuant to the Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.
(b)    The First-Priority Collateral Agent agrees to hold the Deposit Account
Collateral (if any) that is part of the Common Collateral and controlled by the
First-Priority Collateral Agent as gratuitous bailee and/or gratuitous agent for
the benefit of each Second-Priority Representative and any assignee solely for
the purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.5.
(c)    In the event that the First-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Initial Second-Priority Collateral Agreement) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First-Priority Collateral Agent agrees to hold such Liens as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.5.
(d)    Except as otherwise specifically provided herein (including Sections 3.1
and 4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First-Priority Documents as if
the Liens under the Second-Priority Collateral Documents did not exist. The
rights of the Second-Priority Representatives and the Second-Priority Secured
Parties with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement.
(e)    The First-Priority Collateral Agent shall have no obligation whatsoever
to any Second-Priority Representative or any Second-Priority Secured Party to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.5. The
duties or responsibilities of the First-Priority Collateral Agent under this
Section 5.5 shall be limited solely to holding the Pledged Collateral as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.
(f)    The First-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party and the Second-Priority Representatives and the
Second-Priority Secured Parties hereby waive and release the First-Priority
Collateral Agent from all claims and liabilities arising pursuant to the
First-Priority Collateral Agent’s role under this Section 5.5, as gratuitous
bailee and/or gratuitous agent with respect to the Common Collateral.
(g)    Upon the Discharge of First-Priority Obligations, the First-Priority
Collateral Agent shall deliver to the Second-Priority Collateral Agent, to the
extent that it is legally permitted to do so, the Pledged Collateral (if any)
and the Deposit Account Collateral (if any) that is part of the Common
Collateral together with any necessary endorsements (or otherwise allow the
Second-Priority Collateral Agent to obtain control of such Pledged Collateral
and Deposit Account Collateral) or as a court of competent jurisdiction may
otherwise direct. The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
First-Priority Collateral Agent for any loss or damage suffered by the
First-Priority Collateral Agent as a result of such transfer except for any loss
or damage suffered by the First-Priority Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith as determined by a final
non-appealable judgment of a court of competent jurisdiction. The First-Priority
Collateral has no obligation to follow instructions from any Second-Priority
Representative in contravention of this Agreement.
(h)    Neither the First-Priority Collateral Agent nor the First-Priority
Secured Parties shall be required to marshal any present or future collateral
security for the Company’s or its Subsidiaries’ obligations to the
First-Priority Collateral Agent or the First-Priority Secured Parties under the
First-Priority Credit Documents or the First-Priority Collateral Documents or
any assurance of payment in respect thereof or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising
(i)    The agreement of the First-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.5 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

5.6    Second-Priority Collateral Agent as Gratuitous Bailee/Agent for
Perfection.
(a)    Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the applicable Second-Priority Collateral Document,
subject to the terms and conditions of this Section 5.6.
(b)    Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Deposit Account Collateral (if any) that is
part of the Common Collateral and controlled by the Second-Priority Collateral
Agent as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the applicable Second-Priority Collateral Document, subject to the
terms and conditions of this Section 5.6.
(c)    In the event that the Second-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Initial Second-Priority Collateral Agreement) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of First-Priority Obligations, the
Second-Priority Collateral Agent agrees to hold such Liens as gratuitous bailee
and/or gratuitous agent for the benefit of other Second-Priority Representatives
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the applicable Second-Priority Collateral
Document, subject to the terms and conditions of this Section 5.6.
(d)    The Second-Priority Collateral Agent, in its capacity as gratuitous
bailee and/or gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that the Pledged Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Common Collateral except as expressly set
forth in this Section 5.6. The duties or responsibilities of the Second-Priority
Collateral Agent under this Section 5.6 upon the Discharge of First-Priority
Obligations shall be limited solely to holding the Pledged Collateral as
gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.
(e)    The Second-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Representatives
(or the Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Collateral Agent from all claims and
liabilities arising pursuant to the Second-Priority Collateral Agent’s role
under this Section 5.6, as gratuitous bailee and/or gratuitous agent with
respect to the Common Collateral.
(f)    In the event that the Second-Priority Collateral Agent shall cease to be
so designated the Second-Priority Collateral Agent pursuant to the definition of
such term, the then Second-Priority Collateral Agent shall deliver to the
successor Second-Priority Collateral Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the successor Second-Priority Collateral Agent to obtain control of such Pledged
Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct, and such successor Second-Priority Collateral
Agent shall perform all duties of the Second-Priority Collateral Agent as set
forth herein. The Company shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
Second-Priority Collateral Agent for any loss or damage suffered by the
Second-Priority Collateral Agent as a result of such transfer except for any
loss or damage suffered by the Second-Priority Collateral Agent as a result of
its own willful misconduct, gross negligence or bad faith. The Second-Priority
Collateral Agent has no obligation to follow instructions from the successor
Second-Priority Collateral Agent in contravention of this Agreement
(g)    The agreement of the Second-Priority Collateral Agent to act as
gratuitous bailee and/or gratuitous agent pursuant to this Section 5.6 is
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC.

5.7    When Discharge of First-Priority Obligations Deemed to Not Have Occurred.
If, at any time concurrently with or after the Discharge of First-Priority
Obligations has occurred, the Company incurs and designates any Other
First-Priority Obligations, then such Discharge of First-Priority Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of
First-Priority Obligations), and the applicable agreement governing such Other
First-Priority Obligations shall automatically be treated as a First-Priority
Credit Document (and, upon designation by the Company thereof, the “Credit
Agreement” hereunder) for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First-Priority Collateral Agent of amendments,
waivers and consents hereunder. Upon receipt of notice of such designation
(including the identity of the new First-Priority Collateral Agent), each
Second-Priority Representative shall promptly (i) enter into such documents and
agreements (at the expense of the Company), including amendments or supplements
to this Agreement, as the Company or such new First-Priority Collateral Agent
shall reasonably request in writing in order to provide the new First-Priority
Representative the rights of the First-Priority Collateral Agent contemplated
hereby and (ii) to the extent then held by any Second-Priority Representative,
deliver to the First-Priority Collateral Agent the Pledged Collateral that is
Common Collateral together with any necessary endorsements (or otherwise allow
such First-Priority Collateral Agent to obtain possession or control of such
Pledged Collateral).

5.8    No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the Initial
Second-Priority Agreement or any other Second-Priority Document, as applicable)
exists on the date on which all First-Priority Obligations are repaid in full
and terminated (including all commitments and letters of credit thereunder)
resulting in a Discharge of First-Priority Obligations, the Second-Priority
Liens on the Second-Priority Collateral securing the Second-Priority Obligations
relating to such Event of Default will not be released, except to the extent
such Second-Priority Collateral or any portion thereof was disposed of in order
to repay the First-Priority Obligations secured by such Second-Priority
Collateral, and thereafter the Second-Priority Collateral Agent will have the
right to foreclose upon such Second-Priority Collateral (but in any such event,
the Liens on such Second-Priority Collateral securing the applicable
Second-Priority Obligations will be released when such Event of Default and all
other Events of Default under the Initial Second-Priority Agreement or any other
Second-Priority Document, as applicable, cease to exist).

Section 6.
Insolvency or Liquidation Proceedings.


6.1    Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the First-Priority Collateral Agent
shall desire to permit the use of cash collateral or to permit the Company or
any other Grantor to obtain financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision in any other applicable Bankruptcy Law
(“DIP Financing”), then each Second-Priority Representative, on behalf of itself
and each applicable Second-Priority Secured Party, agrees that it will raise no
objection to (and will not otherwise contest) such use of cash collateral or DIP
Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the proviso in clause
(ii) of Section 3.1(a) and Section 6.3) and, to the extent the Liens securing
the First-Priority Obligations under the First-Priority Documents are
subordinated or pari passu with such DIP Financing, will subordinate its Liens
in the Common Collateral (x) to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second-Priority
Obligations are so subordinated to Liens securing First-Priority Obligations
under this Agreement, (y) to any adequate protection Liens granted to the
First-Priority Secured Parties, and (z) to any “carve-out” for professional and
United States Trustee fees agreed to by the First-Priority Collateral Agent.
Each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, further agrees that it will raise no (a)
objection to (and will not otherwise contest) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of First-Priority Obligations made by the First-Priority Collateral
Agent or any holder of First-Priority Obligations, (b) objection to (and will
not otherwise contest) any lawful exercise by any holder of First-Priority
Obligations of the right to credit bid First-Priority Obligations at any sale in
foreclosure of First-Priority Collateral or otherwise under Section 363(k) of
the Bankruptcy Code or any similar provision of any other applicable Bankruptcy
Law, (c) objection to (and will not otherwise contest) any other request for
judicial relief made in any court by any holder of First-Priority Obligations
relating to the lawful enforcement of any Lien on First-Priority Collateral or
(d) objection to (and will not otherwise contest) any order relating to a sale
of assets of any Grantor for which the First-Priority Collateral Agent has
consented that provides, to the extent the sale is to be free and clear of
Liens, that the Liens securing the First-Priority Obligations and the
Second-Priority Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens securing the First-Priority Collateral rank to
the Liens securing the Second-Priority Collateral in accordance with this
Agreement.

6.2    Relief from the Automatic Stay. Until the Discharge of First-Priority
Obligations has occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Common Collateral,
without the prior written consent of the First-Priority Collateral Agent and the
Required Lenders.

6.3    Adequate Protection. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall contest (or support any other Person contesting) (a) any request by
the First-Priority Collateral Agent or the First-Priority Secured Parties for
adequate protection or (b) any objection by the First-Priority Collateral Agent
or the First-Priority Secured Parties to any motion, relief, action or
proceeding based on the First-Priority Collateral Agent’s or the First-Priority
Secured Parties’ claiming a lack of adequate protection. Notwithstanding the
foregoing, in any Insolvency or Liquidation Proceeding, (i) if the
First-Priority Secured Parties (or any subset thereof) are granted adequate
protection in the form of a Lien on additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other applicable Bankruptcy Law,
then each Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a Lien on such additional collateral, which Lien is subordinated to the
Liens securing and providing adequate protection for the First-Priority
Obligations and such DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Second-Priority Obligations are so
subordinated to the Liens securing First-Priority Obligations under this
Agreement and (ii) in the event any Second-Priority Representative, on behalf of
itself or any applicable Second-Priority Secured Party, seeks or requests
adequate protection and such adequate protection is granted in the form of a
Lien on additional collateral, then such Second-Priority Representative, on
behalf of itself or each such Second-Priority Secured Party, agrees that the
First-Priority Representatives shall also be granted a senior Lien on such
additional collateral as security and adequate protection for the applicable
First-Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing or providing adequate protection for the
Second-Priority Obligations shall be subordinated to the Liens on such
collateral securing the First-Priority Obligations and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the
First-Priority Secured Parties as adequate protection on the same basis as the
other Liens securing the Second-Priority Obligations are so subordinated to such
Liens securing First-Priority Obligations under this Agreement.

6.4    Preference Issues. If any First-Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the First-Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First-Priority Secured Parties shall remain entitled to
a Discharge of First-Priority Obligations with respect to all such recovered
amounts and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto.

6.5    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other applicable Bankruptcy Law,
shall be applicable prior to and after the commencement of any Insolvency or
Liquidation Proceeding. All references herein to any Grantor shall apply to any
trustee for such Person and such Person as debtor in possession. The relative
rights as to the Common Collateral and proceeds thereof shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
Grantor.

6.6    506(c) Claims. Until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code senior to or on a parity with the
Liens securing the First-Priority Obligations for costs or expenses of
preserving or disposing of any Common Collateral.
6.7    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan on account of both the
First-Priority Obligations and the Second-Priority Obligations, then, to the
extent the debt obligations distributed on account of the First-Priority
Obligations and on account of the Second-Priority Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.
6.8    Voting. Without the prior written consent of the First-Priority
Representatives, neither the Second-Priority Collateral Agent nor any other
Second-Priority Secured Party may propose, support or vote in favor of any plan
of reorganization or similar dispositive restructuring plan that is inconsistent
with the terms of this Agreement unless such plan (a) pays off, in cash in full,
all First-Priority Obligations, (b) is accepted by the class of holders of
First-Priority Obligations voting thereon in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision under any other applicable
Bankrutpcy Law) and (c) otherwise provides the holders of First-Priority
Obligations with the value of the Common Collateral in cash or otherwise, prior
to any payment or distribution on account of the Second-Priority Obligations,
subject to Section 6.7 hereof.
6.9    Post-Petition Interest.(a)    None of the Second-Priority Representative
or any other Second-Priority Secured Party shall oppose or seek to challenge any
claim by any First-Priority Representative or any other First-Priority Secured
Party for allowance in any Insolvency or Liquidation Proceeding of
First-Priority Obligations consisting of post-petition interest, fees, or
expenses under Section 506(b) of the Bankruptcy Code or otherwise.
(b)    None of the First-Priority Representatives or any other First-Priority
Secured Party shall oppose or seek to challenge any claim by any Second-Priority
Representative or any other Second-Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Second-Priority Obligations consisting
of post-petition interest, fees, or expenses under Section 506(b) of the
Bankruptcy Code or otherwise, to the extent of the value of the Lien of the
Second-Priority Representative on behalf of the Second-Priority Secured Parties
on the Common Collateral (after taking into account the First-Priority
Obligations).
6.10    Separate Grants Of Security And Separate Classifications. Each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, acknowledges and agrees that (a) the grants of
Liens pursuant to the First-Priority Collateral Documents and the
Second-Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Second-Priority Obligations are fundamentally different
from the First-Priority Obligations and must be separately classified in any
plan of reorganization or similar dispositive restructuring plan proposed,
confirmed, or adopted in any Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that any claims of the First-Priority Secured Parties
and the Second-Priority Secured Parties in respect of the Common Collateral
constitute a single class of claims (rather than separate classes of senior and
junior secured claims), then each Second-Priority Representative, for itself and
on behalf of each applicable Second-Priority Secured Party, hereby acknowledges
and agrees that all distributions from the Common Collateral shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Common Collateral (with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second-Priority Secured Parties), the
First-Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest,
fees, and expenses, and other claims, all amounts owing in respect of
post-petition interest, fees, and expenses (whether or not allowed or allowable
in such Insolvency or Liquidation Proceeding) before any distribution is made
from the Common Collateral in respect of the Second-Priority Obligations, with
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby acknowledging and agreeing to turn over to
the First-Priority Collateral Agent amounts otherwise received or receivable by
them from the Common Collateral to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second-Priority Secured Parties.Reliance; Waivers; etc.

6.11    Reliance. The consent by the First-Priority Secured Parties to the
execution and delivery of the Second-Priority Documents to which the
First-Priority Secured Parties have consented and all loans and other extensions
of credit made or deemed made on and after the date hereof by the First-Priority
Secured Parties to the Company or any Subsidiary of the Company shall be deemed
to have been given and made in reliance upon this Agreement. Each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, acknowledges that it and the applicable
Second-Priority Secured Parties have, independently and without reliance on the
First-Priority Collateral Agent or any First-Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the applicable Second-Priority Documents,
this Agreement and the transactions contemplated hereby and thereby and they
will continue to make their own credit decision in taking or not taking any
action under the applicable Second-Priority Documents or this Agreement.

6.12    No Warranties or Liability. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, acknowledges
and agrees that neither the First-Priority Collateral Agent nor any
First-Priority Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First-Priority
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. The First-Priority Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
First-Priority Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the First-Priority Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that any Second-Priority Representative or any of the Second-Priority
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the First-Priority Collateral Agent nor any
First-Priority Secured Party shall have any duty to any Second-Priority
Representative or any Second-Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Second-Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First-Priority Collateral Agent, the First-Priority
Secured Parties, the Second-Priority Representatives and the Second-Priority
Secured Parties have not otherwise made to each other, nor do they hereby make
to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Second-Priority Obligations, the First-Priority
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) the Company’s or any other Grantor’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Agreement.

6.13    Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Priority Collateral Agent and the First-Priority
Secured Parties, and the Second-Priority Representatives and the Second-Priority
Secured Parties, respectively, hereunder shall remain in full force and effect
irrespective of:
(a)    any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First-Priority Obligations or Second-Priority
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other First-Priority Document or of the
terms of the Initial Second-Priority Agreement or any other Second-Priority
Document;
(c)    any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the
First-Priority Obligations or Second-Priority Obligations or any guarantee
thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(e)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

Section 7.
Miscellaneous.


7.1    Conflicts. Subject to Section 8.19, in the event of any conflict between
the terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern.

7.2    Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Representative or any Second-Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any other Grantor constituting First-Priority
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding, any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

7.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of each Second-Priority Representative (or its
authorized agent), each First-Priority Representative (or its authorized agent)
and the Company and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding anything in this
Section 8.3 to the contrary, this Agreement may be amended from time to time at
the request of the Company, at the Company’s expense, and without the consent of
any First-Priority Representative, any Second-Priority Representative, any
First-Priority Secured Party or any Second-Priority Secured Party to (i) add
other parties holding Other First-Priority Obligations (or any agent or trustee
therefor) and Other Second-Priority Obligations (or any agent or trustee
therefor) in each case to the extent such Obligations are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document, (ii) in
the case of Other Second-Priority Obligations, (a) establish that the Lien on
the Common Collateral securing such Other Second-Priority Obligations shall be
junior and subordinate in all respects to all Liens on the Common Collateral
securing any First-Priority Obligations and shall share in the benefits of the
Common Collateral equally and ratably with all Liens on the Common Collateral
securing any Second-Priority Obligations (subject to the terms of the
Second-Priority Documents), and (b) provide to the holders of such Other
Second-Priority Obligations (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the First-Priority Collateral Agent) as are provided to the
holders of Second-Priority Obligations under this Agreement (subject to the
terms of the Second-Priority Documents), and (iii) in the case of Other
First-Priority Obligations, (a) establish that the Lien on the Common Collateral
securing such Other First-Priority Obligations shall be superior in all respects
to all Liens on the Common Collateral securing any Second-Priority Obligations
and shall share in the benefits of the Common Collateral equally and ratably
with all Liens on the Common Collateral securing any First-Priority Obligations
(subject to the terms of the First-Priority Documents), and (b) provide to the
holders of such Other First-Priority Obligations (or any agent or trustee
thereof) the comparable rights and benefits as are provided to the holders of
First-Priority Obligations under this Agreement (subject to the terms of the
First-Priority Documents), in each case so long as such modifications are not
prohibited by any First-Priority Credit Document or any Second-Priority Credit
Document. Any such additional party and each Representative shall be entitled to
rely on the determination of an officer of the Company that such modifications
are not prohibited by any First-Priority Credit Document or any Second-Priority
Credit Document if such determination is set forth in an officer’s certificate
delivered to such party, the First-Priority Collateral Agent and each
Second-Priority Representative. At the request (and sole expense) of the
Company, without the consent of any First-Priority Secured Party or
Second-Priority Secured Party, each of the First-Priority Collateral Agent, the
Second-Priority Collateral Agent and each other First-Priority Representative
and Second-Priority Representative shall execute and deliver an acknowledgment
and confirmation of such permitted modifications and/or enter into an amendment,
a restatement or a supplement of this Agreement to facilitate such permitted
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications).

7.4    Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and the Subsidiaries of the Company and all
endorsers and/or guarantors of the Second-Priority Obligations or the
First-Priority Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Second-Priority Obligations or the First-Priority
Obligations. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the First-Priority Collateral Agent, any
First-Priority Secured Party, any Second-Priority Representative or any
Second-Priority Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it or they shall be under no obligation (w) to make, and the
First-Priority Collateral Agent, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

7.5    Subrogation. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First-Priority Obligations has occurred.

7.6    Application of Payments. Except as otherwise provided herein, all
payments received by the First-Priority Secured Parties may be applied, reversed
and reapplied, in whole or in part, to such part of the First-Priority
Obligations as the First-Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the First-Priority Documents.
Except as otherwise provided herein, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, assents to
any extension or postponement of the time of payment of the First-Priority
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the First-Priority Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

7.7    Consent to Jurisdiction; Waivers. The parties hereto irrevocably and
unconditionally agree that they will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the First-Priority Secured Parties or
the Credit Agreement Agent, or any affiliate of the foregoing in any way
relating to this Agreement or the transactions relating hereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof. The parties hereto consent to the
jurisdiction of any state or federal court located in New York County, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.8 for such party. Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

7.8    Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Collateral Agent, the Initial Second-Priority
Collateral Agent, or any other First-Priority Representative or Second-Priority
Representative as provided in the Credit Agreement, the Initial Second-Priority
Agreement, the relevant First-Priority Document or the relevant Second-Priority
Document, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. Each
First-Priority Representative hereby agrees to promptly notify each
Second-Priority Representative upon payment in full in cash of all indebtedness
under the applicable First-Priority Documents (except for contingent indemnities
and cost and reimbursement obligations to the extent no claim therefor has been
made).

7.9    Further Assurances. Each of the Second-Priority Representatives, on
behalf of itself and each applicable Second-Priority Secured Party, and each of
the First-Priority Representatives, on behalf of itself and each applicable
First-Priority Secured Party, agrees that each of them shall take such further
action and shall execute and deliver to the First-Priority Collateral Agent and
the First-Priority Secured Parties such additional documents and instruments (in
recordable form, if requested) as the First-Priority Collateral Agent or the
First-Priority Secured Parties may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

7.10    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

7.11    Binding on Successors and Assigns. This Agreement shall be binding upon
the First-Priority Collateral Agent, the other First-Priority Representatives,
the First-Priority Secured Parties, the Second-Priority Representatives, the
Second-Priority Secured Parties, the Company, the Company’s Subsidiaries party
hereto and their respective permitted successors and assigns.

7.12    Specific Performance. The First-Priority Collateral Agent may demand
specific performance of this Agreement. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the First-Priority Collateral Agent.

7.13    Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

7.14    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or in portable document format
(pdf), each of which shall be an original and all of which shall together
constitute one and the same document.

7.15    Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First-Priority
Representative represents and warrants that this Agreement is binding upon the
applicable First-Priority Secured Parties for which such First-Priority
Representative is acting. Each Second-Priority Representative represents and
warrants that this Agreement is binding upon the applicable Second-Priority
Secured Parties for which such Second-Priority Representative is acting.

7.16    No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
First-Priority Obligations and Second-Priority Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.

7.17    Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

7.18    First-Priority Representatives and Second-Priority Representatives. It
is understood and agreed that (a) CS is entering into this Agreement in its
capacity as collateral agent under the Credit Agreement and the provisions of
Article VIII of the Credit Agreement applicable to CS as collateral agent
thereunder shall also apply to CS as First-Priority Collateral Agent hereunder
and (b) [__] is entering into this Agreement in its capacity as Initial
Second-Priority Collateral Agent under the Initial Second-Priority Agreement,
and the provisions of [Article [__]] of the Initial Second-Priority Agreement
applicable to the Initial Second-Priority Collateral Agent thereunder shall also
apply to it as Second-Priority Collateral Agent and Initial Second-Priority
Collateral Agent hereunder.

7.19    Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing
in this Agreement is intended to or will (a) amend, waive or otherwise modify
the provisions of the Credit Agreement, the Initial Second-Priority Agreement or
any other First-Priority Document or Second-Priority Document entered into in
connection with the Credit Agreement, the Initial Second-Priority Agreement or
any other First-Priority Document or Second-Priority Document or permit the
Company or any Subsidiary of the Company to take any action, or fail to take any
action, to the extent such action or failure would otherwise constitute a breach
of, or default under, the Credit Agreement, the Initial Second-Priority
Agreement or any other First-Priority Document or Second-Priority Document
entered into in connection with the Credit Agreement, the Initial
Second-Priority Agreement or any other First-Priority Document or
Second-Priority Credit Document, (b) change the relative priorities of the
First-Priority Obligations or the Liens granted under the First-Priority
Documents on the Common Collateral (or any other assets) as among the
First-Priority Secured Parties or (c) otherwise change the relative rights of
the First-Priority Secured Parties in respect of the Common Collateral as among
such First-Priority Secured Parties or (d) obligate the Company or any
Subsidiary of the Company to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement,
the Initial Second-Priority Agreement or any other First-Priority Document or
Second-Priority Document entered into in connection with the Credit Agreement,
the Initial Second-Priority Agreement or any other First-Priority Document or
Second-Priority Document.

7.20    Second-Priority Collateral Agent. The Second-Priority Collateral Agent
is executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Initial Second-Priority Agreement; and
in so doing, the Second-Priority Collateral Agent shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second-Priority
Collateral Agent shall not have duties or obligations under or pursuant to this
Agreement other than such duties expressly set forth in this Agreement as duties
on its part to be performed or observed. In entering into this Agreement, or in
taking (or forbearing from ) any action under or pursuant to this Agreement, the
Second-Priority Collateral Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Initial Second-Priority Agreement and the Initial Second-Priority Collateral
Agreement.

7.21    Joinder Requirements. The Company may designate additional obligations
as Other First-Priority Obligations or Other Second-Priority Obligations
pursuant to this Section 8.21 if (x) the incurrence of such obligations is not
prohibited by any First-Priority Document or Second-Priority Document then in
effect and (y) the Company shall have delivered an officer’s certificate to each
Representative certifying the same. If not so prohibited, the Company shall (i)
notify each Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

7.22    Intercreditor Agreements.
(a)    Each party hereto agrees that the First-Priority Secured Parties (as
among themselves) and the Second-Priority Secured Parties (as among themselves)
may each enter into intercreditor agreements (or similar arrangements) with the
applicable First-Priority Representatives or Second-Priority Representatives, as
the case may be, governing the rights, benefits and privileges as among the
First-Priority Secured Parties or as among the Second-Priority Secured Parties,
as the case may be, in respect of any or all of the Common Collateral, this
Agreement and the other First-Priority Collateral Documents or the other
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of any Common Collateral, voting rights, control of any
Common Collateral and waivers with respect to any Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement or the other First-Priority Collateral Documents or
Second-Priority Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).
(b)    In addition, in the event that the Company or any Subsidiary thereof
incurs any Obligations secured by a Lien on any Common Collateral that is junior
to Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Company as Second-Priority Obligations, then the First-Priority Collateral Agent
and/or Second-Priority Collateral Agent shall upon the request of the Company
enter into an intercreditor agreement with the agent or trustee for the
creditors with respect to such secured Obligations to reflect the relative Lien
priorities of such parties with respect to the relevant portion of the Common
Collateral and governing the relative rights, benefits and privileges as among
such parties in respect of such Common Collateral, including as to application
of the proceeds of such Common Collateral, voting rights, control of such Common
Collateral and waivers with respect to such Common Collateral, in each case, so
long as such secured Obligations are not prohibited by, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or any of the First-Priority Documents or Second-Priority Documents,
as the case may be. If any such intercreditor agreement (or similar arrangement)
is entered into, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any First-Priority
Documents, and the provisions of this Agreement, the First-Priority Documents
and the Second-Priority Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
respective terms thereof, including to give effect to any intercreditor
agreement (or similar arrangement)).
7.23    Additional Guarantors. The Company agrees that, if any Subsidiary of the
Company shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in a form reasonably acceptable to the First-Priority Collateral Agent. Upon
such execution and delivery, such Subsidiary will become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein. The
execution and delivery of such instrument shall not require the consent of any
party hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.


[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Credit Agreement Agent
By:
        
Name:
Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as First-Priority Collateral Agent
By:
        
Name:
Title:

[__],
as Initial Second-Priority Collateral Agent and
Second-Priority Collateral Agent
By:
        
Name:
Title:

[NAMES OF GRANTORS]
By:
        
Name:
Title:






EXHIBIT A
Joinder Agreement
JOINDER AGREEMENT
(Other First-Priority Obligations)


JOINDER AGREEMENT (this “Agreement”) dated as of [__], [__], among [__] (the
“New Representative”), as an Other First-Priority Representative, [[__] (the
“New Collateral Agent”)], as an Other First-Priority Collateral Agent, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent for the Credit Agreement
Secured Parties (together with its successors and co-agents in substantially the
same capacity as may from time to time be appointed) and as First-Priority
Collateral Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit Agreement
Agent, [__], as collateral agent for the Initial Second-Priority Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as Initial Second-Priority Collateral
Agent and Second-Priority Collateral Agent and CEC Entertainment, Inc. (on
behalf of itself and its Subsidiaries).
This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [__], 20[__] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “First
Lien/Second Lien Intercreditor Agreement”), by and among the parties (other than
the New Representative and the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New
Representative[s] as Other First-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other First-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].
ARTICLE I
Definitions
SECTION 1.01    Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.
ARTICLE II
Accession
SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other First-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other First-Priority Representative.
SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other First-Priority Collateral Agent as if it had
originally been party to the First Lien/Second Lien Intercreditor Agreement as
an Other First-Priority Collateral Agent.]
SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [_____________].
SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.
SECTION 2.05 [________] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [________] is acting in its capacity as
Other First-Priority Collateral Agent solely for the Secured Parties under
[_____________].
ARTICLE III
Miscellaneous
SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]



EXHIBIT B
Joinder Agreement
JOINDER AGREEMENT
(Other Second-Priority Obligations)


JOINDER AGREEMENT (this “Agreement”) dated as of [__], [__], among [__] (the
“New Representative”), as an Other Second-Priority Representative, [[__] (the
“New Collateral Agent”)], as an Other Second-Priority Collateral Agent, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent for the Credit Agreement
Secured Parties (together with its successors and co-agents in substantially the
same capacity as may from time to time be appointed) and as First-Priority
Collateral Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit Agreement
Agent, [__], as collateral agent for the Initial Second-Priority Secured Parties
(together with its successors and co-agents in substantially the same capacity
as may from time to time be appointed) and as Initial Second-Priority Collateral
Agent and Second-Priority Collateral Agent and CEC Entertainment, Inc. (on
behalf of itself and its Subsidiaries).
This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [__], 20[__] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “First
Lien/Second Lien Intercreditor Agreement”), by and among the parties (other than
the New Representative and the New Collateral Agent) referred to above. This
Agreement has been entered into to record the accession of the New
Representative[s] as Other Second-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other Second-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].
ARTICLE I
Definitions
SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.
ARTICLE II
Accession
SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other Second-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Representative.
SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other Second-Priority Collateral Agent as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Collateral Agent.]
SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [_____________].
SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.
SECTION 2.05 [________] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [________] is acting in its capacity as
Other Second-Priority Collateral Agent solely for the Secured Parties under
[_____________].
ARTICLE III
Miscellaneous
SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]

SCHEDULE I
Subsidiary Parties
[To list names of Grantors that are Subsidiaries of the Company.]



EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation (“Holdings”), CEC Entertainment, Inc., a
Kansas corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent in writing and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding each such payment.
[Signature Page Follows]
[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]



EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation (“Holdings”), CEC Entertainment, Inc., a
Kansas corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature Page Follows]
[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation (“Holdings”), CEC Entertainment, Inc., a
Kansas corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.
[Signature Page Follows]
[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Queso
Holdings Inc., a Delaware corporation (“Holdings”), CEC Entertainment, Inc., a
Kansas corporation (the “Borrower”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature Page Follows]
[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





FORM OF INTERCOMPANY SUBORDINATION TERMS

SUBORDINATED INTERCOMPANY NOTE
[_], 20[_]


FOR VALUE RECEIVED, each of the undersigned listed on the signature page hereto,
to the extent a borrower from time to time from any other person listed on the
signature page hereto (each, in such capacity, a “Payor”), hereby promises to
pay to the order of such other person listed below (each in such capacity, a
“Payee”), in lawful money of the United States of America, or in such other
currency as agreed to by such Payor and such Payee, in immediately available
funds, at such location as such Payee shall from time to time designate, the
unpaid principal amount of all Indebtedness of such Payor to such Payee on such
date or dates as shall be agreed upon from time to time by such Payor and such
Payee (or, if no such dates are specified, on demand). Each Payor promises also
to pay interest on the unpaid principal amount of all such loans and advances in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Payor
and such Payee.
Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them, as the
context may require, in that certain First Lien Credit Agreement dated as of
August 30, 2019 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Queso Holdings Inc., a Delaware corporation (“Holdings”), CEC
Entertainment, Inc., a Kansas corporation (the “Borrower”), the lenders from
time to time party thereto, and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders and Collateral Agent for the Secured Parties.
For all purposes herein, the term “Applicable Administrative Agent” shall mean
the Administrative Agent for the benefit of the Secured Parties and the holders
of other Senior Indebtedness (as defined below) or any other person serving as
agent and/or bailee on its and their behalf pursuant to any applicable
intercreditor agreement to which it is a party and subject to the terms thereof,
until and unless another applicable agent is appointed pursuant to such
intercreditor agreement.
The Indebtedness evidenced by this Note owed by any Payor that is the Borrower
or a Subsidiary Loan Party to any Payee that is not a Loan Party (each such
Payor or Payee referred to in this sentence hereinafter referred to as a “Loan
Party Payor” and a “Subordinated Payee”, respectively) shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to (a) all Obligations (under and as defined in the Credit Agreement) of
such Payor, (b) any senior Indebtedness that renews, refunds, restructures or
refinances any of the Indebtedness specified in clause (a), to the extent by its
terms expressly requiring the subordination thereto of the Indebtedness
evidenced by this Note, (c) any other senior Indebtedness of such Payor that by
its terms expressly requires the subordination thereto of the Indebtedness
evidenced by this Note and (d) interest on any of the foregoing, accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding (the Indebtedness
specified in clauses (a) through (d) being hereinafter collectively referred to
as “Senior Indebtedness”); and each reference in clauses (i) through (ix) below
and the other subordination provisions in this Note to a Payor or a Payee shall
be deemed to be a reference only to each Loan Party Payor and each Subordinated
Payee, respectively), until the latest to occur of (x) the Termination Date
under the Credit Agreement and (y) the date of payment in full in cash of any
other Senior Indebtedness (other than contingent obligations as to which no
claim has been made) (such latest date to occur, the “Payoff Date”); provided
that each such Payor may make payments to the applicable Payee unless an Event
of Default shall have occurred and be continuing and such Payor shall have
received notice from the Applicable Administrative Agent (provided that no such
notice shall be required to be given in the case of any Event of Default arising
under Section 7.01(h) or 7.01(i) of the Credit Agreement).
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Payor or to its property, and in the event
of any proceedings for involuntary liquidation, dissolution or other winding up
of any Payor, or any voluntary liquidation, dissolution or other winding up of
any Payor that violates the terms of the Credit Agreement, whether or not
involving insolvency or bankruptcy, then, if an Event of Default has occurred
and is continuing under the Credit Agreement, until the Payoff Date shall have
occurred, (x) no Payee shall be entitled to receive (whether directly or
indirectly), or make any demand for, any payment from such Payor on account of
any Indebtedness evidenced by this Note owed by such Payor to such Payee and (y)
any such payment or distribution to which such Payee would otherwise be
entitled, whether in cash, property or securities (other than a payment of debt
securities of such Payor that are subordinated and junior in right of payment to
the Senior Indebtedness to at least the same extent as the Indebtedness
evidenced by this Note is subordinated and junior in right of payment to the
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall instead be made to the Applicable
Administrative Agent, subject to any applicable intercreditor agreement.
(ii)    If any Event of Default has occurred and is continuing and after notice
from the Applicable Administrative Agent (provided that no such notice shall be
required to be given in the case of any Event of Default arising under
Section 7.01(h) or 7.01(i) of the Credit Agreement), then until the earliest to
occur of (x) the Payoff Date, (y) the date on which such Event of Default shall
have been cured or waived and (z) the date on which the Applicable
Administrative Agent shall have rescinded such notice, no payment or
distribution of any kind or character shall be made by or on behalf of any
Payor, or any other person on its behalf, with respect to any amounts evidenced
by this Note.
(iii)    If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any amounts evidenced by this Note shall (despite
these subordination provisions) be received by any Payee in violation of clause
(i) or (ii) above prior to the occurrence of the Payoff Date, such payment or
distribution shall be held by such Payee in trust (segregated from other
property of such Payee) for the benefit of the Applicable Administrative Agent,
and shall be paid over or delivered to the Applicable Administrative Agent
promptly upon receipt, subject to any applicable intercreditor agreement.
(iv)    Each Payee agrees to file all claims against each relevant Payor in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Applicable Administrative Agent
shall be entitled to all of such Payee’s rights thereunder. If for any reason a
Payee fails to file such claim at least ten Business Days prior to the last date
on which such claim should be filed, such Payee hereby irrevocably appoints the
Applicable Administrative Agent as its true and lawful attorney-in-fact and the
Applicable Administrative Agent is hereby authorized to act as attorney-in-fact
in such Payee’s name to file such claim or, in the Applicable Administrative
Agent’s discretion, to assign such claim to and cause proof of claim to be filed
in the name of the Applicable Administrative Agent or its nominee. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Applicable Administrative Agent
the full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Payee hereby assigns to the Applicable
Administrative Agent all of such Payee’s rights to any payments or distributions
to which such Payee otherwise would be entitled. If the amount so paid is
greater than such Payee’s liability hereunder, the Applicable Administrative
Agent shall pay the excess amount to the party entitled thereto.
(v)    Each Payee waives the right to compel that any property of any Payor or
any property of any guarantor of any Senior Indebtedness or any other person be
applied in any particular order to discharge such Senior Indebtedness. Each
Payee expressly waives the right to require the Applicable Administrative Agent
or any other holder of Senior Indebtedness to proceed against any Payor, any
guarantor of any Senior Indebtedness or any other person, or to pursue any other
remedy in its or their power that such Payee cannot pursue and that would
lighten such Payee’s burden, notwithstanding that the failure of the Applicable
Administrative Agent or any such other holder to do so may thereby prejudice
such Payee. Each Payee agrees that it shall not be discharged, exonerated or
have its obligations hereunder reduced by the delay of the Applicable
Administrative Agent or any other holder of Senior Indebtedness in proceeding
against or enforcing any remedy against any Payor, any guarantor of any Senior
Indebtedness or any other person; by the delay of the Applicable Administrative
Agent or any holder of Senior Indebtedness in releasing any Payor, any guarantor
of any Senior Indebtedness or any other person from all or any part of the
Senior Indebtedness; or by the discharge of any Payor, any guarantor of any
Senior Indebtedness or any other person by an operation of law or otherwise,
with or without the intervention or omission of the Applicable Administrative
Agent or any such holder.
(vi)    Each Payee waives all rights and defenses arising out of an election of
remedies by the Applicable Administrative Agent or any other holder of Senior
Indebtedness, even though that election of remedies, including any nonjudicial
foreclosure with respect to any property securing any Senior Indebtedness, has
impaired the value of such Payee’s rights of subrogation, reimbursement, or
contribution against any Payor, any guarantor of any Senior Indebtedness or any
other person. Each Payee expressly waives any rights or defenses it may have by
reason of protection afforded to any Payor, any guarantor of any Senior
Indebtedness or any other person with respect to the Senior Indebtedness
pursuant to any anti‑deficiency laws or other laws of similar import that limit
or discharge the principal debtor’s indebtedness upon judicial or nonjudicial
foreclosure of property or assets securing any Senior Indebtedness.
(vii)    Each Payee agrees that, without the necessity of any reservation of
rights against it, and without notice to or further assent by it, any demand for
payment of any Senior Indebtedness made by the Applicable Administrative Agent
or any other holder of Senior Indebtedness may be rescinded in whole or in part
by the Applicable Administrative Agent or such holder, and any Senior
Indebtedness may be continued, and the Senior Indebtedness or the liability of
any Payee, any guarantor thereof or any other person obligated thereunder, or
any right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, modified, accelerated, compromised, waived,
surrendered or released by the Applicable Administrative Agent or any other
holder of Senior Indebtedness, in each case without notice to or further assent
by such Payee, which will remain bound hereunder, and without impairing,
abridging, releasing or affecting the subordination provided for herein.
(viii)    Each Payee waives any and all notice of the creation, renewal,
extension or accrual of any Senior Indebtedness, and any and all notice of or
proof of reliance by holders of Senior Indebtedness upon the subordination
provisions set forth herein. The Senior Indebtedness shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Payee evidenced by this Note shall be deemed
conclusively to have been given, in reliance upon the subordination provisions
set forth herein.
(ix)    To the maximum extent permitted by law, each Payee waives any claim it
might have against the Applicable Administrative Agent or any other holder of
Senior Indebtedness with respect to, or arising out of, any action or failure to
act or any error of judgment, negligence, or mistake or oversight whatsoever on
the part of the Applicable Administrative Agent or any such holder, or any of
their Related Parties, with respect to any exercise of rights or remedies under
the Loan Documents, except to the extent due to the gross negligence or willful
misconduct of the Applicable Administrative Agent or any such holder, as the
case may be, or any of its Related Parties, as determined by a court of
competent jurisdiction in a final and nonappealable judgment. None of the
Applicable Administrative Agent, any other holder of Senior Indebtedness or any
of their Related Parties shall be liable for failure to demand, collect or
realize upon any guarantee of any Senior Indebtedness, or for any delay in doing
so, or shall be under any obligation to sell or otherwise dispose of any
property upon the request of any Payor, any Payee or any other person or to take
any other action whatsoever with regard to any such guarantee or any other
property.
Notwithstanding anything herein to the contrary, the Indebtedness evidenced by
this Note owed by any Payor that is not a Loan Party shall not be subordinated
to, and shall rank pari passu in right of payment with, any other obligation of
such Payor.
Each Payee and each Payor hereby agree that the subordination provisions set
forth in this Note are for the benefit of the Applicable Administrative Agent
and the other holders of Senior Indebtedness. The Applicable Administrative
Agent and the other holders of Senior Indebtedness are obligees under this Note
to the same extent as if their names were written herein as such and the
Applicable Administrative Agent may, on behalf of itself and such other holders,
proceed to enforce the subordination provisions set forth herein.
All rights and interests of the Applicable Administrative Agent and the other
holders of Senior Indebtedness hereunder, and the subordination provisions and
the related agreements of the Payors and Payees set forth herein, shall remain
in full force and effect irrespective of:
(i)    any lack of validity or enforceability of the Credit Agreement or any
other Loan Document;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Senior Indebtedness or any amendment or waiver or
other modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;
(iii)    any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of or consent to departure from,
any guarantee of any Senior Indebtedness; or
(iv)    any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Payor in respect of any Senior Indebtedness
or of any Payee or any Payor in respect of the subordination provisions set
forth herein.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the Applicable Administrative Agent and
the other holders of Senior Indebtedness, in each case subject to any applicable
intercreditor agreement.
Each Payee is hereby authorized to record all Indebtedness made by it to any
Payor (all of which shall be evidenced by this Note except as provided below),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.
Each Payor hereby waives diligence, presentment, demand, protest or notice of
any kind whatsoever in connection with this Note. All payments under this Note
shall be made without offset, counterclaim or deduction of any kind.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, (a) if any
Indebtedness made on or before the date hereof by any Payee to any Payor is
evidenced by a promissory note or other instrument or agreement in existence as
of the date hereof (an “Existing Note”), it is agreed between such Payee and
such Payor that the obligations under such Existing Note are hereafter to be
evidenced by this Note, and that this Note replaces and supersedes any
promissory note or instrument in respect of such other Indebtedness, except in
each case any such Indebtedness evidenced by an Existing Note described on
Schedule A hereto (as such Schedule may from time to time be amended) and (b) it
is agreed between the Payor and Payee that the agreements in existence as of the
date hereof with respect to any existing obligations (including agreements
contained in any Existing Note) as to principal, amortization, currency, payment
location and interest rate (if any) will continue to have effect under this Note
until modified by agreement between such Payor and such Payee. For the avoidance
of doubt, this Note as between each Payor and each Payee contains additional
terms to any intercompany loan agreement between them and this Note does not in
any way replace such intercompany loans between them nor does this Note in any
way change the principal amount of any intercompany loans between them.
From time to time after the date hereof, additional subsidiaries of the Borrower
may become parties hereto (as a Payor and/or a Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other person becomes or
fails to become or ceases to be a Payor or Payee hereunder.
No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until the Payoff Date shall have
occurred, the Applicable Administrative Agent shall have provided its prior
written consent to such amendment, modification, waiver or consent of the
subordination provisions hereof (such consent not to be unreasonably withheld or
delayed).
THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD
REQUIRE THE APPLICATION OF ANY OTHER LAW.


[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first written
above.
[NAME OF ENTITY],
a Loan Party, as Payor




By:            
Name:    
Title:    




[NAME OF ENTITY],
a Subsidiary that is not a Loan Party, as Payee




By:            
Name:    
Title:    

















SCHEDULE A
[List here any Existing Notes to be excluded in accordance with the fourth to
last paragraph of this Note.]





Schedule 1.01(A)
Certain Excluded Equity Interests
None.





Schedule 1.01(B)
Immaterial Subsidiaries
None.





Schedule 1.01(C)
Existing Rollover Letters of Credit
A Letter of Credit (reference number: TS-07010487) issued by Credit Suisse AG,
New York Branch for the benefit of ACE American Insurance Company in the amount
of $8,462,000.
Schedule 1.01(D)
Closing Date Unrestricted Subsidiaries
None.





Schedule 1.01(E)
Closing Date Mortgaged Properties
None.


Schedule 1.01(F)
Specified L/C Sublimit
Letter of Credit Commitments


Lender Name
Letter of Credit Commitments
Credit Suisse AG, Cayman Islands Branch
$10,964,912.28
Deutsche Bank AG New York Branch
$10,964,912.28
UBS AG, Stamford Branch
$10,964,912.28
Bank of Montreal
$8,333,333.33
Citicorp North America, Inc.
$4,385,964.91
Jefferies Finance LLC
$2,192,982.46
Bank of America, N.A.
$2,192,982.46
Total
$50,000,000.00




Schedule 1.01(G)
Cash Management Banks and Hedge Banks


J.P.Morgan Chase Bank, N.A.





























Schedule 2.01
Commitments
Term B Loan Commitments


Lender Name
Term B Loan Commitments
Credit Suisse AG, Cayman Islands Branch
$760,000,000.00
Total
$760,000,000.00



Revolving Facility Commitments


Lender Name
Revolving Facility Commitments
Credit Suisse AG, Cayman Islands Branch
$25,000,000.00
Deutsche Bank AG New York Branch
$25,000,000.00
UBS AG, Stamford Branch
$25,000,000.00
Bank of Montreal
$19,000,000.00
Citicorp North America, Inc.
$10,000,000.00
Jefferies Finance LLC
$5,000,000.00
Bank of America, N.A.
$5,000,000.00
Total
$114,000,000.00









Schedule 3.01
Organization and Good Standing


None.







Schedule 3.04
Governmental Approvals
None.







Schedule 3.05
Financial Statements
None.





Schedule 3.07(c)
Notices of Condemnation
None.







Schedule 3.08(a)
Subsidiaries
 
Subsidiaries
Jurisdiction of Formation
Record Owner
Percentage of Equity Interest Owned
1.    
CEC Entertainment Holdings, LLC
Nevada
CEC Entertainment, Inc.
100%
2.    
SPT Distribution Company, Inc.
Texas
CEC Entertainment, Inc.
100%
3.    
BHC Acquisition Corporation
Texas
CEC Entertainment, Inc.
100%
4.    
CEC Entertainment Concepts, L.P.
Texas
CEC Entertainment, Inc.
0.1%
5.    
SB Hospitality Corporation
Texas
Hospitality Distribution Incorporated
100%
6.    
Peter Piper Holdings, Inc.
Delaware
CEC Entertainment, Inc.
100%
7.    
CEC Leaseholder, LLC


Delaware
CEC Entertainment, Inc.
100%
8.    
CEC Leaseholder #2, LLC
Delaware
CEC Entertainment, Inc.
100%
9.    
Peter Piper, Inc.
Arizona
Peter Piper Holdings, Inc.
100%
10.    
Peter Piper Texas, LLC
Texas
Peter Piper, Inc.
100%
11.    
Peter Piper Mexico, LLC
Arizona
Peter Piper, Inc.
100%
12.    
Peter Piper de Mexico, S. de R.L. de C.V.
Mexico
Peter Piper, Inc.
Peter Piper Mexico, LLC
99%
1%
13.    
Texas PP Beverage, Inc.
Texas
Peter Piper Texas, LLC
100%
14.    
Hospitality Distribution Incorporated
Texas
BHC Acquisition Corporation
100%
15.    
CEC Entertainment Canada, ULC (f/k/a CEC Entertainment Canada, Inc.)
Canada
CEC Entertainment International, LLC
100%
16.    
CEC Entertainment International, LLC
Delaware
CEC Entertainment, Inc.
100%
17.    
CEC Entertainment Leasing Company
Delaware
CEC Entertainment, Inc.
100%




Schedule 3.08(b)
Subscriptions
None.





Schedule 3.13
Taxes
None.







Schedule 3.16
Environmental Matters
None.







Schedule 3.21
Insurance


[See Attached.]















Schedule 3.23
Intellectual Property
None.





Schedule 5.12
Post-Closing Items
The Borrower shall deliver to the Collateral Agent, with respect to the
applicable Loan Parties, not later than 10 Business Days after the Closing Date
(or such longer period as may be approved by the Collateral Agent in its sole
discretion) (i) evidence of insurance complying with the requirements of Section
5.02 and certificates naming the Collateral Agent as an additional insured
and/or loss payee to the extent required pursuant to such Section 5.02 and (ii)
endorsements to the related insurance policies meeting the requirements set
forth in Section 5.02.





Schedule 6.01
Indebtedness
The following Capitalized Lease Obligations:
1.
$176,324,371 sale leaseback obligations on the balance sheet as of June 30, 2019
relating to (i) the sale leaseback of forty-nine properties across the United
States, by and between the Borrower and National Retail Properties, Inc. and
(ii) the sale leaseback of a property in Conyers, Georgia, by and between the
Borrower and NADG NNN Acquisitions, Inc.

Schedule 6.02(a)
Liens


Debtor
Jurisdiction
Secured Party
Collateral
Original File Date
Original File Number
Peter Piper, Inc.
Arizona Secretary of State
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
Equipment
9/8/2014
2014-002-7790-1
Peter Piper, Inc.
Arizona Secretary of State
U.S. BANK EQUIPMENT FINANCE
Equipment
6/28/2018
2018-002-6257-8




Schedule 6.04
Investments
1.
$15,000,000 intercompany line of credit between International Association of CEC
Entertainment, Inc. (as borrower) and CEC Entertainment Concepts, L.P. (as
lender).






Schedule 6.07
Transactions with Affiliates
None.





Schedule 9.01
Notice Information
Party
Notice Address
Any Loan Party
CEC Entertainment, Inc.
1707 Market Place Blvd., Suite 200
Irving, TX 75063
Attention:
Telephone:
Facsimile:
Email Address:


with copy to:


Apollo Management VIII, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention:
Telephone:
Facsimile:
Email Address:
 
with copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP 
1285 Avenue of the Americas
New York, NY 10019
Attention:
Telephone:
Facsimile:
Email Address:


Administrative Agent
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Agency Manager
Facsimile:
Email:


with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:


Deutsch Bank AG New York Branch
Primary Operations Contact
Deutsch Bank AG New York Branch
5022 Gate Parkway, Jacksonville, FL 32256
Attention:
Telephone:
Email Address:


Secondary Operations Contact
5022 Gate Parkway, Jacksonville, FL 32256
Attention:
Telephone:
Email Address:


With a cc to:
60 Wall Street, 2nd Floor New York, New York, 10005
Attention:
Telephone:
Email Address:




Primary Letters of Credit Contact
5022 Gate Parkway, Jacksonville, FL 32256
Attention:
Telephone:
Email Address:


Secondary Letters of Credit Contact
5022 Gate Parkway, Jacksonville, FL 32256
Attention:
Telephone:
Email Address:




with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:
  
UBS AG, Stamford Branch
UBS AG, Stamford Branch
600 Washington Boulevard
Stamford, Connecticut 06901
Attention: UBS Agency Services
Telephone :
Fax:
Email:


with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:


Bank of Montreal
Primary Credit Contact
Bank of Montreal
115 S. LaSalle St. – 25W
Chicago, IL 60603
Attention:
Telephone:
Email Address:


Secondary Credit Contact
115 S. LaSalle St. – 25W
Chicago, IL 60603
Attention:
Telephone:
Email Address:


Primary Operations Contact
111 W. Monroe St. | 17th Fl West
Chicago, IL 60603
Attention:
Telephone:


with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:


Citicorp North America, Inc.
Citicorp North America, Inc.
388 Greenwich St., 36th Floor
New York, NY 10013
Attention:
Telephone:


with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:
Jefferies Finance LLC
Jefferies Finance LLC
520 Madison Avenue
New York, NY 10022
Attention:
Fax:
Email: 




with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:


Bank of America, N.A.
Bank of America, N.A.
100 N. Tryon St.
Mail Code: NC1-007-17-15
Charlotte, NC 28255-0001
Attention:
Telephone:
Mobile:
Email Address:


with copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:
Telephone:
Facsimile:
Email Address:











Doc#: US1:13121661v1
    